EXHIBIT 10.3

 

 

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

BY AND AMONG

GLOBAL POWER EQUIPMENT GROUP INC.,

KOONTZ-WAGNER HOLDINGS, LLC

AND

HIGH STREET CAPITAL III SBIC, L.P.

AS OF JULY 14, 2012

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.       PURCHASE AND SALE OF MEMBERSHIP INTERESTS.

     1       The Membership Interests      1       Consideration      1      
The Closing      2       Purchase Price Adjustment      3   

2.       REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER.

     5       Authorization      5       Title to Membership Interests      5   
   No Violation or Approval      5       Litigation      5       Voorde Facility
     6       Brokers      7   

3.       REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY.

     7       Organization      7       Capitalization      7       Subsidiaries
     7       No Violation or Approval; Consents      7       Financial Statement
and Undisclosed Liabilities      8       Absence of Changes; Operations in
Ordinary Course      8       Taxes      9       Title to Properties      11   
   Operations in Conformity with Laws      12       Benefit Plans; Employees   
  12       Intellectual Property      15       Environmental Matters      16   
   Material Contracts      17       Transactions with Affiliates      19      
Litigation      19       Insurance      19       Accounts Receivable      20   
   Inventory      20       Warranties      20       Union      20   

 

i



--------------------------------------------------------------------------------

   Accounts Payable      20       Customers and Suppliers      20      
Compliance Matters      21       Brokers      22   

4.       REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER.

     22       Organization      22       Authorization      22       No
Violation or Approval      22       Litigation      22       Investment
Representation      23       Financing      23       Buyer’s Examination      23
      Brokers      23   

5.       CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER.

     23       Representations and Warranties      23       Performance of
Obligations      23       No Material Adverse Effect      23       Officer’s
Certificate      24       Injunctions      24       Payoff Letters      24      
Good Standing Certificates      24       Counterparts      24       Resignation
of Directors and Officers      24       Secretary’s Certificate      24      
FIRPTA Certificate      25       Required Consents      25       Continuation of
Employment      25       General      25   

6.       CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER.

     25       Representations and Warranties      25       Performance of
Obligations      25       Officer’s Certificate      25       Injunctions     
25       Secretary’s Certificate      26   

 

ii



--------------------------------------------------------------------------------

   Good Standing Certificates      26       Counterparts      26       General
     26   

7.       COVENANTS OF THE PARTIES.

     26       Access to Premises and Information      26       Conduct of
Business Prior to Closing      26       Exclusivity      27       Preparation
for Closing      27       Confidentiality and Announcements      27      
Business Records      28       Regulatory and Other Authorizations and Consents
     29       Further Assurances; Consents      29       Supplemental Schedules
     29       Tax Matters and Tax Allocations      30       Directors and
Officers Indemnification and Insurance      32       Non-Competition;
Non-Solicitation      32       Remedies      35       Employee Matters      35
             7.15.   Certain Environmental Matters.      36   

8.       INDEMNIFICATION

     36       Survival of Representations, Warranties, Covenants and Indemnities
     36       Indemnity by the Seller      37       Indemnity by the Buyer     
37       Limitations on Indemnity      38       Matters Involving Third Parties
     39       Certain Other Indemnity Matters      40       Procedure for
Resolving Disputes Involving Specified Product Claims      41      
Miscellaneous      41   

9.       TERMINATION; EXPIRATION OF REPRESENTATIONS, WARRANTIES AND COVENANTS.

     42       Termination      42       Effect of Termination      42   

10.     DEFINITIONS.

     42   

11.     MISCELLANEOUS.

     52       Notices      53   

 

iii



--------------------------------------------------------------------------------

  Expenses of Transaction      54      Entire Agreement      54     
Severability      54      Amendment      54      Parties in Interest      55   
  Assignment      55      Governing Law      55      Consent to Jurisdiction   
  55      Waiver of Jury Trial      55      Reliance      56      Attorneys’
Fees      56      Specific Enforcement      56      No Waiver      56     
Negotiation of Agreement      56      Construction      56      Headings      57
     Counterparts      57   

Exhibits and Disclosure Schedule

Exhibit 1.2(d) – Illustrative Initial Purchase Price Calculation

Exhibit A – Form of Escrow Agreement

Exhibit B – Form of Transition Services Agreement

Exhibit C – Form of Voorde Lease Agreement

Exhibit D – Intentionally Deleted

Exhibit E – Form of Intellectual Property License Agreement

Disclosure Schedules

 

iv



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

This Membership Interest Purchase and Sale Agreement (this “Agreement”) is made
as of this 14th day of July, 2012, by and among Global Power Equipment Group
Inc., a Delaware corporation (the “Buyer”), Koontz-Wagner Holdings LLC, a
Delaware limited liability company (“Seller”), and solely for the purpose of
Sections 7.12(b)(2) and 7.12(c) hereof, High Street Capital III SBIC, L.P., a
Delaware limited partnership (“High Street”). Certain capitalized undefined
terms have the meanings ascribed to them either in the specific section of this
Agreement or Article 10 hereof.

WHEREAS, Seller owns all of the issued and outstanding membership interests (the
“Membership Interests”) of Koontz-Wagner Custom Controls Holdings LLC, an
Indiana limited liability company (the “Company”); and

WHEREAS, this Agreement contemplates a transaction in which the Buyer will
purchase from the Seller, and the Seller will sell to the Buyer, all of the
Membership Interests in exchange for the Purchase Price.

NOW, THEREFORE, in consideration of these premises, the respective covenants of
the Buyer and the Seller set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. PURCHASE AND SALE OF MEMBERSHIP INTERESTS.

1.1 The Membership Interests. Subject to the terms and conditions of this
Agreement, the Seller agrees to sell to the Buyer the Membership Interests, and
the Buyer agrees to purchase from the Seller, at the Closing, the Membership
Interests, for the consideration specified in Section 1.2.

1.2 Consideration. The aggregate consideration to be paid by the Buyer to the
Seller for the Membership Interests shall equal (such amount, the “Purchase
Price”): (i) the Initial Purchase Price, plus or minus (as determined by
Section 1.4(f)) the (ii) Final Net Working Capital Adjustment.

(a) Initial Purchase Price. The purchase price to be paid by the Buyer to the
Seller at the Closing for the Membership Interests will be in cash and will
equal: (i) Thirty One Million Five Hundred Thousand Dollars ($31,500,000.00),
(ii) minus the Estimated Net Debt (iii) plus the Positive Net Working Capital
Adjustment or minus the Negative Net Working Capital Adjustment, (iv) minus any
accrued Transaction Expenses as of the Closing which have not been paid by the
Seller pursuant to Section 1.3(b) or which have not been paid prior to the
Closing by the Company or accrued on the Estimated Net Working Capital Statement
(such amounts in clauses (i) through (iv), the “Initial Purchase Price”). After
the Closing, the Initial Purchase Price will be further adjusted as provided in
Section 1.4(f).

(b) Net Debt. “Net Debt” means all Indebtedness of the Company less the amount
of cash held by the Company (which cash amount shall include overdrafts and any

 

1



--------------------------------------------------------------------------------

outstanding checks and deposits and may be either a positive or negative
number), in each case, immediately before the Closing, all determined on a book
basis and in accordance with GAAP and consistent with past practice. Not more
than five business days but not less than two business days prior to the Closing
Date, the Seller will deliver to the Buyer a statement (the “Estimated Net Debt
Statement”) reflecting the then good faith estimate of the Seller of the Net
Debt as of the Closing Date (the “Estimated Net Debt”).

(c) Estimated Net Working Capital Adjustment. Not more than five business days
but not less than two business days prior to the Closing Date, the Seller will
deliver to the Buyer a statement (the “Estimated Net Working Capital Statement”)
reflecting the then good faith estimate of the Seller of the Net Working Capital
as of the Closing (the “Estimated Net Working Capital”). In the event that the
Estimated Net Working Capital exceeds $2,500,000.00, the Initial Purchase Price
shall be increased by the excess (the “Positive Net Working Capital Adjustment”.
In the event that the Estimated Net Working Capital is less than $2,500,000.00,
the Initial Purchase Price shall be decreased by the shortfall (the “Negative
Net Working Capital Adjustment”).

(d) Example of Initial Purchase Price. For illustrative purposes, attached as
Exhibit 1.2(d) is a hypothetical calculation of the Initial Purchase Price.
However, the parties acknowledge that the actual Initial Purchase Price, as
calculated in accordance with this Agreement, may vary substantially based on
the actual Net Debt, Transaction Expenses and Closing Net Working Capital.

1.3 The Closing. Unless the Buyer and the Seller otherwise agree in writing, the
closing (the “Closing”) will be held as soon as practicable, but no later than
the second business day after the satisfaction or waiver of the conditions set
forth in Articles 5 and 6 other than the conditions that will be satisfied by
delivery of documents at the Closing (the “Closing Date”). The Closing will be
held at the offices of Gould & Ratner LLP, 222 N. LaSalle Street, Eighth Floor,
Chicago, Illinois at 10:00 a.m. or at such other place as the Buyer and the
Seller may mutually agree. Subject to the terms and conditions of this
Agreement, at the Closing the following transactions will take place:

(a) The Seller will deliver to the Buyer an instrument of assignment
transferring all Membership Interests (which are uncertificated) representing
all of the Membership Interests, together with separate powers duly executed in
blank.

(b) The Buyer will pay the Initial Purchase Price by wire transfer of
immediately available funds as follows: (i) $5,000,000.00 (the “Escrow Funds”)
to an account maintained pursuant to an agreement in the form set forth as
Exhibit A (the “Escrow Agreement”) with Wells Fargo Bank, National Association
(the “Escrow Agent”) to satisfy any indemnification claims made pursuant to
Article 8, and (ii) the balance to an account or accounts designated by the
Seller on behalf of the Seller, the Company and/or the Lenders.

(c) Seller will pay all of the Transaction Expenses incurred by the Seller and
the Company in connection with the transactions contemplated by this Agreement
that have not been paid prior to the Closing or otherwise accrued as a component
of Closing Net Working Capital;

 

2



--------------------------------------------------------------------------------

(d) The Buyer will, or will cause the Company to, pay in full all Indebtedness
of the Company as of immediately prior to the Closing pursuant to the payoff
letters delivered pursuant to Section 5.6; and

(e) Each party will deliver to the other such certificates, and other documents
as are contemplated hereby or as may reasonably be requested by the other party
to evidence compliance with the terms hereof.

1.4 Purchase Price Adjustment. As soon as practicable and in any event not later
than forty-five (45) days after the Closing Date, the Buyer will cause the
Company’s senior management or outside accountants selected by Buyer, at the
expense of the Company, to prepare and deliver to the Seller and the Buyer (i) a
statement (the “NWC Statement”) setting forth in reasonable detail the
determination of the Net Working Capital of the Company as of immediately prior
to the Closing based on a balance sheet as of the Closing and without giving
effect to any of the transactions contemplated by this Agreement (the “Closing
Net Working Capital”) and (ii) a statement (the “ND Statement”) setting forth in
reasonable detail the determination of the Net Debt of the Company as of
immediately prior to the Closing (the “Closing Net Debt”). The NWC Statement and
ND Statement will be prepared in accordance with GAAP and consistent with past
practices. The ND Statement will be prepared based on the actual amount of
Indebtedness. The Buyer will cause the Company to give the Seller and its
authorized representatives reasonable access to all books, records, work papers,
personnel, office and other facilities and property of the Company as the Seller
may require in order to review the NWC Statement and the ND Statement.

(f) The NWC Statement and the ND Statement will be final, conclusive and binding
on the parties unless the Seller provides the Buyer a written notice (a “Dispute
Notice”) no later than the thirtieth (30th) day after delivery of the NWC
Statement and the ND Statement (the “Review Period”) setting forth in reasonable
detail (i) any item on the ND Statement which the Seller believes has not been
properly calculated, and/or (ii) any item on the NWC Statement which the Seller
believes has not been prepared in accordance with the definition of Net Working
Capital. Any item or amount as to which no dispute is raised in the Dispute
Notice will be final, conclusive and binding on the parties.

(g) If the Seller delivers a Dispute Notice to the Buyer within the 30-day
period described above, the parties will use commercially reasonable efforts to
reach agreement on the disputed items or amounts in order to determine the
Closing Net Working Capital and/or the Closing Net Debt, as applicable.

(h) If after fifteen (15) days following delivery of the Dispute Notice, the
Buyer and the Seller have not resolved the disputed items or amounts in order to
determine the Closing Net Working Capital and/or the Closing Net Debt (as
applicable), then within ten (10) days after the end of such 15-day period,
either the Buyer or the Seller may provide written notice to the other that it
elects to submit the disputed items to Crowe Horwath LLP or another recognized
independent accounting firm chosen jointly by the

 

3



--------------------------------------------------------------------------------

Buyer and Seller (the “Referee”). Each party will then, according to a timetable
selected by the Referee, submit to the Referee its position as to the amount of
the Closing Net Working Capital and/or the Closing Net Debt, as applicable.
Based on the positions of the Buyer and the Seller, as submitted to the Referee,
the Referee will then select one of the two positions as to the amount of the
Closing Net Working Capital and/or Closing Net Debt. In selecting the position,
the Referee will select the position that is closest to the correct amount of
the Closing Net Working Capital and/or Closing Net Debt, as applicable, as
determined by the Referee; provided, however, in the event that the Seller
disputes both the Closing Net Working Capital and Closing Net Debt, the Referee
will select the position of the party whose positions with respect to both
Closing Net Working Capital and Closing Net Debt are in the aggregate closest to
the Closing Net Working Capital and Closing Net Debt, as determined by the
Referee. Seller shall pay a portion of the fees and expenses of the Referee
equal to one hundred percent (100%) multiplied by a fraction, the numerator of
which is the amount of disputed items submitted to the Referee that are resolved
in favor of Buyer (that being the difference between the Referee’s determination
and the Seller’s determination) and the denominator of which is the total amount
of disputed items submitted to the Referee (that being the sum total by which
Buyer’s determination and the Seller’s determination differ from the
determination of the Referee). Buyer shall pay that portion of the fees and
expenses of the Referee that Seller is not required to pay hereunder. Each of
the Buyer and Seller agrees to use its commercially reasonable efforts to
cooperate with the Referee and to cause the Referee to resolve any dispute no
later than forty-five (45) days after the selection of the Referee. The decision
of the Referee shall be final, conclusive and binding on the parties.

(i) “Final Net Debt” means the Closing Net Debt, as finally determined in
accordance with this Section 1.4. “Final Net Debt Adjustment” means the amount,
which may be positive or negative, equal to the Final Net Debt minus the
Estimated Net Debt.

(j) “Final Net Working Capital” means the Closing Net Working Capital, as
finally determined in accordance with this Section 1.4. “Final Net Working
Capital Adjustment” means the amount, which may be positive or negative, equal
to the Final Net Working Capital minus the Estimated Net Working Capital.

(k) The “Purchase Price Adjustment” will equal the sum of (i) the Final Net
Working Capital Adjustment minus the Final Net Debt Adjustment plus
(ii) interest on the amount described in clause (i) at the rate of 6% per annum
(compounded on a 30 day-monthly basis) from and including the Closing Date
through the date of payment under this Section 1.4. If the Purchase Price
Adjustment is a positive number, the Buyer will pay to the Seller in cash an
amount equal to the Purchase Price Adjustment within five business days after
(i) the end of the Review Period pursuant to Section 1.4(a), if no Dispute
Notice is delivered, or (ii) the determination of the Final Net Working Capital
and/or Final Net Debt (as applicable) by the Referee in accordance with
Section 1.4(c). If the Purchase Price Adjustment is a negative number, the
Seller will pay to the Buyer in cash (i.e., not requiring the Buyer to seek
recourse against the Escrow Funds) an amount equal to the absolute value of the
Purchase Price Adjustment within five business days after (i) after the end of
the Review Period pursuant to Section 1.4(a), if no Dispute Notice is delivered,
or (ii) the determination of the Final Net Working Capital and/or Final Net Debt
(as applicable) by the Referee in accordance with Section 1.4(c).

 

4



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER.

In order to induce the Buyer to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, Seller represents and warrants
to the Buyer as of the date hereof and as of the Closing Date that, except as
set forth in the correspondingly numbered section of the disclosure schedule
attached hereto (the “Disclosure Schedule”):

2.1. Authorization. Seller has the legal capacity, power and authority
(including, if applicable, full organizational power and authority) to execute
and deliver this Agreement and to perform its obligations hereunder. All actions
or proceedings to be taken by or on the part of Seller to authorize and permit
the execution and delivery by Seller of this Agreement and the instruments
required to be executed and delivered by it pursuant hereto, the performance by
Seller of its obligations hereunder and the consummation by Seller of the
transactions contemplated hereby, have been duly and properly taken. This
Agreement has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms.

2.2. Title to Membership Interests. Seller is the sole record and beneficial
owner of, and has good and valid title to, the Membership Interests, free and
clear of any Lien, except for restrictions on transfer (a) contained in the
Operating Agreement and that will be satisfied on or before Closing, (b) imposed
by applicable securities laws and (c) imposed by agreements with the Lenders,
which will be satisfied in connection with the Closing. Seller is not party to
any option, warrant, purchase right or other contract or commitment that
requires Seller to sell, transfer or otherwise dispose of any membership
interests of the Company, except for this Agreement.

2.3. No Violation or Approval. The execution, delivery and performance by Seller
of this Agreement and the consummation by Seller of the transactions
contemplated hereby will not result in a breach or violation of, or a default
under, (a) any statute applicable to Seller, (b) any agreement to which Seller
is a party or by which Seller or any of Seller’s Membership Interests or other
assets is bound, or (c) any Order of any Governmental Authority having
jurisdiction over Seller or any of Seller’s Membership Interests or other
assets. No consent, approval, Order or authorization of, or filing with, any
Governmental Authority or any other Person is required of Seller in connection
with the execution and delivery by Seller of this Agreement or the consummation
of any of the transactions contemplated hereby, except for any consent of its
Lenders, which has been obtained prior to the Closing, or any consent where the
failure of Seller to obtain such consent would not materially and adversely
affect the Seller’s ability to consummate the Closing hereunder in accordance
with the terms and conditions of this Agreement or otherwise prevent Seller from
performing in all material respects any of its obligations under this Agreement.

2.4. Litigation. As of the date hereof, there is no Action against, or to the
knowledge of Seller threatened against or affecting, Seller or its properties,
assets or business, before any Governmental Authority that in any manner
challenges or seeks to prevent, enjoin, alter or materially delay any of the
transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

2.5. Voorde Facility. Subject to the exceptions set forth below, Seller owns fee
simple title to the real property located at 3801 Voorde Drive, South Bend,
Indiana, used in part for, and necessary for the conduct of, the business of the
Company as currently conducted (together with all buildings, fixtures,
structures and improvements situated thereon and all easements, rights-of-way
and other rights and privileges appurtenant thereto, collectively, the “Voorde
Facility”). Except as set forth in Schedule 2.5 of the Disclosure Schedules (the
“Title Exceptions”):

(a) Seller has good and marketable fee simple title to the Voorde Facility, free
and clear of all Liens, other than the Permitted Liens and Title Exceptions;

(b) there are no unrecorded outstanding options, rights of first offer, rights
of first refusal to purchase or other contractual rights to purchase, acquire,
sell, assign or dispose of the Voorde Facility or any portion thereof or
interest therein;

(c) Seller has not received any written notice from any insurance company that
has issued a policy with respect to the Voorde Facility requiring performance of
any structural or other repairs or alterations to the Voorde Facility;

(d) no construction activities in excess of $25,000 have occurred with respect
to the Voorde Facility within in the past nine (9) month period and all amounts
owed with respect to any construction activities completed before such nine
(9) month period have been paid in full; and

(e) to Seller’s Knowledge, the Voorde Facility is capable of being subdivided to
separate the approximately 65,000 square feet of space used by the Company from
the approximately 43,000 square feet of remaining space in the Voorde Facility
building that will not be leased by the Company pursuant to the Voorde Lease
Agreement; and, on or before 60 days after the Closing Date, subject to force
majeure and other unexpected and unforeseen delays or subject to any required
permitting or building code and inspection requirements, at Seller’s sole cost
and expense (except for unknown or unexpected additional requests of Buyer,
which are not identified in the Voorde Lease Agreement), the Voorde Facility
will be subdivided and operational to allow the continued operation of the
business of the Company as a separate functional unit within the Voorde Facility
building, without material interruption or interference with the business of the
Company, in substantially the same manner as existed prior to the Closing, it
being understood and agreed Seller shall involve Buyer in all material aspects
of the planning and implementation of the construction work associated with such
subdivision provided that such involvement by Buyer shall not materially
increase the planned cost or timing of the subdivision and shall not interfere
with Seller’s other businesses.

 

6



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, nothing contained herein shall in any way
prohibit Seller from selling the parcel subject to the Voorde Lease Agreement.

2.6. Brokers. All fees and expenses of any broker or finder engaged by Seller or
the Company in connection with the transactions contemplated by this Agreement
will be paid by the Company at, or prior to, the Closing or such fees will be
Transaction Expenses. Except for those fees paid at, or prior to, the Closing,
neither the Seller nor the Company has any liability for any brokerage or
finder’s fee in connection with the transactions contemplated by this Agreement.

3. REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY.

In order to induce the Buyer to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, the Seller represents and
warrants to the Buyer as of the date hereof that, except as set forth in the
correspondingly numbered section of the Disclosure Schedule:

3.1. Organization. The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Indiana.
The Company has full power and authority to carry on the business in which it is
engaged and to own and use the properties owned and used by it. The Company is
duly qualified or licensed as a foreign limited liability company to do
business, and is in good standing, in each jurisdiction where the character of
the assets and properties owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing as could not
be reasonably expected to have a Material Adverse Effect. The Company has made
available to the Buyer a true, complete and correct copy of the Company’s
organizational documents, each as in effect on the date hereof (collectively,
the “Company Charter Documents”).

3.2. Capitalization. Seller is the sole owner of all of the Membership
Interests. All of such issued and outstanding Membership Interests are duly
authorized, validly issued, fully paid and non-assessable, were not issued in
violation of any Law or of the preemptive rights of any securityholder or member
and are held of record by the Seller. There is no outstanding warrant, right,
option, conversion privilege, stock purchase plan, put, call, pledge or other
obligation relating to the offer, issuance, purchase or redemption, exchange,
conversion, voting or transfer of any Membership Interests or other securities
convertible into or exchangeable for capital ownership interests of the Company
(now, in the future or upon the occurrence of any contingency) or that provides
for any unit appreciation or similar right.

3.3. Subsidiaries. The Company has no, and has never had any, subsidiary or
ownership interest in any other entity.

3.4. No Violation or Approval; Consents. The execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby will not result in a breach or violation of, or
a default under, (a) any of the Company Charter Documents, (b) any statute
applicable to the Company, (c) any material agreement to which the Company is a
party or by which the Company or any of its respective assets are bound, or
(d) any Order of any Governmental Authority having jurisdiction over the Company
or any of its assets. No material notification, consent, waiver, approval, Order
or

 

7



--------------------------------------------------------------------------------

authorization of, or filing with, any Governmental Authority or Person is
required in connection with the execution and delivery by the Seller or the
Company of this Agreement or the consummation by the Seller or the Company of
the transactions contemplated hereby, except for any required consent of
Lenders, which consent shall have been obtained prior to Closing.

3.5. Financial Statement and Undisclosed Liabilities.

 

  (a) The Seller has furnished the Buyer with copies of the following financial
statements of the Company: (i) the unaudited internally prepared balance sheet
of the Company for the years ended December 31, 2011, December 31, 2010 and
December 31, 2009 and the related statements of income for the fiscal years of
the Company ended on each such date (the “Unaudited Financial Statements”), and
(ii) the unaudited internally prepared balance sheet as of June 30, 2012 (the
“Reference Balance Sheet Date”) and the related statements of income for the six
month period ended on such date (the “Unaudited Monthly Financial Statement”
and, collectively with the Unaudited Financial Statements, and the Reference
Balance Sheet, the “Financial Statements”). The Financial Statements (i) present
fairly the financial position of the Company and the results of operations of
the Company as of the respective dates thereof and for the periods covered
thereby in all material respects and (ii) except as set forth in Schedule 3.5(a)
of the Disclosure Schedule, were prepared in accordance with GAAP and on a
consistent basis throughout the periods covered thereby, subject, in the case of
the Reference Balance Sheet and the Unaudited Monthly Financial Statements, to
the absence of footnotes and normal year-end adjustments.

 

  (b) Undisclosed Liabilities; Indebtedness. Except as set forth in Schedule
3.5(b) of the Disclosure Schedule, (i) as of the Closing Date, the Company does
not have any existing liability (whether absolute, accrued or contingent)
required to be disclosed on a balance sheet pursuant to GAAP, except for
(w) liabilities reflected, reserved against, or disclosed in the Unaudited
Monthly Financial Statement, (x) liabilities under Contracts, Permits and
compliance with Law, in each case, for ordinary course performance of
obligations thereunder and (y) liabilities incurred after the Reference Balance
Sheet Date in the Ordinary Course of Business; and (ii) except for Indebtedness
under the Credit Agreements, which will be paid off in full at Closing, there is
no Indebtedness of the Company.

3.6. Absence of Changes; Operations in Ordinary Course

 

  (c) No Material Adverse Change. Since the Reference Balance Sheet Date:
(i) the Company has not suffered any damage, destruction or loss (whether or not
covered by insurance), other than such damages, destruction and loss as did not
individually or in the aggregate have a Material Adverse Effect; and (ii) there
has been no material change in the condition, assets or business of the Company
other than in the Ordinary Course of Business.

 

8



--------------------------------------------------------------------------------

  (d) Operations in Ordinary Course. Since the Reference Balance Sheet Date and
except as set forth in Schedule 3.6(b) of the Disclosure Schedules, the Company
has not committed to or agreed to do any of the following: (i) increased the
compensation (including bonuses) payable on or after the date hereof, or to
become payable on or after the date hereof, to any director or executive officer
of the Company; (ii) declared or paid any distributions (excluding disclosed tax
distributions) or dividends, issued, purchased or redeemed any membership
interests of its equity capital or any convertible securities into or
exchangeable for any of its equity securities, or made any other distributions
to its member; (iii) granted any options or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its equity capital;
(iv) incurred, assumed, or guaranteed any liabilities or Indebtedness of any
kind other than Indebtedness that is incurred in the Ordinary Course of
Business; (v) mortgaged, pledged or subjected to any Lien, charge or other
encumbrance, any material asset, (vi) amended the Company Charter Documents;
(vii) sold, assigned or transferred any portion of its Intellectual Property,
except in the Ordinary Course of Business, or (viii) sold, assigned or
transferred any portion of its tangible assets outside the Ordinary Course of
Business having a value in excess of $50,000.

 

  (e) Other than as set forth on Schedule 3.6(a) or Schedule 3.6(b) of the
Disclosure Schedules, since the Reference Balance Sheet Date, the Company has
not taken any material action with respect to its condition, assets or business
other than in the Ordinary Course of Business.

3.7. Taxes.

 

  (f) Tax Returns. The Company (or Seller on behalf of the Company) has timely
and properly filed with the appropriate Taxing Authorities all Tax Returns in
all jurisdictions in which Tax Returns are required to be filed. All Taxes of
the Company required to be paid by the Company (or Seller on behalf of the
Company) as of the date hereof, whether or not shown on any Tax Return, have
been fully and timely paid unless contested in good faith with appropriate
reserves and disclosed on Schedule 3.7(a) or as noted on the face of the NWC
Statement, and all Taxes of the Company (or Seller on behalf of the Company)
required to be paid by the Company (or Seller on behalf of the Company) through
the Closing Date, whether or not shown on any Tax Return, will be paid prior to
the Closing Date. No written claim has been made, or to Seller’s Knowledge,
threatened to be made, by a Taxing Authority in a jurisdiction where the Company
does not file a Tax Return that the Company (or Seller on behalf of the Company)
is or may be subject to Taxation by that jurisdiction. There are no Liens for
any Taxes (other than a Lien for Taxes not yet due and payable) on the
Membership Interests, or on any of the properties or assets of the Company.

 

9



--------------------------------------------------------------------------------

  (g) Withholding. All Taxes that the Company (or Seller on behalf of the
Company) was or is required to withhold or collect have been withheld and
collected and have been paid over to the proper Taxing Authorities.

 

  (h) Disputes. Since July 25, 2008, the Seller and the Company have not
received any written notice of assessment or proposed assessment, deficiency,
claim, adjustment or proposed adjustment or any other notice indicating an
intent to open an audit or other review in connection with any Taxes, which
notice has not been satisfied by payment or been withdrawn, and there are no
pending audits, examinations, or administrative or judicial proceedings
regarding any Taxes of the Company (or Seller on behalf of the Company).

 

  (i) Waivers. Neither the Seller, nor the Company have current waivers or
extensions in effect with respect to any statute of limitations in respect of
any Taxes or have agreed to a Tax assessment or deficiency that has not been
paid or otherwise satisfied. Neither the Seller, nor the Company are currently
the beneficiary of any extension of time with which to file any Tax Return.

 

  (j) Affiliated Groups. The Company is not a party to any Tax allocation or
sharing agreement of any kind whatsoever, including among members of an
affiliated group filing a consolidated, combined, or entity Tax Return.

 

  (k) Section 280G. Except as set forth in Schedule 3.7(g) of the Disclosure
Schedules, the Company is not a party to any Contract, agreement, plan or
arrangement covering any employee or former employee thereof that, individually
or collectively, could give rise to the payment of any amount that would not be
deductible by reason of the transactions contemplated by this Agreement pursuant
to Section 280G of the Code, or be subject to Tax under Section 4999 of the Code
and no benefit under any Company Plan, including any severance or parachute
payment plan or agreement, will be established or become accelerated, vested or
payable by reason of any transaction contemplated under this Agreement.

 

  (l) Neither Seller nor the Company is or has been a party to any “reportable
transaction,” as defined in Section 6707A(c)(1) of the Code and Treasury
Regulation Section 1.6011-4(b).

 

  (m)

Since the formation of Company and through the Closing Date, (i) the Company has
been treated as a disregarded entity for U.S. federal and applicable state and
local income Tax purposes and neither Company or any other Person on such
Company’s behalf has made an election to be treated as other than a disregarded
entity pursuant to Treasury Regulation

 

10



--------------------------------------------------------------------------------

  Section 301.7701-3 (or any similar provision of applicable state or local Tax
law); and (ii) the Company is not (nor has it ever been) a publicly traded
partnership under Section 7704 of the Code.

 

  (n) To Seller’s Knowledge, none of the activities of Company give rise to the
creation of permanent establishments in foreign countries for Tax purposes.

 

  (o) None of the representations contained in this Section 3.7 shall apply with
respect to any Transaction Tax Benefit or any other transaction occurring after
the Closing Date and each shall be interpreted as if there were no such
Transaction Tax Benefits or other transaction.

3.8. Title to Properties

(a) The Company does not currently own, nor has the Company ever owned, any real
property. The Leased Real Property consists of all of the real property that has
ever been leased by the Company.

(b) Schedule 3.8(b) of the Disclosure Schedule sets forth a list of all leases
of real property to which the Company is a party as of the date of this
Agreement (the “Leases”). The Company has delivered to Buyer true and complete
copies of the Leases. Each of the Leases is a legal, valid, binding and
enforceable obligation of the Company and in full force and effect and the
Company has paid all required rent and other charges under the Leases. No action
has been taken or omitted by the Company and, to the Seller’s Knowledge, no
other event has occurred or condition exists, that constitutes, or after notice
or lapse of time or both would constitute, a default under any Lease by any
party. The Company has not subleased, assigned or otherwise granted to any
Person the right to use or occupy the Ameritech Drive leased property set forth
on Schedule 3.8(b) of the Disclosure Schedule and the portion of the Voorde
Facility which will be leased to the Company at the Closing pursuant to the
Voorde Lease Agreement (collectively, the “Leased Real Property”) or any portion
thereof, nor has the Company pledged, mortgaged or otherwise granted an
Encumbrance on its leasehold interest in any Leased Real Property except to the
Lender or as otherwise contemplated by the Lease. Neither Seller nor the Company
has guaranteed (or assumed any guarantee of a prior tenant) any payment or
performance obligations of the landlord(s) under any Lease, with respect to any
financing related to or secured by the real property underlying such Lease. The
Leased Real Property is to Seller’s Knowledge sufficient for the continued
conduct of the business of the Company after the Closing in substantially the
same manner as conducted by the Company prior to the Closing (in all such cases,
assuming the same level of business activities). The Leased Real Property and
buildings, fixtures and improvements thereon (i) are in normal operating
condition without known and obvious material structural defects, and all
material mechanical and other systems located thereon are in normal operating
condition, and to Seller’s Knowledge no condition exists requiring material
repairs, alterations or corrections, except for ordinary, routine maintenance
and repairs that are not material in nature or cost and (ii) are suitable,
sufficient and appropriate in all material respects for their current and
contemplated uses. All building permits, certificates of occupancy,

 

11



--------------------------------------------------------------------------------

business licenses, and all other licenses and permits required in connection
with the construction, use or occupancy of the Leased Real Property by Seller,
except for any such permits pertaining to the Leased Real Property where
obtaining and maintaining such permits are the responsibility of the owner of
the Leased Real Property, have been obtained unless the failure to have such a
permit will not require any material expenditure or require cessation of
operations, are in effect and in good standing. Neither Seller nor the Company
has received any written notice of and to the Seller’s Knowledge there are no
(i) violations of building codes and/or zoning ordinances or other Laws
affecting the Leased Real Property, (ii) existing, pending or threatened
condemnation proceedings affecting the Leased Real Property, or (iii) existing,
pending or threatened zoning, building code or other moratorium proceedings, or
similar matters which could reasonably be expected to have a Material Adverse
Effect on the Company’s operations. To Seller’s Knowledge, neither the whole nor
any material portion of any of the Leased Real Property has been damaged or
destroyed by fire or other casualty. Buyer and its agents have inspected the
Leased Real Property and this representation is qualified by their actual
demonstrable knowledge of any misrepresentation.

(c) The Company owns good and marketable title to, or holds pursuant to valid
and enforceable leases, all of the personal property shown to be owned or leased
by them on the Reference Balance Sheet, free and clear of all Liens (other than
Permitted Liens and Liens in favor of the Lenders which will be extinguished at
Closing). All material personal property shown to be owned or leased by the
Company on the Reference Balance sheet (i) comprises all material personal
property used in the conduct of the business as presently conducted and (ii) has
been maintained in accordance with the Company’s normal practices and is in
usable condition for the operation of the business substantially in the same
manner it is now conducted, ordinary wear and tear excepted. The Company’s
assets and personal property (x) are sufficient for the continued conduct of its
business by the Buyer after the Closing in substantially the same manner as the
Company’s business has been conducted prior to the Closing and (y) constitute in
the aggregate substantially all of the rights, property and assets necessary to
the conduct the Company’s business substantially in the same manner as currently
conducted.

3.9. Operations in Conformity with Laws. The Company: (a) is not in violation
of, or in default under, any of the Company Charter Documents and (b) is not in
material violation of, or in default under, any Law or Order. All material
governmental or regulatory licenses and permits, certifications, accreditations,
or other authorizations or consents of a Governmental Authority necessary in
connection with the operations of the Company are in full force and effect.
Schedule 3.9 of the Disclosure Schedule sets forth all claims, investigations,
lawsuits or administrative proceedings pending, or, to the Seller’s Knowledge,
threatened against the Company.

3.10. Benefit Plans; Employees.

(a) Company Plans. Schedule 3.10(a) of the Disclosure Schedule sets forth a list
of all employee benefit plans (other than the Multi-Employer Plans listed in
Schedule 3.10(c) of the Disclosure Schedule) as defined in Section 3(3) of
ERISA, and all other severance pay, salary continuation, bonus, incentive,
option, retirement, pension, profit

 

12



--------------------------------------------------------------------------------

sharing or deferred compensation plans, of any kind (other than the
Multi-Employer Plans listed in Schedule 3.10(c) of the Disclosure Schedule), to
which the Seller or Company has any liability, and that are maintained by the
Company or to which the Company contributes or is required to contribute, or
with respect to which the Company has any liability for premiums or benefits and
that benefit any employee or former employee of the Company (a “Company Plan”).
Seller has delivered to Buyer true and correct copies of (i) all plan documents
or summary plan descriptions for each Company Plan listed in Schedule 3.10(a) of
the Disclosure Schedule, (ii) all rulings and determination letters or National
Office Opinion Letters from the IRS with respect to any Company Plans, (iii) all
current trust agreements and insurance contracts relating to the funding or
payment of benefits under any Company Plan, (iv) the three (3) most recent
annual returns on Form 5500 for each Company Plan for which such returns are
required to be filed, including all attachments and audited financial
statements, if any, and (v) all currently effective contracts relating to each
Company Plan, including service provider agreements and record keeping
agreements. Each Company Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) was operated in good faith
compliance with Section 409A of the Code and all applicable IRS guidance between
January 1, 2005 and December 31, 2008, and has complied in all material respects
in form and operation with the requirements of Section 409A of the Code since
January 1, 2009.

(b) Plan Qualification; Plan Administration. (i) Each Company Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
has received a favorable determination letter from the IRS within the past six
(6) years or is a prototype or volume submitter plan which has received a
favorable opinion letter, or corrective action may be taken pursuant to Rev.
Proc. 2008-50 to cure any qualification defect with respect to any such Company
Plan without material liability to the Company; (ii) each Company Plan is in
compliance in all material respects with applicable Law, and (iii) the
requirements of Part 6 of Subtitle B of Title I of ERISA and of Section 4980B of
the Code have been met with respect to each Company Plan that is a Welfare Plan
subject to such provisions.

(c) All Contributions and Premiums Paid. To Seller’s Knowledge, all required
contributions, assessments and premium payments on account of each Company Plan,
and each of the Multi-Employer Plans listed in Schedule 3.10(c) of the
Disclosure Schedule, have been timely paid or reserved for, and all monies
withheld from employee paychecks with respect to such Company Plans and
Multi-Employer Plans have been transferred to the appropriate plan within the
time applicable regulations specify.

(d) Claims. With respect to each Company Plan and, to Seller’s Knowledge, with
respect to the Multi-Employer Plans listed in Schedule 3.10(c) of the Disclosure
Schedule insofar as they relate to employees presently or formerly assigned to
the Company, there are no existing (or, to the Seller’s Knowledge, threatened)
lawsuits, claims or other controversies, other than claims for information or
benefits in the normal course.

(e) No Liability. No Company Plan is subject to Title IV of ERISA and, to the
Seller’s Knowledge, no event (including any action or any failure to take any
action) has occurred within the immediately preceding six years with respect to
any Company

 

13



--------------------------------------------------------------------------------

Plan currently maintained by the Company or any corporation, trust, partnership
or other entity (a “Related Entity”) that would be considered as a single
employer with the Company under Sections 4001(b)(1) of ERISA or Section 414(b),
414(c), 414(m) or 414(o) of the Code, that would subject the Company to any
material liability under Title IV of ERISA or give rise to a material liability
under ERISA.

(f) Multi-Employer Plans. Except as set forth in Schedule 3.10(f) of the
Disclosure Schedule, with respect to current and former employees of the
Company, none of the Company or any Related Entity contributes or, within the
immediately preceding six years been required to contribute, to any
Multi-Employer plan within the meaning of Section 3(37) of ERISA (a
“Multi-Employer Plan”) or has any liability with respect to employees
(including, but not limited to, withdrawal liability) under any Multi-Employer
Plan. Seller has disclosed to Buyer all information in its possession concerning
the Seller’s or the Company’s contributions to the Multi-Employer Plans listed
in Schedule 3.10(c) of the Disclosure Schedule and any potential withdrawal
liability of the Seller or the Company.

(g) Prohibited Transactions. Neither the Seller nor the Company, or any of their
officers or employees has engaged in (i) any transaction or failed to act in a
manner that violates in any material respect the fiduciary requirements of
Section 404 of ERISA; or (ii) to Seller’s Knowledge any prohibited transaction
as described in Section 406 of ERISA with respect to any Company Plans.

(h) Health Continuation Coverage. The Seller and/or the Company has complied in
all material respects with the requirements of COBRA with respect to each
Company Plan that is subject to the requirements of COBRA. Each Company Plan
which is a group health plan, within the meaning of Section 9832(a) of the Code,
has complied in all material respects with the applicable requirements of the
Health Insurance Portability and Accountability Act and Sections 9801 and 9802
of the Code, and all applicable regulations and guidance.

(i) Retiree Benefits; Certain Welfare Plans. Except as required under
Section 601 et seq. of ERISA, no Company Plan that is a Welfare Plan provides
benefits or coverage following retirement or other termination of employment to
former employees or beneficiaries or dependents. To the Seller’s Knowledge,
nothing has occurred with respect to any Company Plan described in Section 4980B
of the Code or Part 6 of Title I of ERISA that could subject the Company or any
Related Entity to a Tax under Section 4980B of the Code.

(j) Severance. Except as set forth in Schedule 3.10(j) of the Disclosure
Schedule, the transactions contemplated by this Agreement will not by themselves
result in any payment of severance or other compensation to, or any
acceleration, vesting or increase in benefits under any Company Plan for the
benefit of any employee.

(k) Employees. Except as set forth in Schedule 3.10(k) of the Disclosure
Schedule, the Company has not experienced any strike or material grievance,
claim of unfair labor practices, or other collective bargaining dispute. The
Company has not committed any material unfair labor practice.

 

14



--------------------------------------------------------------------------------

3.11. Intellectual Property. Schedule 3.11 of the Disclosure Schedule sets forth
a list of all applications, registrations, grants, material filings and other
formal actions made or taken pursuant to Laws by the Company to perfect or
protect its interests in the Company IP Rights, including all patents,
trademarks, service marks and registered copyrights, and all applications for
the foregoing.

(a) To the Seller’s Knowledge: (i) the Company owns or has the right to use,
sell and license all of the Company IP Rights listed in Schedule 3.11 of the
Disclosure Schedule, including the Company IP rights specifically identified in
Schedule 3.11(a) of the Disclosure Schedule; (ii) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not constitute a breach of any instrument or agreement
governing any Company IP Rights, will not cause the forfeiture or termination of
or give rise to a right of forfeiture or termination of any Company IP Rights,
and will not otherwise impair the right of the Company to use, sell or license
any Company IP Rights or any portion thereof; (iii) the conduct of the Company’s
business as presently conducted does not violate any license or agreement
between the Company and any other Person or infringe any Intellectual Property
Right of any other Person in any respect; and (iv) there is no pending or
threatened claim or litigation contesting the validity, ownership or right to
use, sell, license or dispose of any Company IP Right, nor has the Company
received any written notice asserting that any Company IP Right, or the proposed
use, sale, license or disposition thereof, conflicts with or will conflict with
the rights of any Person.

(b) Except as set forth in Schedule 3.11(b) of the Disclosure Schedule, (i) the
Company IP Rights do not include any inventions of any of the Company’s
officers, employees or consultants made or owned prior to their appointment or
employment by the Company; (ii) all current or former employees who have or had
developed Intellectual Property for the Company and consultants who have been
engaged to develop Intellectual Property for the Company have assigned in
writing all of their rights in such Intellectual Property to the Company, and
the agreements by which such rights were assigned are listed and identified in
Schedule 3.11(b) of the Disclosure Schedule or copies of the same have been
provided to the Buyer; (iii) no current or former employee who has or had
developed Intellectual Property for the Company or consultant who has been
engaged to develop Intellectual Property for the Company owns or has claimed an
interest in any Company IP Right or, to the Seller’s Knowledge, any other
Intellectual Property directly or indirectly competitive with that related to
the business; and (iv) the Company has paid in full all of its employees who
have developed any Company IP Rights.

(c) Except as set forth in Schedule 3.11(c) of the Disclosure Schedule, the
Company IP Rights have been validly transferred to the Company free of any
adverse claims by any predecessor entity, or any stockholder, member, partner,
limited partner, security holder or creditor of any such predecessor entity, and
no such property rights remain in any such predecessor entity. Except as set
forth in the agreements listed in Schedule 3.11(c) of the Disclosure Schedule,
the Company is under no obligation to pay any other Person any royalties or
other fixed or contingent amounts based upon the sale, license, distribution or
other use or exploitation of the Company IP Rights.

 

15



--------------------------------------------------------------------------------

3.12. Environmental Matters. Except as set forth in Schedule 3.12 of the
Disclosure Schedule:

(a) The Company is and has been in material compliance with any Environmental
Law applicable to the Company or to the conduct, ownership or operation of the
business of the Company or the Leased Real Property.

(b) Neither the Seller nor the Company has received any administrative, civil or
criminal claim, demand, Order, settlement agreement, notice, citation,
complaint, summons, notice of violation or request for information by any
Governmental Authority or any other Person relating to (i) noncompliance or
pertaining to liability under any Environmental Laws, or (i) the handling,
storage, use, transportation, treatment, recycling, disposal, Release or
threatened Release of any Hazardous Substances.

(c) The Company holds all Permits necessary for the operation of the business of
the Company or the Leased Real Property in material compliance with all
Environmental Laws, and all such Permits are identified on Schedule 3.12(c) of
the Disclosure Schedule, complete and correct copies of which have been
furnished to the Buyer.

(d) Except in material compliance with Environmental Laws, no Hazardous
Substances have been used, generated, manufactured, stored or treated, or
disposed of, landfilled or Released, on, under or about the Voorde Facility or
transported to or from any of the Voorde Facility by Seller, the Company or any
of their respective Affiliates.

(e) Without in any way limiting the generality of the foregoing, (i) all
underground storage tanks currently or formerly located on the Leased Real
Property and are identified on Schedule 3.12(e) of the Disclosure Schedule,
(ii) there is no asbestos or urea formaldehyde foam insulation contained in or
forming part of any building, building component, structure or office space on
the Leased Real Property in violation of any Environmental Laws, and (iii) no
PCBs are stored or used in connection with the Company’s business or on the
Leased Real Property or are used in maintaining any of the Leased Real Property,
including any building, building component, structure, or office space thereof.

(f) The Seller has provided or made available to Buyer all copies of
documentation in its possession or control or to which Seller has knowledge of
regarding Hazardous Substances or concerning compliance with Environmental Laws,
including documentation concerning any Permits, environmental reports, audits,
storage and disposal of Hazardous Substances, agency reports and emergency
response plans relating to the Company or to the conduct, ownership or operation
of the Company’s business, the Leased Real Property or sites to which the
Company has transported, treated, stored, used, handled, transferred, disposed
or recycled Hazardous Substances. Schedule 3.12(f) of the Disclosure Schedule
lists, to the best of Seller’s Knowledge, all of the sites in relation to which
the Company may have liabilities under the Environmental Laws in respect of the
transportation, treatment, storage, use, handling, transfer, disposal or
recycling of Hazardous Substances.

 

16



--------------------------------------------------------------------------------

(g) The Company has not stored, treated, recycled or disposed or arranged for
storage, treatment, recycling, or disposal of Hazardous Substances to any site
listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA, listed on the CERCLA Information System or included on any
similar listed maintained by any Governmental Authority.

(h) Neither Seller, nor the Company, has at any time (i) manufactured,
assembled, sold or otherwise distributed any products or components containing
asbestos or asbestos containing materials, (ii) acquired any assets or
businesses (by stock acquisition, merger, consolidation or otherwise) which were
involved in the manufacture, assembly, sale or other distribution of any
products or components containing asbestos or asbestos containing materials or
which were acquired from a seller or sellers who were otherwise involved in the
manufacture, assembly, sale or other distribution of any products or components
containing asbestos or asbestos containing materials, or (iii) agreed to
indemnify any third party for liabilities or obligations for asbestos containing
products, components, processes, equipment or facilities. Neither Seller nor any
predecessor entity of Seller has been subject to any Action at law or in equity,
arbitration, or administrative or other proceeding by or before any Governmental
Authority or, to the Seller’s Knowledge, threatened with any such Action
concerning any of the foregoing matters, regardless of the disposition thereof.

(i) There are no past or present events, conditions, circumstances, activities,
practices, incidents, actions, omissions or plans (i) that would interfere with
or prevent continued material compliance with any Environmental Law with respect
to the operation of the business of the Company; (ii) that would give rise to
any material environmental liabilities at the Leased Real Property or (iii) that
otherwise would form the basis of any successful proceeding, hearing, study or
investigation relating to the operation of the business of the Company.

3.13. Material Contracts.

(a) Schedule 3.13(a) of the Disclosure Schedule contains a list of all Contracts
of the types described below that are currently in effect and to which the
Company is a party or which relate to the Company’s business as of the date of
this Agreement, which are organized by type of agreement in accordance with the
following:

(1) any Contracts relating to the grant, purchase, transfer, acquisition or sale
of any equity or other ownership interests in the Company;

(2) any Contract entered into with an Affiliate of the Company, including, but
not limited to, any tax sharing agreements;

(3) any Contracts evidencing the terms and conditions of any merger,
acquisition, reorganization, divestiture of any business or product line or
other major event;

 

17



--------------------------------------------------------------------------------

(4) any loan or credit agreements, including letters of credit, factoring
agreements, guarantees of indebtedness, notes, indentures (including industrial
revenue bonds and mortgage bonds), debt instruments and promissory notes;

(5) any Contracts, bonds, surety contracts, performance undertakings, guarantees
and indemnity undertakings entered into outside of the Ordinary Course of
Business;

(6) any Contracts relating to committed capital or leases for capitalized
equipment;

(7) any Contracts, mortgages, liens, pledges, security agreements or interests
(including margin accounts), charges, financing statements or other encumbrances
to which any of the Company’s properties (real or personal) or assets are
subject;

(8) any employment agreement and consulting agreements;

(9) any non-competition, non-solicitation, non-disclosure and/or confidentiality
agreements to which the Company’s officers, employees and consultants are bound;

(10) any Contracts regarding deferred compensation, a change in control of the
Company, the payment of any transaction bonus or the indemnification of managers
and officers of the Company;

(11) any benefit plans, including medical, health, “cafeteria,” life insurance,
bonus, severance, vacation, dental, vision, disability (both short term and long
term) and other fringe benefit plans;

(12) any performance bonus plans, profit sharing, Section 401(k), stock (or
equivalent), pension, savings, retirement, incentive or deferred compensation
and similar plans or arrangements;

(13) any Contracts by and between the Company and any Person with whom it is not
dealing at arm’s length;

(14) any Contracts involving non-competition, non-solicitation, non-disclosure
and/or confidentiality agreements to which the Company is bound;

(15) any partnership, joint venture, franchise and other similar Contracts;

(16) any management or service Contracts and Contracts with independent
contractors and sub-contractors, other than those that arise in the Ordinary
Course of Business and provide for the payment in any twelve (12) month period
of $100,000 or less in the aggregate;

 

18



--------------------------------------------------------------------------------

(17) any Contracts relating to foreign currency or agreements that restrict the
Company’s business in any part of the world;

(18) any Contracts with finders, brokers, placement agents and underwriters
relating to potential acquisitions or divestitures;

(19) any Contracts regarding information system software programs and equipment;

(20) any Contracts regarding transactions in which the Company is, or was within
the past five (5) years, a party and in which any manager, officer, employee or
equity holder has, or has had, an interest, whether directly or indirectly; and

(21) other than as described above, any Contracts (i) arising in the Ordinary
Course of Business and providing for the payment in any twelve (12) month period
of $250,000 or more, (ii) not arising in the Ordinary Course of Business and
providing for the payment in any twelve (12) month period of $250,000 or more or
(iii) having a term (including extensions) in excess of twelve (12) months and
providing for the payment in excess of $250,000 or more in any twelve (12) month
period.

(b) The Company has heretofore made available to the Buyer a true, complete and
correct copy of each of the Contracts described above, each as in effect on the
date hereof, and all amendments and supplements thereto and all waivers
thereunder. Neither the Company nor, to the Seller’s Knowledge, any other party
is in material default under, or in material breach or violation of, nor has an
event occurred that (with or without notice, lapse of time or both) would
constitute a default by the Company under any Contract.

3.14. Transactions with Affiliates. Schedule 3.14 of the Disclosure Schedule
sets forth a list of all transactions relating to the Company’s business between
the Company or the Seller, on the one hand, and an Affiliate of the Company or
the Seller, on the other hand. Following the Closing, except for any employment
contracts with management employees described on Schedule 3.14 of the Disclosure
Schedule, there will be no Contracts, leases or commitments between the Company,
on the one hand, and any of the Company’s Affiliates, on the other hand, and
there is no Indebtedness owing by any such Affiliate to the Company.

3.15. Litigation. Except as set forth in Schedule 3.15 of the Disclosure
Schedule, there is no Action by or before any Governmental Authority pending,
or, to the Seller’s Knowledge, threatened against the Company. The Company is
not subject to any outstanding Order of any Governmental Authority.

3.16. Insurance. Schedule 3.16 of the Disclosure Schedule sets forth a list of
all insurance maintained or in force as of the date of this Agreement by or for
the benefit of the Company and/or any of its business, properties or assets. To
the Seller’s Knowledge, all such policies are in full force and effect, all
premiums due thereon have been paid and Seller or the Company has complied in
all material respects with the provisions of such policies.

 

19



--------------------------------------------------------------------------------

3.17. Accounts Receivable. All of the accounts receivable of the Company,
including without limitation, all accounts receivable as shown on the Reference
Balance Sheet, are valid receivables and were incurred in the Ordinary Course of
Business, subject to reserves set forth in the Company’s books and records. No
statement is made regarding collectability of such accounts receivable.

3.18. Inventory. All Inventory, including without limitation, all Inventory
shown on the Reference Balance Sheet and all Inventory thereafter created or
acquired by the Company prior to the Closing Date, has been created or acquired
in the Ordinary Course of Business, subject to the reserves set forth on the
Company’s books and records.

3.19. Warranties. Except as set forth in Schedule 3.19 of the Disclosure
Schedule, (a) there are no outstanding material claims to the Company with
respect to any warranties, (b) no returns of any single product of the business
during each of the past three years preceding the date of this Agreement have
exceeded 20% of the total shipments of any such product during such year,
(c) there have been no product recalls relating to the products of the Company’s
business, (d) there are no product liability actions, claims or proceedings
against the Company and (e) to the Seller’s Knowledge, there are no threatened
product liability actions, claims or proceedings with respect to the products of
the business. All warranty obligations have been properly accrued for on the
Reference Balance Sheet in accordance with GAAP and consistent with past
practices but no guarantee is made regarding whether the accrual will be equal
to the actual amount of warranty claims made or honored.

3.20. Union. Except as set forth in Schedule 3.20 of the Disclosure Schedule:

(a) There are no collective bargaining agreements, memoranda of understanding,
side letters, letter agreements, or other agreements or obligations between the
Company and any union or other entity representing or purporting to represent
any employee or group of employees of the Company;

(b) To Seller’s Knowledge, there are no union organizing campaigns or card
signing campaigns or other pro-union activities occurring at any plant, location
or facility of the Company or the Seller;

(c) There are no unions or entities certified as the collective bargaining
representative for any employee or group of employees of the Company or the
Seller; and

(d) There are no outstanding petitions, complaints, appeals, or charges to the
National Labor Relations Board or any other similar state or federal agency
served on the Company and relating to unfair labor practices or representation
of any employee or group of employees of the Company by a union or other entity.

3.21. Accounts Payable. The accounts payable and accrued expenses reflected on
the Reference Balance Sheet have arisen in the Ordinary Course of Business and
are not materially past due.

3.22. Customers and Suppliers.

 

20



--------------------------------------------------------------------------------

(a) Schedule 3.22(a) of the Disclosure Schedules sets forth (i) each of the ten
(10) largest customers of the Company (measured in terms of revenues) in each of
the three (3) most recent fiscal years (collectively, the “Material Customers”);
and (ii) the amount of revenues generated by each Material Customer during such
periods. The Company has not received any written notice, and, to Seller’s
Knowledge, has no reason to believe, that any of the Material Customers for the
fiscal year ended December 31, 2011, has ceased, or intends to cease after the
Closing, to use the goods or services of the Company or to otherwise terminate
or materially reduce its relationship with the Company; provided that it is
understood that this statement does not contain any guarantee or prediction of
any future level of business or orders or any duration of continuation of the
same.

(b) Schedule 3.22(b) of the Disclosure Schedule sets forth (i) each of the ten
(10) largest suppliers to the Company (measured in terms of purchases) in each
of the three (3) most recent fiscal years (collectively, the “Material
Suppliers”); and (ii) the dollar amount of purchases from each Material Supplier
during such periods. The Company has not received any written notice, and, to
Seller’s Knowledge, has no reason to believe, that any of the Material Suppliers
for the fiscal year ended December 31, 2011, has ceased, or intends to cease, to
supply goods or services to the Company’s business or to otherwise terminate or
materially reduce its relationship with the Company; provided that it is
understood that this statement does not contain any guarantee or prediction of
any future level of business or orders or any duration of continuation of the
same.

3.23. Compliance Matters.

(a) The Seller, the Company and to Seller’s Knowledge their respective officers,
directors, agents, employees, consultants and contractors are, and at all times
have been, in compliance with all applicable Anti-Bribery and U.S. Export Laws
with respect to their activities on behalf of the Company.

(b) No enforcement Action by any Governmental Authority or other Person alleging
any failure to comply with Anti-Bribery and U.S. Export Laws is pending against
the Seller, the Company and, to Seller’s Knowledge, their respective officers,
directors, agents, employees, consultants or contractors.

(c) The Seller, the Company and their respective officers, directors, agents,
employees, consultants, and contractors are, and at all times have been, in
material compliance with the Laws relating to U.S. import laws and regulations
administered by the Department of Homeland Security, Customs and Border
Protection.

(d) No enforcement Action by any Governmental Authority or other Person alleging
any failure to comply with U.S. import laws and regulations administered by the
Department of Homeland Security, Customs and Border Protection is pending
against the Seller, the Company or, to Seller’s Knowledge, their respective
officers, directors, agents, employees, consultants or contractors.

 

21



--------------------------------------------------------------------------------

3.24. Brokers. Except for the engagement of Livingstone Partners LLC by the
Seller, all negotiations relating to this Agreement and the transactions
contemplated hereby have been carried on without the intervention of any Person
acting on behalf of the Company in such manner as to give rise to any valid
claim against the Seller, the Company or the Buyer for any brokerage or finder’s
commission, fee or similar compensation, except for those commissions or fees
paid at, or prior to, the Closing.

4. REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER.

In order to induce the Seller to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, the Buyer represents and
warrants to the Seller as of the date hereof, and as of the Closing Date, that:

4.1. Organization. The Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization. The
Buyer has made available to the Seller a true, complete and correct copy of each
of the Buyer’s organizational documents, each as in effect on the date hereof
(collectively, the “Buyer Charter Documents”).

4.2. Authorization. The Buyer has the legal capacity, power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. All actions or proceedings
to be taken by or on the part of the Buyer to authorize and permit the execution
and delivery by the Buyer of this Agreement and the instruments required to be
executed and delivered by it pursuant hereto, the performance by the Buyer of
its obligations hereunder and the consummation by the Buyer of the transactions
contemplated hereby, have been duly and properly taken. This Agreement has been
duly executed and delivered by the Buyer and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes the legal, valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.

4.3. No Violation or Approval. The execution, delivery and performance by the
Buyer of this Agreement and the consummation by the Buyer of the transactions
contemplated hereby will not result in a breach or violation of, or a default
under, (a) any of the Buyer Charter Documents, (b) any statute applicable to the
Buyer, (c) any material agreement to which the Buyer is a party or by which the
Buyer or any of its assets is bound, or (d) any Order of any Governmental
Authority having jurisdiction over the Buyer or any of its assets. No consent,
approval, Order or authorization of, or filing with, any Governmental Authority
or other Person is required in connection with the execution and delivery by the
Buyer of this Agreement or the consummation by the Buyer of the transactions
contemplated hereby.

4.4. Litigation. As of the date hereof, there is no Action against, or to the
knowledge of the Buyer threatened against or affecting, the Buyer or any
Affiliate of the Buyer or any of their properties, assets or businesses, before
any Governmental Authority that in any manner challenges or seeks to prevent,
enjoin, alter or materially delay any of the transactions contemplated hereby.

 

22



--------------------------------------------------------------------------------

4.5. Investment Representation. The Buyer is acquiring the Membership Interests
for investment and not with a view to, or in connection with, any distribution
or sale thereof in violation of the Securities Act.

4.6. Financing. The Buyer has sufficient cash or other sources of immediately
available funds to pay the Initial Purchase Price and to consummate (and pay the
fees and expenses of the Buyer relating to) the transactions contemplated by
this Agreement. Upon the Closing, (i) Buyer (which for purposes of this
Section 4.6 shall disregard any debts, liabilities or obligations of the
Company) will not be insolvent as defined in Section 101 of Title 11 of the
United States Code, (ii) Buyer will not be left with unreasonably small capital
and (iii) Buyer will not have incurred debts beyond its ability to pay such
debts as they mature.

4.7. Buyer’s Examination. Buyer acknowledges and agrees that no representation
or warranty has been or is being made by Seller except as expressly set forth in
this Agreement and that no representation or warranty is being made by Seller as
to the future operations or prospects of the Company and Buyer acknowledges and
agrees that, except for the representations and warranties expressly set forth
in this Agreement, the Membership Interests and the assets and the business of
the Company are being transferred on a “where is” and, as to condition, “as is”
basis.

4.8. Brokers. Except for the engagement of TM Capital Corp. by the Buyer, all
negotiations relating to this Agreement and the transactions contemplated hereby
have been carried on without the intervention of any Person acting on behalf of
the Buyer in such manner as to give rise to any valid claim against the Seller,
the Company or the Buyer for any brokerage or finder’s commission, fee or
similar compensation.

5. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER.

The obligation of the Buyer to purchase the Membership Interests and to
consummate the other transactions contemplated hereby is subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:

5.1. Representations and Warranties. The representations and warranties of the
Seller in this Agreement will be true and correct in all material respects
(except for those already qualified by materiality, each of which shall be true
in all respects) as of the date hereof and as of the Closing Date as if made on
and as of the Closing Date and any such representations or warranties that were
made as of a specific date, which representations and warranties will have been
true in all material respects as of such date.

5.2. Performance of Obligations. The Seller will have performed and complied in
all material respects with all agreements and conditions required by this
Agreement or any other agreement related hereto to be performed or complied with
by it or them at or prior to the Closing Date.

5.3. No Material Adverse Effect. During the period from the date hereof to the
Closing Date, there shall not have occurred any change, event or effect that,
individually or in the aggregate, has had a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

5.4. Officer’s Certificate. The Company will have delivered to the Buyer a
certificate signed by an officer of the Company to the effect that each of the
conditions specified above in Sections 5.1 through 5.3 is satisfied in all
respects.

5.5. Injunctions. No Action will have been instituted or threatened prior to or
on the Closing Date before any Governmental Authority pertaining to the
transactions contemplated by this Agreement, the result of which would prevent
or make illegal the consummation of such transactions. No Governmental Authority
will have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, injunction or other Order (whether temporary, preliminary or
permanent) that is in effect and has the effect of prohibiting the consummation
of the transactions contemplated by this Agreement.

5.6. Payoff Letters. The Company will have obtained payoff letters or other
necessary documentation to provide satisfactory evidence to the Buyer that the
Company will be released from all payments and other obligations in respect of
the Indebtedness of the Company, including but not limited to evidence of
arrangements to deliver UCC-3 termination statements or similar documents
evidencing the termination of Liens securing such Indebtedness unless such
Indebtedness is agreed to be assumed or retained hereunder.

5.7. Good Standing Certificates. The Buyer shall have received certificates of
good standing of the Company dated within five (5) business days prior to the
Closing issued by the respective Secretary of State of the applicable state of
organization.

5.8. Counterparts. The Buyer shall have received counterpart signature pages (or
faxed or pdf’d copies thereof with originals to be put in the overnight mail) to
the: (a) Escrow Agreement, duly executed by the Escrow Agent and the Seller;
(b) transition services agreement, duly executed by the Company and the Seller,
substantially in the form attached hereto as Exhibit B (the “Transition Services
Agreement”); (c) lease agreement for the Voorde Facility, duly executed by the
Company and Koontz-Wagner Indiana Real Estate Holdings LLC, substantially in the
form attached hereto as Exhibit C (the “Voorde Lease Agreement”); (d) an
intellectual property license agreement, duly executed by the Seller and the
Company, substantially in the form attached hereto as Exhibit E (the
“Intellectual Property License Agreement”), (e) the execution of the memorandum
with the Union as contemplated in Section 7.14(a)(iii) and (f) an agreement
providing for the termination and release of the obligations under that certain
Management Services Agreement between the Seller and the Company.

5.9. Resignation of Directors and Officers. The Buyer shall have received
resignation letters from all directors and officers of the Company whom Buyer
has requested to resign as of the Closing.

5.10. Secretary’s Certificate. (a) The Seller will have delivered to the Buyer a
certificate from the Secretary of the Seller dated as of the Closing Date,
attaching correct and complete copies of all the consents and resolutions of the
board of directors of the Seller relating to the transactions contemplated
hereby and (b) the Company will have delivered to the Buyer a certificate from
the Secretary of the Company dated as of the Closing Date, attaching correct and
complete copies of (i) the Company Charter Documents and (ii) all of the
consents and resolutions of the sole Manager and Member of the Company, in each
case relating to the transactions contemplated hereby.

 

24



--------------------------------------------------------------------------------

5.11. FIRPTA Certificate. A certificate from Seller prepared in accordance with
Treasury Regulation Section 1.1445-2(b)(2)(iii) certifying that Seller is not a
foreign person.

5.12. Required Consents. Seller shall have obtained, or shall have caused the
Company to obtain, each of the consents that are set forth on Schedule 5.12 of
the Disclosure Schedule, in each case, on terms and conditions that are
reasonably satisfactory to Buyer.

5.13. Continuation of Employment Agreements. No executive employee of the
Company who is, on the date of this Agreement, a party to an employment
agreement with the Company shall have ceased to be so employed or shall have
served or received notice of termination of employment.

5.14. General. All instruments and legal, corporate proceedings in connection
with the transactions contemplated by this Agreement will be reasonably
satisfactory in form and substance to the Buyer, and the Buyer will have
received counterpart originals (or faxed or pdf’d copies thereof with originals
to be put in the overnight mail), or certified or other copies, of all documents
of the Company and other records of proceedings that it may reasonably request
in connection therewith.

6. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER.

The obligation of the Seller to effect the sale of the Membership Interests and
to consummate the other transactions contemplated hereby is subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:

6.1. Representations and Warranties. The representations and warranties of the
Buyer in this Agreement will be true and correct in all material respects
(except for those already qualified by materiality, each of which shall be true
in all respects) as of the Closing Date as if made on and as of the Closing Date
and any such representations or warranties that were made as of a specific date,
which representations and warranties will have been true in all material
respects as of such date.

6.2. Performance of Obligations. The Buyer will have performed and complied in
all material respects with all agreements and conditions required by this
Agreement or any other agreement to be performed or complied with by it at or
prior to the Closing Date.

6.3. Officer’s Certificate. The Buyer will have delivered to the Seller a
certificate signed by an officer of the Buyer to the effect that each of the
conditions specified above in Sections 6.1 through 6.2 are satisfied in all
respects.

6.4. Injunctions. No Action will have been instituted or threatened prior to or
on the Closing Date before any Governmental Authority pertaining to the
transactions contemplated by

 

25



--------------------------------------------------------------------------------

this Agreement, the result of which would prevent or make illegal the
consummation of any such transactions. No Governmental Authority will have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
injunction or other Order (whether temporary, preliminary or permanent) that is
in effect and has the effect of prohibiting the consummation of the transactions
contemplated by this Agreement.

6.5. Secretary’s Certificate. The Buyer will have delivered to the Seller a
certificate from the Secretary of the Buyer dated as of the Closing Date,
attaching correct and complete copies of all the consents and resolutions of the
board of directors of the Buyer relating to the transactions contemplated
hereby.

6.6. Good Standing Certificates. The Buyer will have delivered to the Seller
certificates of good standing of the Buyer dated within five (5) business days
prior to the Closing issued by the Secretary of State of the applicable state of
organization.

6.7. Counterparts. The Buyer will have delivered to the Seller a counterpart
signature page (or faxed or pdf’d copies thereof with originals to be put in the
overnight mail) to the: (a) Escrow Agreement, duly executed by the Buyer and the
Escrow Agent; (b) Transition Services Agreement, duly executed by the Buyer; and
(c) the Intellectual Property License Agreement, duly executed by the Buyer.

6.8. General. All instruments and legal, corporate proceedings in connection
with the transactions contemplated by this Agreement will be reasonably
satisfactory in form and substance to the Seller, and the Seller will have
received counterpart originals (or faxed or pdf’d copies thereof with originals
to be put in the overnight mail), or certified or other copies, of all documents
of the Buyer and other records of proceedings that it may reasonably request in
connection therewith.

7. COVENANTS OF THE PARTIES.

7.1. Access to Premises and Information. Upon reasonable notice and subject to
supervision by the Company or its agents and to the restrictions contained in
confidentiality agreements to which such party is subject including the
Confidentiality Agreement, on and prior to the Closing Date, the Seller will
permit, and will cause the Company to permit, the Buyer and its authorized
representatives to have reasonable access during normal operating hours and upon
reasonable prior notice to the records and books of account of the Company (the
“Records”) in possession of the Company or the Seller and the premises of the
Company, for among other things, environmental analysis and investigation,
during normal business hours that relate in any manner to the conduct or
operations of the Company on or prior to the Closing Date.

7.2. Conduct of Business Prior to Closing. Prior to the Closing, except as
otherwise contemplated by this Agreement, Seller will use its reasonable
commercial efforts to cause the Company to conduct its business in the Ordinary
Course of Business. Without limiting the generality of the foregoing, without
the prior consent of the Buyer and except as contemplated by this Agreement or
as set forth in Schedule 7.2 of the Disclosure Schedule, neither the Seller nor
the Company will: (a) increase the compensation (including bonuses) payable on
or after the date hereof, or to become payable on or after the date hereof to
any director or executive officer of the Company or alter or amend arrangements,
establish or increase the benefits payable under any Company Plans or establish
any new bonus, insurance,

 

26



--------------------------------------------------------------------------------

severance, deferred compensation, pension, retirement, profit sharing or other
employee benefit plan for any employee, with any such persons other than
arrangements entered into with Buyer or previously committed; (b) grant any
options or other rights to purchase or obtain (including upon conversion,
exchange or exercise) any of its Membership Interests or membership interests in
the Company; (c) incur, assume, or guaranty any liabilities or Indebtedness of
any kind other than Indebtedness that is incurred in the Ordinary Course of
Business; (d) declare or pay any dividends, issue, purchase or redeem any
Membership Interests or any convertible securities into or exchangeable for any
of its membership interests; (e) amend the Company Charter Documents; (f) amend
any Company Plan or any arrangement concerning the Multi-Employer Plans which
will affect the Company except to the extent contemplated or permitted in
Section 7.14(c); (g) amend any Lease, except in the Ordinary Course of Business;
(h) change any election in respect of Taxes with respect to the Company (or
Seller on behalf of, or affecting, the Company), change any accounting method in
respect of Taxes with respect to the Company, file any amendment to a Tax Return
of the Company, settle any claim or assessment in respect of Taxes of the
Company (or Seller on behalf of, or affecting, the Company), or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes of the Company (or Seller on behalf of, or
affecting, the Company); (i) mortgage, pledge, or subject to any Lien, any
portion of Company’s assets, (j) sell, assign, or transfer any portion of
Company’s Intellectual Property, or (k) sell, assign or transfer any portion of
Company’s tangible assets having a value in excess of $50,000, except for sales
or dispositions of assets in the Ordinary Course of Business. Other than as set
forth on Schedule 7.2 of the Disclosure Schedules, after the date hereof and
prior to the Closing Date, the Company will not take any material action with
respect to its condition, assets or business other than in the Ordinary Course
of Business or in contemplation of proceeding to Closing of this Agreement.

7.3. Exclusivity. Until the earlier of the termination of this Agreement or the
consummation of the Closing, none of the Company, the Seller or any of their
respective directors, officers, employees, advisors or agents will (a) solicit
or initiate any proposal or offer from any Person relating to, or enter into or
consummate any transaction relating to, the acquisition of the Membership
Interests or any newly issued membership interests of the Company, or any
substantial portion of the assets, of the Company (other than sales of inventory
or equipment in the Ordinary Course of Business), including any acquisition
structured as a merger, consolidation or share exchange or any similar
transaction; or (b) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner, any effort or attempt by any Person to do or seek any of
the foregoing.

7.4. Preparation for Closing. The Company and the Buyer each agrees to use all
commercially reasonable efforts to bring about the fulfillment of the conditions
precedent contained in this Agreement.

7.5. Confidentiality and Announcements.

(a) Confidentiality Agreement. The provisions of that certain confidentiality
letter agreement executed by the Buyer, dated February 20, 2012 (the
“Confidentiality Agreement”), to the extent not inconsistent with the express
terms of this Agreement, are hereby ratified, confirmed and agreed to as though
fully set forth herein.

 

27



--------------------------------------------------------------------------------

(b) Announcements. Any announcements by any party hereto of the transactions
contemplated hereby must be approved in advance by each of the Buyer, the Seller
and the Company, which approval will not be unreasonably withheld, conditioned
or delayed.

(c) Permitted Disclosures. No provision of this Section 7.5 or of the
Confidentiality Agreement will be construed to prohibit: (i) disclosures to
appropriate authorities of such information as may be legally required for
federal securities, Tax, accounting or other reporting purposes, including as
contemplated under Section 7.5(d) below; (ii) disclosures to employees or
independent contractors concerning changes in their status and/or benefits;
(iii) disclosures to suppliers, customers, employees, agents and independent
contractors of the Company to the extent reasonably necessary, in the Seller’s
judgment, to preserve the business of the Company or to facilitate the
transactions contemplated hereby; (iv) confidential disclosures to legal
counsel, independent accountants and lenders and their legal counsel;
(v) disclosures to Lenders; (vi) disclosures pursuant to the terms of an Order
of a Governmental Authority of competent jurisdiction; (vii) disclosures
required in connection with legal proceedings; (viii) disclosures of matters of
which there is public knowledge other than as a result of disclosures made in
breach hereof; or (ix) disclosures to the Seller’s or its affiliates’ limited
partners, members, and employees.

(d) Tax Structure, etc. Disclosure. Notwithstanding anything to the contrary
this Agreement or in the Confidentiality Agreement, each party (and each
employee, representative, or other agent of such party) may, to the extent
required by applicable Law, disclose to any Person the tax treatment and tax
structure of the transactions contemplated herein and all tax strategies
relating to the transactions, as well as all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment, tax structure and tax strategies; provided, however, that this
Section 7.5(d) does not authorize the disclosure of the identities of parties
hereto.

(e) Return of Confidential Information. In the event that the parties do not
close the transactions contemplated hereby, the Buyer agrees, in addition to
(and not instead of) any obligations set forth in the Confidentiality Agreement:
(i) within five business days of receipt of such request to return or destroy
all confidential information that was provided by the Company in contemplation
of the transactions hereunder, and provide written certification of such
destruction to the Company; (ii) to refrain from using such confidential
information; and (iii) to keep such confidential information strictly
confidential.

7.6. Business Records. The Buyer acknowledges that the Seller may from time to
time from and after the Closing require access to copies of certain of the
Records (including in connection with any indemnification obligation of the
Seller under Section 8.2), and agrees that upon reasonable prior notice of the
time and the actual Records sought, it will, and will ensure that the Company
will, during normal business hours, provide the Seller with either access to or
copies of the Records at the Seller’s sole cost and expense. The Seller
acknowledges that the transactions contemplated by this Agreement represent a
“carveout” of the Company from the Seller’s group of companies and that the
Buyer or the Company may from time to time, from and

 

28



--------------------------------------------------------------------------------

after the Closing, require access to copies of certain books and records
relating to the Company, its business and assets which are retained or
co-mingled with books and records of the Seller (including in connection with
any indemnification obligation of the Buyer), and the Seller agrees that upon
reasonable prior notice, it will, during normal business hours, provide the
Buyer or the Company with either access to or copies of such books and records
relating to the Company, its business and assets, at the Buyer’s or the
Company’s sole cost and expense. This obligation will cease upon the first to
occur of: (a) the sale of all or substantially all of the operating businesses
of Seller provided that, at the closing thereof, the transfer of all such
Records to Buyer or the Company occurs and (b) 7 years from the date hereof.
Prior to the Closing, the Seller will deliver to the Buyer the contents of the
data room for Project Snowdon as maintained by BMC Group in electronic format.

7.7. Regulatory and Other Authorizations and Consents.

(a) Authorizations and Consents. Each party hereto will use its commercially
reasonable efforts to obtain all authorizations, consents, Orders and approvals
of all federal, state, local and foreign regulatory bodies and officials that
may be or become necessary for its execution and delivery of, and the
performance of its obligations pursuant to, this Agreement, and the Buyer will
cooperate fully with the Seller and the Company in promptly seeking to obtain
all such authorizations, consents, Orders and approvals. The parties will
cooperate with each other in connection with the making of all such filings or
responses, including providing copies of all such documents to the non-filing or
non-responding party and its advisors prior to filing or responding. The parties
hereto will not take any action that will have the effect of delaying, impairing
or impeding the receipt of any required approvals or expiration of required
waiting periods.

(b) Cooperation. Each party hereto agrees to use commercially reasonable efforts
to cooperate in obtaining any other consents and approvals that may be required
in connection with the transactions contemplated by this Agreement.

7.8. Further Assurances; Consents. From time to time after the Closing, at the
request of the Buyer, the Seller will execute and deliver any further
instruments and take such other action as the Buyer may reasonably request to
carry out the transactions contemplated hereby. To the extent that all requisite
consents, waivers, authorizations and approvals are not received prior to the
Closing Date, the Seller shall continue to use all commercially reasonable
efforts to obtain any such consent, waiver, authorization or approval after the
Closing.

7.9. Supplemental Schedules. From time to time commencing on the date of this
Agreement and until the Closing Date, the Seller and the Company shall promptly
deliver to the Buyer written notice of any event or development that would
render any representation or warranty of the Seller or the Company in this
Agreement (including in the Disclosure Schedules) inaccurate or incomplete due
to events or circumstances occurring after the date hereof (each, an “Update”);
provided, however, that no such Update shall (a) affect the Buyer’s or Seller’s
right to terminate this Agreement in accordance with Article 9, (b) be given
effect for purposes of determining whether the conditions set forth in
Section 5.1 through 5.3 have been satisfied or (c) be given effect for the
purposes of determining whether the Buyer is entitled to indemnification in
respect of such Update pursuant to Section 8.

 

29



--------------------------------------------------------------------------------

7.10. Tax Matters and Tax Allocations.

(a) Tax Returns.

(1) With respect to the Company, the Seller shall prepare and file (or cause to
be prepared and filed) all Tax Returns for any Pre-Closing Tax Period for which
Tax Returns are not yet due as of the Closing Date and all Straddle Period Tax
Returns that are required by Law to be filed by the Seller after the Closing
Date. All Straddle Period Tax Returns with respect to the Company that are not
described in the immediately preceding sentence shall be prepared and filed by
the Buyer. The party responsible for the preparation of any Straddle Period Tax
Return shall provide to the other party for its review, comment and consent
(which consent shall not be unreasonably withheld, conditioned or delayed) a
draft of each such Tax Return at least fifteen (15) days before the due date of
any such Tax Return. The Seller or the Buyer, as the case may be, shall
reimburse the other party for the Straddle Period Taxes that the first party is
responsible for pursuant to Section 7.10(a)(3) within five (5) business days
before the respective Straddle Period Tax Returns are filed.

(2) The Buyer and the Seller shall, and shall each cause their respective
Affiliates to, provide to the other such cooperation and information, as and to
the extent reasonably requested, in connection with the filing of any Tax
Return, amended Tax Return or claim for refund of Tax, determining liability for
Taxes or a right to refund of Taxes, or in participating in any administrative
proceeding or court proceeding with respect to any Tax. Such cooperation and
information shall include providing powers of attorney, copies of all relevant
portions of relevant Tax Returns, together with relevant accompanying schedules
and relevant work papers, relevant documents relating to rulings and other
determinations by Taxing Authorities, and relevant records concerning the
ownership and Tax basis of property, which any such party may possess. Each
party will retain all Tax Returns, schedules, work papers, and all material
records and other documents relating to Tax matters of the Company for the first
Post-Closing Tax Period ending after the Closing Date, for a Straddle Period and
for all Pre-Closing Tax Periods until the expiration of the applicable statute
of limitations (and, to the extent notice is provided with respect thereto, any
extensions thereof) for the Tax periods to which the Tax Returns and other
documents relate. Thereafter, the party holding such Tax Returns or other
documents may dispose of them provided that (i) such party shall give to the
other party written notice prior to doing so, and (ii) such party shall deliver
such documents to the other party in lieu of disposal if the other party so
requests. Each party shall make its employees reasonably available on a mutually
convenient basis at its cost to provide explanation of any documents or
information so provided. In no event shall Buyer or Seller amend any Tax return
which would have the effect of imposing liability on the Company or other party
without the prior written consent of the non-amending party, which consent shall
not be unreasonably withheld or delayed.

 

30



--------------------------------------------------------------------------------

(3) Except as provided in Section 7.10(a)(6) below, the Seller shall be
responsible for all Pre-Closing Period Taxes and Pre-Closing Straddle Period
Taxes, if any, in excess of the amount of such Taxes reflected in the
calculation of Closing Net Working Capital. The Buyer shall be responsible for
all Post-Closing Period Taxes and Post-Closing Straddle Period Taxes.

(4) After the Closing, the Buyer shall promptly notify the Seller in writing
upon the commencement of any Tax Action (each a “Tax Contest”) concerning the
Company with respect to a Pre-Closing Tax Period or a Straddle Period. The
Seller shall have control over Tax Contests with respect to Pre-Closing Period
Taxes and to Taxes relating to Straddle Period Tax Returns that have been filed
by the Seller, and the Buyer shall have control over Tax Contests with respect
to Post-Closing Period Taxes and to Taxes relating to Straddle Period Tax
Returns that have been filed by the Buyer, which control shall (in each case)
include the right to settle, compromise and/or concede any such Tax Contest and
the right to employ counsel of its choice at its expense; provided, however,
that in the case of a Tax Contest that relates to a Straddle Period, the party
not controlling the Tax Contest shall have the right to participate in such Tax
Contest at its own expense and the party controlling the Tax Contest shall not
settle, compromise and/or concede such Tax Contest without the other party’s
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

(5) Any refunds or credits of Taxes (and any interest thereon) attributable to
the Company that relate to a Pre-Closing Tax Period or a Pre-Closing Straddle
Period and that are received by the Buyer, shall be paid over to the Seller
within five (5) business days of receipt; provided, however, that any such
refund or credit is not included in the calculation of Closing Net Working
Capital.

(6) All transfer, documentary, deed, sales, use, stamp, registration, excise,
recording, conveyance, value added and other similar Taxes and fees resulting
from the transactions contemplated by this Agreement (collectively, the
“Transfer Taxes”) shall be borne equally by the Seller and the Buyer. The party
responsible under applicable Law for the filing of any Tax Return or other
documents with respect to any Transfer Tax shall prepare and file such Tax
Return at its sole expense (and the other party shall promptly remit payment for
fifty percent (50%) of such Transfer Taxes).

(7) The Buyer and the Seller agree that the sum of the Purchase Price and the
liabilities of the Company as of the Closing Date that are assumed by the Buyer
(collectively, the “Asset Sale Purchase Price”) shall be allocated between and
among the assets. Within sixty (60) days after the Closing Date, the Buyer shall
provide the Seller with a schedule (the “Allocation Schedule”) setting forth the
Buyer’s allocation of the Asset Sale Purchase Price for the purpose of, and in
accordance with, Section 1060 of the Code and the applicable Treasury
Regulations and any applicable provision of state, local or foreign law, among
the various class of assets listed on IRS Form 8594. Such allocation shall be
deemed

 

31



--------------------------------------------------------------------------------

final unless the Seller notifies the Buyer in writing of any disagreement with
the Allocation Schedule within thirty (30) days of receipt of such schedule. The
Buyer and the Seller shall cooperate in good faith in order to reach agreement
as to the allocation within sixty (60) days of receipt by the Buyer of notice
from the Seller of its disagreement with the Allocation Schedule. If the
allocation is deemed final or the Buyer and the Seller reach such agreement, the
Buyer and the Seller shall execute and file all Tax Returns in a manner
consistent with the allocation determined pursuant to this Section 7.10(a)(7).
If the Buyer and the Seller are unable to agree as to the allocation with such
sixty (60) day period, then the Buyer and the Seller may each prepare their own
allocation and each of the Buyer and the Seller will have no liability to the
other for any additional Taxes that may be imposed by any Taxing Authority as a
result of the inconsistencies between the respective allocations of the Asset
Sale Purchase Price by the Buyer and the Seller.

(8) In the event that Seller filed Federal Employment Tax Returns on behalf of
the Company, or on behalf of the Transferred Employees, with respect to the
preparation and filing of Federal Employment Tax Returns, the Seller and the
Buyer shall follow the Standard Procedure specified in Rev. Proc. 2004-53,
2004-2 C.B. 320, Sec. 4, whereby, among other things, the Seller shall be
responsible for and perform all Federal Employment Tax withholding, payment and
reporting duties with respect to any wages and other compensation paid by the
Seller to the Transferred Employees in connection with the operation of the
business on or prior to the Closing Date; and the Buyer shall be responsible for
and perform all Federal Employment Tax withholding, payment and reporting duties
with respect to any wages and other compensation paid by the Buyer to the
Transferred Employees in connection with the operation of the business after the
Closing Date.

(9) With respect to the Pre-Closing Straddle Period, the Seller shall make no
election to be classified as an association taxable as a corporation for
purposes of federal Tax Law or for purposes of any state or local Tax Law with
business entity classification provisions similar to those of federal Tax Law.

7.11. Directors and Officers Indemnification and Insurance. If requested by the
Seller, the Company shall, on the Closing Date, purchase and pay all the premium
for directors and officers liability insurance covering the current and former
directors and officers of the Company and covering the period commencing on the
Closing Date and ending on the six year anniversary thereof, which amount shall
be treated as a Transaction Expense to the extent paid by the Company. Such
insurance will be on terms and provide the coverage equal to or greater than the
insurance policy or policies currently in effect for the directors and officers
of the Company. The Buyer and the Company agree not to amend or modify the
director and officer indemnification provisions contained in the Company’s
organizational documents (in particular Section 6.4 of the Company’s Limited
Liability Agreement).

7.12. Non-Competition; Non-Solicitation.

 

32



--------------------------------------------------------------------------------

(a) Irreparable Harm. Seller acknowledges and agrees that the Buyer would be
irreparably harmed if the Seller or any Person controlled by Seller were to
(i) engage in Competition with the Company within the restricted time periods
and geographical areas set forth herein, (ii) solicit employees of the Buyer or
the Company, or (iii) otherwise induce any customer, supplier, vendor, licensee,
distributor, contractor or other business relation of the Company to cease doing
business with, or materially alter its business relationship with, the Company.
The Seller further acknowledges and agrees that the covenants set forth in this
Section 7.12 represent reasonable measures to protect the business interests of
the Company and the Buyer.

(b) Non-Competition; Non-Solicitation.

(1) The Seller agrees that:

(i) during the period beginning on the Closing Date and ending on the fifth
(5th) anniversary of the Closing Date (such period, the “Non-Competition
Period”), the Seller shall not, directly or indirectly, engage in, and shall
cause any Person controlled by the Seller not to engage in, Competition.
Notwithstanding anything to the contrary contained herein, the Seller shall not
be prohibited from (x) owning up to two percent (2%) of the outstanding equity
of any Person that is engaged in Competition and that is publicly traded on a
national securities exchange or in the over the counter market so long as the
Seller has no active participation in the business of such Person, (y) being a
passive investor in any private equity fund which directly or indirectly is
engaged in Competition or (z) owns any outstanding equity of any Person that is
engaged in Competition (a “Competitor”) as long as Competition is not a
substantial or a material portion of the business of the Competitor as of the
date hereof; and

(ii) during the Non-Competition Period, subject to the restrictions of any
applicable Law, the Seller shall not, directly or indirectly, and shall cause
any Person controlled by the Seller not to: (i) induce or attempt to induce any
employee of the Company to leave the employ of the Company; (ii) hire or offer
to hire any Person who is, or within the preceding twelve (12)-month period was,
an employee of or consultant to the Company; or (iii) induce or attempt to
induce any supplier, vendor, licensee, distributor, contractor or other business
relation of the Company to cease doing business with, or materially alter its
business relationship with, such Person; provided, however, that notwithstanding
anything contained herein to the contrary, no such Person shall be prohibited
from any general solicitation if such general solicitation is not specifically
directed towards employees of the Company.

(2) High Street represents and warrants that it has no present intention to
engage in, manage, operate, hold, acquire, have a financial interest in or

 

33



--------------------------------------------------------------------------------

provide consulting or other services, whether on its own account or jointly with
another Person, any business or Person that manufactures engineered packaged
control house systems; provided, however, for the avoidance of doubt, that
nothing in this Section 7.12(b)(2) or this Agreement shall prohibit High Street,
whether on its own account or jointly with another Person, from so engaging in
such activity in the future should its intention change after the date of this
Agreement. In addition, during the Non-Competition Period, subject to the
restrictions of any applicable Law, High Street shall not, directly or
indirectly, and shall cause any Person controlled by High Street not to:
(i) induce or attempt to induce any Key Employee to leave the employ of the
Company or (ii) hire or offer to hire any Key Employee; provided, however, that
notwithstanding anything contained herein to the contrary, no such Person shall
be prohibited from (A) any general solicitation if such general solicitation is
not specifically directed towards employees of the Company or (B) hiring, after
the expiration of any restrictive covenant period to which any relevant Key
Employee is subject, any Key Employee who has been terminated by the Company.

(c) Enforcement; Partial Invalidity. Each of the Seller and High Street hereby
acknowledges and agrees that the enforcement of the provisions of this
Section 7.12 may potentially interfere with each of Seller’s and High Street’s
ability to engage in a similar business during the Non-Competition Period. Each
of the Seller and High Street acknowledges and agrees that the Buyer entered
into this Agreement in reliance on the provisions of this Section 7.12 and the
enforcement of this Section 7.12 is necessary to ensure the preservation,
protection and continuity of the Company, the Company’s business, trade secrets
and other confidential information and goodwill of the Company to the extent and
for the periods of time expressly agreed to herein. Each of the Seller and High
Street agrees that, due to the nature of Company’s business, the restrictions
set forth in this Agreement (including in this Section 7.12) are reasonable as
to time and scope.

(1) Notwithstanding any provision to the contrary herein, (i) the Buyer or the
Company may pursue, at its discretion, enforcement of this Section 7.12 in any
court of competent jurisdiction (each, a “Court”) as set forth in Section 11.9
hereof, and (ii) in no event shall High Street, the Seller, Buyer or the Company
be held liable for any of the other parties’ legal fees or costs in pursuit of
the enforcement of this Section 7.12, unless there is a final determination by
such Court requiring that High Street, the Seller, Buyer or the Company pay such
legal fees or costs.

(2) Whenever possible, each provision hereof shall be interpreted in such a
manner as to be effective and valid under applicable Law. In the case that any
one or more of the provisions contained herein shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect under any applicable Law in
any jurisdiction, such provision or provisions shall be ineffective to the
extent, and only to the extent, of such invalidity, illegality or
unenforceability and shall not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. More specifically, if

 

34



--------------------------------------------------------------------------------

any Court determines that any of the covenants set forth in this Section 7.12
are overbroad under applicable Law in time, geographical scope or otherwise, the
parties specifically agree and authorize such Court to rewrite this Agreement to
reflect the maximum time, geographical and/or other restrictions permitted under
applicable Law to be reasonable and enforceable.

7.13. Remedies. The parties agree that money damages would not be an adequate
remedy for any breach of the covenants and agreements contained in this Article
7 and that any breach of the terms of the covenants or agreements contained in
this Article 7 would result in irreparable injury and damage to the parties and
their respective Affiliates for which there is not an adequate remedy at law.
Therefore, in the event of a breach or threatened breach of any of the covenants
or agreements contained in this Article 7, the parties, their respective
Affiliates and their respective successors and assigns, in addition to any other
rights and remedies existing in their favor at law or in equity, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a Court in order to enforce, or prevent any violations of, the
provisions of the covenants or agreements contained in this Article 7 (without
posting a bond or other security), without having to prove damages. The terms of
this Section 7.13 shall not prevent the parties and their respective Affiliates
from pursuing any other available remedies for any breach or threatened breach
of this Section 7.13.

7.14. Employee Matters.

(a) Seller agrees to take (or in the case of clause (iii) below, take reasonable
commercial efforts with respect to) all necessary steps on or before the Closing
Date, to ensure that: (i) the Transferred Employees shall be transferred to, and
hired by, the Company, such Transferred Employees are set forth on Schedule 7.14
of the Disclosure Schedule on substantially the same terms as their employment
with Seller; (ii) all contracts of employment, agreements, non-competition
agreements, non-solicitation agreements, non-disclosure agreements and all other
contracts or covenants between Transferred Employees and Seller or any of its
Affiliates shall be assigned to the Company, and Seller shall obtain written
consent from the Transferred Employees for such assignments, and (iii) Seller
shall enter into a written memorandum of understanding with the International
Brotherhood of Electrical Workers, Local 1392 (“Union”), whereby the Union
agrees that the Company is a new party to the Collective Bargaining Agreement
effective as of the Closing Date and such other items as may be agreed upon by
the Union, Seller and Buyer.

(b) Seller shall ensure that neither Buyer, the Company, nor their or their
Affiliates’ respective employee benefits plans, are required to provide coverage
under COBRA or any alternative coverage, nor have any liability under COBRA,
arising before, on or as a result of the Closing (including, but not limited to,
as a result of the transfer of the Transferred Employees pursuant to
Section 7.14(a) above), with respect to any current or former employee of Seller
or its qualified beneficiaries; provided, however, that it is understood that
Buyer, the Company, their or their Affiliates’ respective employee benefit plans
may be required to provide coverage under COBRA or any alternative coverage, or
have liability under COBRA, arising after the Closing with respect to the
Transferred Employees and their qualified beneficiaries in respect of events or
circumstances arising after the Closing.

 

35



--------------------------------------------------------------------------------

(c) Seller assumes responsibility for timely and properly providing all notices
to all appropriate persons or entities as may be required by the Collective
Bargaining Agreement or that Seller is required to provide under applicable Law
prior to the Closing and will comply in all material respects with all other
obligations under the Collective Bargaining Agreement or applicable Law;
provided, however, that Seller shall provide Buyer with advance notice of any
such notices. Seller may engage in bargaining with the Union, which represents
some of the Transferred Employees, concerning Seller’s entering into this
Agreement or the potential effects of this Agreement, and Seller and the Union
may enter into agreements reflecting the outcome of any such bargaining;
provided, however, that the Company may not enter into any agreements with the
Union or relating to Transferred Employees without Buyer’s prior consent (which
consent shall not be unreasonably withheld or delayed). Seller shall keep Buyer
reasonably informed of all bargaining and other material communications with the
Union with respect to the Company.

(d) On or prior to the Closing, Seller shall take all action to cause (i) any
Transferred Employees who have outstanding balances under the Koontz-Wagner
Emergency Loan Fund to repay such outstanding balances in full and (ii) the
Koontz-Wagner Emergency Loan Fund to no longer apply to the Company or any of
the Transferred Employees.

7.15. Certain Environmental Matters. Seller agrees to take, or to cause the
Company to take, on or before the Closing Date, (a) in relation to the first
item listed on Schedule 7.15 all necessary steps, and (b) in the case of the
second through fourth items listed on Schedule 7.15 reasonable commercial steps,
to ensure that the actions identified on Schedule 7.15 of the Disclosure
Schedule are completed in a manner that is reasonably satisfactory to Buyer.

8. INDEMNIFICATION

8.1. Survival of Representations, Warranties, Covenants and Indemnities. No
claim may be made or suit or other proceeding instituted seeking indemnification
pursuant to this Section 8 for any breach of, or inaccuracy in, any
representation, warranty or indemnity unless a written notice describing such
breach or inaccuracy in reasonable detail in light of the circumstances then
known to the Indemnified Party and setting forth the section references of the
Agreement which are breached or inaccurate is provided to the Indemnifying Party
at any time on or prior to the fifteen (15) month anniversary of the Closing;
provided, however, that claims arising out of, in connection with or relating to
(a) breaches of the representations and warranties made pursuant to Section 2.1
(Authorization), Section 2.2 (Title to Membership Interests), Section 3.1
(Organization), Section 3.2 (Capitalization), Section 3.3 (Subsidiaries), the
first sentence of Section 3.8(c) (Title to Properties), Section 4.1
(Organization) and Section 4.2 (Authorization) shall not be subject to such time
bar; (b) breaches of the representations and warranties made pursuant to
Section 3.7 (Taxes) shall survive until the date that is sixty (60) days after
the end of the applicable statute of limitations (including any extensions
thereof), (c) Section 3.12 (Environmental) shall survive for five (5) years
following the Closing (the representations and warranties identified in clauses
(a), (b) and (c) are collectively referred to herein as the “Fundamental
Representations”) and (d) breaches of any covenants that are to be performed, in
whole or in part, after the Closing shall not be subject to such time bar.

 

36



--------------------------------------------------------------------------------

8.2. Indemnity by the Seller. Subject to this Section 8, the Seller agrees to
indemnify, defend and hold harmless the Buyer and each of its directors,
officers, shareholders and Affiliates (including the Company after the Closing)
(collectively, the “Buyer Indemnified Parties”) resulting from all Losses
suffered by a Buyer Indemnified Party resulting from:

(a) any breach of any representation or warranty made by the Seller herein
(determined, once a breach or inaccuracy has occurred, as if all references to
the word “material” were deleted therefrom including without limitation in the
definition of Material Adverse Effect); or

(b) any breach or non-fulfillment by the Seller of, or any non-compliance by the
Seller, with any covenant, agreement or obligation contained herein (determined,
once a breach or inaccuracy has occurred, as if all references to the word
“material” were deleted therefrom);

(c) under WARN or under any state, local or foreign law with respect to plant
closing, layoff or relocation or the like or with respect to any obligation to
provide notice, payment or any other benefit as a result of or arising out of
any termination of employment on or prior to the Closing;

(d) the Specified Pre-Closing Liabilities;

(e) the Specified Product Claims;

(f) withdrawal liability under any Multi-Employer Plan relating to actions taken
by Seller or any Affiliate thereof prior to, at or after the Closing; or

(g) any breach or non-fulfillment by Koontz-Wagner Indiana Real Estate Holdings
LLC (the “Landlord”) by, or any non-compliance by such entity, with any material
covenant, agreement or obligation contained in the Voorde Lease Agreement
provided that written notice of breach containing reasonable information about
such breach is first given to the Landlord, with a copy to Seller, and such
breach is not remedied within 30 days (or if more than such period is required,
then commercially reasonable efforts are initiated within such by the Landlord
to promptly remedy such breach).

The applicable Buyer Indemnified Party will provide the Seller with a prompt,
detailed written notice for any claim made in respect of the indemnification
provided in this Section 8.2, whether or not arising out of a claim by a third
party; provided, however, that no delay on the part of the Buyer Indemnified
Party in notifying the Seller will relieve the Seller from any obligation
hereunder unless (and then solely to the extent) the Seller is actually
prejudiced thereby.

 

37



--------------------------------------------------------------------------------

8.3. Indemnity by the Buyer. The Buyer hereby agrees to indemnify, defend and
hold harmless the Seller, its Affiliates (excluding the Company) and its and
their respective members, directors, officers, employees and agents
(collectively, the “Seller Indemnified Parties”) against and in respect of all
Losses suffered by a Seller Indemnified Party resulting from:

(a) any breach of any representation or warranty made by the Buyer herein
(determined, once a breach or inaccuracy has occurred, as if all references to
the word “material” were deleted therefrom);

(b) any breach or non-fulfillment by the Buyer of, or any noncompliance by the
Buyer with, any covenant, agreement or obligation contained herein (determined,
once a breach or inaccuracy has occurred, as if all references to the word
“material” were deleted therefrom); or

(c) under WARN or under any state, local or foreign law with respect to plant
closing, layoff or relocation or the like or with respect to any obligation to
provide notice, payment or any other benefit as a result of or arising out of
any termination of employment of any employees of the Company after the Closing.

The applicable Seller Indemnified Party will provide the Buyer with a prompt,
detailed written notice for any claim made in respect of the indemnification
provided in this Section 8.3 whether or not arising out of a claim by a third
party; provided, however, that no delay on the part of the Seller Indemnified
Party in notifying the Buyer will relieve the Buyer from any obligation
hereunder unless (and then solely to the extent) the Buyer is actually
prejudiced thereby.

8.4. Limitations on Indemnity.

(a) Limitations on Indemnity by the Seller.

(1) Subject to Section 8.4(a)(2), (A) the Buyer Indemnified Parties will not
assert any claim for indemnification against Seller under Section 8.2(a) until
such time as the aggregate of all claims that the Buyer Indemnified Parties may
have against the Seller under Section 8.2(a) exceeds $487,500.00 (the “Indemnity
Deductible”), and then only for the amount by which such claims exceed the
Indemnity Deductible and (B) the aggregate liability of Seller for Losses from
indemnification claims under Section 8.2(a) will be limited to $3,250,000.00
(the “Indemnity Cap”); provided, however, that the aggregate liability of Seller
for Losses from indemnification claims based on breaches of Fundamental
Representations described in Section 8.1(b) (Taxes) and Section 8.1(c)
(Environmental) will be limited to an aggregate amount of $16,250,000.00 less
any amounts paid by Seller under this Article 8 or otherwise received from
Seller by Buyer Indemnified Parties hereunder.

(2) All claims for Losses arising out of, in connection with, or relating to,
(A) fraud or willful misconduct, (B) the Specified Pre-Closing Liabilities,
(C) the Specified Product Claims, (D) the Fundamental Representations (except to
the extent that the proviso to Section 8.4(a)(1) imposes a sub-cap on
indemnification claims based on breaches of Fundamental Representations
described in Section 8.1(b) (Taxes) and Section 8.1(c) (Environmental), (E) WARN
Act or (F) breaches of covenants, shall not be subject to the Indemnity
Deductible or the Indemnity Cap.

 

38



--------------------------------------------------------------------------------

(3) Except for claims in respect of the Purchase Price Adjustment pursuant to
Section 1.4, all claims for Losses by Buyer must be made first against the
Escrow Funds until such amounts are exhausted or claimed and then against
Seller.

(4) No claims for indemnification may be asserted by Buyer Indemnified Parties
against Seller with respect to Losses suffered by Buyer Indemnified Parties that
are not related to the Company, its assets, liabilities, business, operations or
financial condition or directly related to the Buyer’s investment in the
Company.

(b) Calculation of Losses. For purposes of determining the extent of and
limitations on indemnification under this Section 8.4, the amount of any Losses
that may be subject to indemnification hereunder will be determined net of
(i) the sum of any amounts actually received by the Indemnified Party under
insurance policies with respect to such Loss (it being understood that neither
the Buyer nor the Company shall be under any obligation to file any insurance
claim relating to such Losses; provided, however, that if the Company has
occurrence based insurance coverage in place with respect to pre-Closing periods
the premium for which was paid by Seller or the Company, and the Company or
Buyer does not wish to file any such insurance claim with respect to such
policy, Buyer will promptly notify Seller of such determination and shall, to
the extent consistent with the terms of the underlying policies, assign to
Seller any rights of the Company to pursue any claim under such policy relating
to such Losses; provided, further that Seller shall have no right to access the
insurance coverage of the Company or the Buyer with respect to any insurance
coverage (occurrence based or claims-made) that is in effect on or after the
Closing), and (ii) the amount of any Tax benefit (after first taking into
account all other items of income, gain, loss, deduction or credit of such
Indemnified Party or group) actually realized by the Indemnified Party (or any
consolidated, combined or unitary group of which the Indemnified Party is also a
member) attributable to the accrual or payment of such Loss to the extent that
such Loss is deductible; such Tax benefit shall be based on the post-Closing Tax
position of the Company and shall be certified by a senior manager or partner of
an accounting firm representing the Company. In the event that any Tax benefit
that has actually reduced Losses under this Section 8.4(b) is disallowed, the
Seller shall promptly (i) repay to the Buyer an amount equal to the sum of
(ii) the Tax benefit disallowed and (iii) the amount of interest actually paid
by the Buyer to a Taxing Authority on account of the disallowance of such Tax
benefit. Buyer will not be entitled to any indemnification for any Loss to the
extent that the Buyer has recovered such Loss (or has otherwise received an
equivalent economic benefit) through the Net Working Capital purchase price
adjustment provided for in Section 1.4 above.

8.5. Matters Involving Third Parties. If any third party should notify any party
with respect to any matter (a “Third Party Claim”) that may give rise to a claim
for indemnification under this Section 8, then the Indemnified Party will
promptly notify each Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying any Indemnifying
Party will relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is prejudiced.

 

39



--------------------------------------------------------------------------------

(a) Any Indemnifying Party will have the right to select counsel of its choice
reasonably satisfactory to the Indemnified Party to handle the Third Party Claim
except when the relevant Third Party Claim (i) does not primarily involve money
damages or (ii) is asserted directly by or on behalf of a Person who is a
customer of, or supplier to, the Company. In circumstances when it has the right
to select counsel, the Indemnifying Party shall conduct the defense of the Third
Party Claim actively and diligently and shall have the duty to indemnify and
defend the Indemnified Party and shall pay costs of defense, including
reasonable attorney’s fees, to defend such Third Party Claim.

(b) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 8.5(a) above, (i) the Indemnified Party
may retain separate co-counsel at its sole cost and expenses and participate in
the defense of the Third Party Claim, (ii) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim, nor take any voluntary action prejudicial to the
determination of the Third Party Claim, without the prior written consent of the
Indemnifying Party and (iii) the Indemnifying Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim unless written agreement from the party bringing the Third Party
Claim is obtained releasing the Indemnified Party from all liability thereunder.

(c) In the event that the Indemnifying Party does not (or otherwise ceases to)
conduct the defense of the Third Party Claim under Section 8.5(a) above, the
Indemnified Party may defend against the Third Party Claim in any manner it may
reasonably deem appropriate and may consent to the entry of judgment or enter
into a settlement of the Third Party Claim only with the prior written consent
of the Indemnifying Party provided that it is understood that (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expenses
and participate in the defense of the Third Party Claim and (ii) any such entry
of any judgment or entering into of any settlement with respect to the Third
Party Claim shall also release the Indemnifying Party from all liability
thereunder.

(d) Notwithstanding this Section 8.5, the procedure with respect to Tax Contests
shall be determined pursuant to Section 7.10(a)(4).

8.6. Certain Other Indemnity Matters. Notwithstanding anything to the contrary
contained in this Agreement:

(a) Other than (i) the equitable remedies available to the Buyer and (ii) with
respect to claims arising out of, in connection with or relating to fraud or
willful misconduct, from and after the Closing, the sole and exclusive remedy of
the Buyer Indemnified Parties (including the Company and its Affiliates) with
respect to any and all claims arising out of, in connection with or relating to
the subject matter of this Agreement will be pursuant to the indemnification
provisions set forth in this Section 8. In furtherance of the foregoing, the
Buyer on behalf of itself and all of the Buyer Indemnified Parties hereby
waives, to the fullest extent permitted under applicable Law, agrees not to
assert in any Action of any kind and agrees to defend and hold harmless each
Seller Indemnified Party from, any and all rights, claims and causes of action
any of them may now or hereafter have against any Seller Indemnified Party
(including, without limitation,

 

40



--------------------------------------------------------------------------------

any such rights, claims or causes of action arising under or based upon common
law or equity) other than claims for indemnification asserted as permitted by
and in accordance with the provisions set forth in this Section 8.

(b) Other than with respect to (i) the equitable remedies available to the
parties and (ii) indemnification for Losses that are asserted in a Third Party
Claim, no party will in any event be liable under this Section 8, and no claim
for indemnification may in any event be asserted under this Section 8, for any
incidental, consequential or punitive damages.

8.7. Procedure for Resolving Disputes Involving Specified Product Claims. The
parties shall attempt in good faith to resolve promptly by negotiation any
controversy, claim or dispute, including but not limited to Third Party Claims,
whether or not involving Losses, arising out of or relating to, the Specified
Product Claims. The Buyer or the Company shall be responsible for engaging in
discussions with applicable third parties relating to such Specified Product
Claims after the Closing Date; provided, however, that the Buyer or the Company,
as applicable, shall keep the Seller reasonably informed of all such material
facts and negotiations and shall timely answer all questions, make available
responsible personnel for better understanding of the issues and status and
furnish supporting documentation and information relating thereto. No funds may
be disbursed from the Escrow Funds or be required to be paid by Seller until:
(a) the Buyer and the Seller have agreed in writing to the specific amount of
the Specified Product Claims; (b) a mutually agreed upon third person has so
authorized and directed the disbursement after the Buyer and the Seller have had
the opportunity to present their positions at binding mediation; (c) final
judgment has been entered by a court as to liability and damage amount relating
to the Specified Product Claims; or (d) Seller fails to object within twenty
(20) business days of receipt of written notice from Buyer of the proposed
settlement to resolve the Specified Product Claims. It is understood and agreed
by Buyer and Seller that the resolution of any Specified Product Claims shall
attempt to balance the multiple goals of the parties including the minimization
of the amount of the Specified Product Claims, the maintenance of the
relationship with the applicable third parties and the consistency of treatment
of the resolution of Specified Product Claims with the resolution of previous
claims between the Company and such applicable third parties in similar
circumstances, if any. All negotiations under this Section 8.7, including
documents produced and exchanged between the parties shall be confidential and
shall be treated as compromise and settlement negotiations. Nothing said or
disclosed, nor any document produced, in the course of such negotiations that is
not otherwise independently discoverable shall be offered or received as
evidence or used for impeachment or for any other purpose in any current or
future litigation. The obligations of Seller under Section 8.2(e) and this
Section 8.7 shall terminate and be null and void twenty four (24) months from
the Closing Date (except for claims relating to the Specified Product Claims
first asserted in writing prior to such time under the procedures set forth in
Section 8.5, this 8.7, and under the Escrow Agreement).

8.8. Miscellaneous. The Seller and the Buyer agree to treat all payments made by
either of them to or for the benefit of the other (including any payments to the
Company) under this Section 8 or under any other indemnity provisions of this
Agreement as adjustments to the Purchase Price or as capital contributions for
Tax purposes and that such treatment shall govern for purposes hereof except to
the extent that the Laws of a particular jurisdiction require otherwise.

 

41



--------------------------------------------------------------------------------

9. TERMINATION; EXPIRATION OF REPRESENTATIONS, WARRANTIES AND COVENANTS.

9.1. Termination. The parties may not terminate this Agreement other than as
follows:

(a) The Buyer and the Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing.

(b) The Buyer or the Seller may terminate this Agreement if the Closing has not
occurred on or before September 30, 2012 (the “Expiration Date”), by reason of
the failure of any condition precedent under Section 5 or Section 6 hereof
(unless the failure results primarily from a breach of any representation,
warranty or covenant by the party seeking to terminate this Agreement).

(c) The Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing in the event the Seller or the Company
have breached any representation, warranty, or covenant contained in this
Agreement in any material respect, the Buyer has notified the Seller of the
breach in writing, and the Seller or Company has not cured or, if the breach is
not capable of being cured within such time frame, taken reasonable steps to
cure such breach within 30 days of notice.

(d) The Seller may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing in the event the Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, the Seller has notified the Buyer of the breach in writing,
and the Buyer has not cured or, if the breach is not capable of being cured
within such time frame, taken reasonable steps to cure such breach within 30
days of notice.

9.2. Effect of Termination. If any party terminates this Agreement pursuant to
Section 9.1 above, all rights and obligations of the parties hereunder will
terminate without any liability of any party to any other party, except that
(a) the rights and obligations of the parties under Sections 7.5, 11.1 through
11.2, inclusive, and 11.8 through 11.12, inclusive, will survive such
termination, and (b) nothing herein will relieve any party from liability for
any breach hereof occurring prior to termination. In the event of any
termination of this Agreement pursuant to Section 9.1, no party will be liable
under this Agreement, and no claim may be asserted for any loss of incidental,
consequential or punitive damages except to the extent that this Agreement was
terminated pursuant to Section 9.1(c) or 9.1(d) because of the intentional or
willful breach of such party. The Confidentiality Agreement will survive the
termination of this Agreement as set forth therein.

 

42



--------------------------------------------------------------------------------

10. DEFINITIONS.

Certain capitalized terms are used in this Agreement with the specific meanings
defined below in this Section 10.

“Actions” means any (a) suit, action, arbitration, legal proceeding,
administrative, quasi- administrative or enforcement proceeding or arbitration
proceeding before any Governmental Authority, or any other formal proceeding or
criminal prosecution or (b) to Seller’s Knowledge, any investigation, inquiry or
review by any Governmental Authority.

“Affiliate” means (a) with respect to any Person, any other Person that directly
or indirectly controls, is controlled by or is under common control with such
Person. For purposes of this Agreement, “control,” when used with respect to any
specified Person, (i) means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and (ii) shall be presumed if a Person has
the direct or indirect power to appoint or have elected more than fifty percent
(50%) of the governing body (e.g., board of directors) of such Person or has
direct or indirect ownership of more than fifty percent (50%) of the voting
securities of such Person, or (b) has the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended.

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 7.10(a)(7).

“Anti-Bribery and U.S. Export Laws” includes the U.S. Foreign Corrupt Practices
Act, the Export Administration Act, the International Emergency Economic Powers
Act, the Trading with the Enemy Act, the Arms Export Control Act, the Foreign
Relations Authorization Act (Public Law 107-228), and similar U.S. export laws,
and implementing regulations administered by the Department of Commerce, Bureau
of Industry and Security; the Department of Commerce, Census Bureau; the
Department of Homeland Security, Customs and Border Protection; the State
Department Directorate of Defense Trade Controls; and the Department of
Treasury, Office of Foreign Assets Control.

“Asset Sale Purchase Price” has the meaning set forth in Section 7.10(a)(7).

“Buyer” has the meaning set forth in the preamble.

“Buyer Charter Documents” has the meaning set forth in Section 4.1.

“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Closing” has the meaning set forth in Section 1.3.

“Closing Date” has the meaning set forth in Section 1.3.

“Closing Net Debt” has the meaning set forth in Section 1.4.

 

43



--------------------------------------------------------------------------------

“Closing Net Working Capital” has the meaning set forth in Section 1.4.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder.

“Collective Bargaining Agreement” means that Agreement between Seller, Northern
Electric Co Inc., South Bend Controls, Inc. and Enyart Electric Motor Repair,
Inc., as Employers, and Local Union 1392 International Brotherhood of Electrical
Workers, as the Union, dated effective June 1, 2010.

“Company” has the meaning set forth in the preamble.

“Company Charter Documents” has the meaning set forth in Section 3.1.

“Company IP Rights” means Intellectual Property Rights used by the Company in
the conduct of the business of the Company as presently conducted, other than
commercial off-the-shelf software licensed by the Company in the Ordinary Course
of Business.

“Company Plan” has the meaning set forth in Section 3.10(a).

“Competition” means to, directly or indirectly, own any interest in, manage,
operate, control, invest or acquire an interest in, participate in, consult
with, render services for, operate or in any manner engage in any business or
enterprise (including any division, group or franchise of a larger
organization), whether as a proprietor, owner, member, partner, stockholder,
director, officer, employee, consultant, joint venturer, investor, sales
representative or other participant, that is engaged in any business or
operation that is a direct competitor of, the business of the Company as
conducted as of the Closing Date in the United States of America.

“Confidentiality Agreement” has the meaning set forth in Section 7.5(a).

“Contract” means, whether written or oral, any contract, agreement, deed,
mortgage, lease, license, instrument, note, commitment, undertaking or
arrangement.

“Court” has the meaning set forth in Section 7.12(c).

“Credit Agreement” means (a) that certain Loan and Security Agreement dated as
of August 22, 2008 by and between Seller and The PrivateBank and Trust Company
and (b) that certain Senior Subordinated Loan and Investment Agreement dated as
of August 27, 2008 as amended by and between Seller and Aldine SBIC Fund, L.P.

“Disclosure Schedule” has the meaning set forth in Section 2.

“Dispute Notice” has the meaning set forth in Section 1.4.

 

44



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state, foreign or local laws
or any regulation, Permit, ordinance, policy, guidance, requirement, common law,
code, plan, order, decree, judgment, notice or demand letter issued relating to
pollution, contamination or protection of the human health, safety or the
environment, including: (a) all requirements pertaining to reporting, exposure
to, licensing, permitting, controlling, investigating or remediating emissions,
discharges, Releases or threatened Releases of Hazardous Substances, into the
environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances;
(b) natural resources or natural resource damages and (c) all matters pertaining
to the protection of the health and safety of employees or the public from
exposure to Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations issued thereunder.

“Escrow Agent” has the meaning set forth in Section 1.3(b).

“Escrow Agreement” has the meaning set forth in Section 1.3(b).

“Escrow Funds” has the meaning set forth in Section 1.3(b).

“Estimated Net Debt” has the meaning set forth in Section 1.2(b).

“Estimated Net Debt Statement” has the meaning set forth in Section 1.2(b).

“Estimated Net Working Capital” has the meaning set forth in Section 1.2(c).

“Estimated Net Working Capital Adjustment” has the meaning set forth in
Section 1.2(c).

“Estimated Net Working Capital Statement” has the meaning set forth in
Section 1.2(c).

“Exhibits” means the exhibits annexed hereto.

“Expiration Date” has the meaning set forth in Section 9.1(b).

“Federal Employment Tax” means any Tax reported on a Federal Employment Tax
Return with respect to the Transferred Employees.

“Federal Employment Tax Returns” means the Forms W-2 (Wage and Tax Statement);
Forms 941 (Employer’s Quarterly Federal Tax Return); Forms W-4 (Employee’s
Withholding Allowance Certificate) and Forms W-5 (Earned Income Credit Advance
Payment Certificate) on which wages and other compensation paid to the
Transferred Employees during calendar year 2012 are reported.

“Final Net Debt” has the meaning set forth in Section 1.4(d).

“Final Net Debt Adjustment” has the meaning set forth in Section 1.4(d).

“Final Net Working Capital” has the meaning set forth in Section 1.4(e).

 

45



--------------------------------------------------------------------------------

“Final Net Working Capital Adjustment” has the meaning set forth in
Section 1.4(e).

“Financial Statements” has the meaning set forth in Section 3.5(a).

“Fundamental Representations” has the meaning set forth in Section 8.1.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of applicable Law), or any arbitrator, court or tribunal of
competent jurisdiction.

“Hazardous Substance” means any (a) toxic, hazardous, extremely hazardous,
infectious, explosive, corrosive, flammable, carcinogenic, mutagenic, sanitary,
solid or radioactive waste or otherwise hazardous substance, waste or material,
(b) petroleum and petroleum products, radioactive materials, asbestos-containing
materials, mold, urea formaldehyde foam insulation, polychlorinated biphenyls or
radon gas, (c) any other chemicals, materials or substances defined as or
included in the definition of “hazardous substances”, “extraordinarily hazardous
substances”, “solid wastes”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous wastes”, “restricted hazardous wastes”, “toxic substances”,
“toxic pollutants”, “contaminants” or “pollutants”, or words of similar import,
under any Environmental Law, and (d) any other chemical, pollutant, waste,
material or substance that is regulated by or to which liability or standards of
conduct may be imposed under any Environmental Law.

“High Street” has the meaning set forth in the recitals.

“Indebtedness” means with respect to the Company, all obligations contingent or
otherwise, in respect of and without double counting any items set forth on the
Net Working Capital computation or a balance sheet as of the Closing:
(a) borrowed money (including, with respect to the Company, under the Credit
Agreement); (b) indebtedness evidenced by notes, debentures or similar
instruments; (c) capitalized lease obligations; (d) the deferred purchase price
of assets, services or securities (other than ordinary trade accounts payable or
employee compensation); (e) conditional sale or other title retention
agreements; (f) purchase commitments to suppliers which are required under GAAP
consistently applied to be accrued as a current liability, and (g) interest,
premium, penalties and other amounts owing in respect of the items described in
the foregoing clauses (a) through (g); provided, however, that Indebtedness
shall exclude any amount that is reflected or otherwise classified as a
liability in the calculation of the Net Working Capital including without
limitation any item set forth in clause (f) including the purchase of additional
AC units and further provided that for purposes of the computation of the
Purchase Price, item (e) shall not be included in the definition of
Indebtedness.

“Indemnified Party” means the party making a claim under Article 8 of this
Agreement.

“Indemnifying Party” means the party against whom a claim is asserted under
Article 8 of this Agreement.

 

46



--------------------------------------------------------------------------------

“Indemnity Cap” has the meaning set forth in Section 8.4(a).

“Indemnity Deductible” has the meaning set forth in Section 8.4(a).

“Initial Purchase Price” has the meaning set forth in Section 1.2.

“Intellectual Property License Agreement” has the meaning set forth in
Section 5.8.

“Intellectual Property Rights” means all domestic or international intellectual
property rights, including, patents, patent applications, invention disclosures,
trademarks, trademark applications, trade names, trade dress, service marks,
service mark applications, copyrights, copyright applications, franchises,
licenses, know-how, trade secrets, customer lists, proprietary processes and
formulae, all source and object code, algorithm, architecture, structure,
display screens, layouts, development tools and all documentation and media
constituting, describing or relating to the above, including, manuals, memoranda
and records.

“Inventory” means all raw materials, work-in-process, finished goods and
merchandise, spare parts, packaging material and other supplies related thereto.

“IRS” means the United States Internal Revenue Service.

“Key Employees” shall mean those individuals whose names are set forth on
Schedule 10(d) of the Disclosure Schedules.

“Law” means any law, statute, treaty, code, ordinance, regulation, rule or Order
of any Governmental Authority.

“Leased Real Property” has the meaning set forth in Section 3.8(b).

“Leases” has the meaning set forth in Section 3.8(b).

“Lenders” means The PrivateBank and Trust Company and Aldine SBIC Fund, L.P..

“Lien” means any mortgage, pledge, lien (statutory or other), security interest,
charge, claim, equitable interest, servitude, encroachment, encumbrance,
restriction on transfer (including any right of first refusal, right of first
offer, purchase option, restriction on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership), conditional sale or other
title retention device or arrangement (including a capital lease), lease,
right-of-way, title defect, transfer for the purpose of subjection to the
payment of any Indebtedness, or restriction on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
therefrom.

“Local 1392 Multi-Employer Plan” has the meaning set forth in Section 7.15.

“Losses” means fines or penalties, losses, liabilities, obligations, damages,
expenses, fees, costs or amounts arising out of any claim, complaint, demand,
action, suit or other proceeding asserted or initiated or otherwise existing in
respect of any matter as well as any legal costs and expenses incurred in
connection with the defense of any Third Party Claim.

 

47



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate with any other change, effect or circumstance,
is materially adverse to the business, financial condition or results of
operations of the Company taken as a whole; provided, however, that no change,
effect or circumstance will be deemed (either alone or in combination) to
constitute, nor will be taken into account in determining whether there has been
or may be, a Material Adverse Effect to the extent that it arises out of or
relates to: (a) a general deterioration in the United States economy, in the
economy of the geographic region in which the Company principally operates or in
the industry(ies) in which the Company operates, (b) the outbreak or escalation
of hostilities involving the United States, the declaration by the United States
of a national emergency or war or the occurrence of any other calamity or
crisis, including an act of terrorism, (c) any change in accounting requirements
or principles imposed upon the Company or any change in applicable Laws or the
interpretation thereof, (d) the disclosure of the fact that the Buyer is the
prospective acquirer of the Company, (e) the announcement or pendency of the
transactions contemplated hereby or (f) compliance with the terms of, or the
taking of any action required by, this Agreement; provided, further that in each
of the cases of clause (a) through (c) above only to the extent that such
change, effect or circumstance, either alone or in combination, does not have a
disproportionate effect on the business, financial condition or results of
operations of the Company taken as a whole relative to other industry
participants.

“Material Customers” has the meaning set forth in Section 3.22(a).

“Material Suppliers” has the meaning set forth in Section 3.22(b).

“Membership Interests” has the meaning set forth in the recitals.

“Multi-Employer Plan” has the meaning set forth in Section 3.10(f).

“ND Statement” has the meaning set forth on Section 1.4.

“Net Debt” has the meaning set forth on Section 1.2(b).

“Net Working Capital” means, as of any date, the current assets (including
income tax assets, but excluding cash) of the Company as of such date less the
current liabilities (including accrued income tax liabilities, but excluding all
Net Debt and accrued Transaction Expenses) of the Company as of such date, in
each case as determined in accordance with GAAP, consistent with past practice
and the principles applied in the preparation of Exhibit 1.2(d). It is
acknowledged that (i) the Net Working Capital shall not include any deferred
income tax assets or liabilities, whether current or non-current, and (ii) the
treatment of working capital items related to the Siemens/KXL project shall be
consistent with the treatment of such items in Exhibit 1.2(d).

“Non-Competition Period” has the meaning set forth in Section 7.12(b).

“NWC Statement” has the meaning set forth in Section 1.4.

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority.

 

48



--------------------------------------------------------------------------------

“Ordinary Course of Business” means the ordinary course of business of the
Company, consistent with past practice and custom.

“Permit” means any certificate, variance, license, permit, consent, operating
authority, Order, registration, clearance, authorization or similar right issued
by or obtained from, or required to be obtained from, any Governmental
Authority.

“Permitted Liens” means (a) statutory Liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
GAAP, (b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar
statutory liens arising or incurred in the Ordinary Course of Business for
obligations not yet due and payable, (c) zoning, entitlement, building and other
land use regulations imposed by governmental agencies having jurisdiction over
any Leased Real Property owned or occupied by the Company which are not violated
in any material respect by the current use and operation of the Leased Real
Property owned or occupied by the Company, (d) deposits or pledges made in
connection with, or to secure payment of, worker’s compensation, unemployment
insurance, old age pension programs mandated under applicable legal requirements
or other social security, (e) covenants, conditions, restrictions, easements,
encumbrances and other similar matters of record described in Schedule 2.5 of
the Disclosure Schedule, affecting title to but not adversely affecting current
occupancy or use of the Leased Real Property owned or occupied by the Company in
any material respect, (f) Title Exceptions (as defined in Section 2.5) and
(g) restrictions on the transfer of securities arising under federal and state
securities laws.

“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, business, government, Governmental
Authority or political subdivision thereof.

“Post-Closing Period Taxes” means any Tax attributable to the Company for a
Post-Closing Tax Period.

“Post-Closing Straddle Period Taxes” means for Taxes attributable to the Company
for a Straddle Period, all such Taxes other than Pre-Closing Straddle Period
Taxes. For avoidance of doubt, Post-Closing Straddle Period Taxes shall not
include Transfer Taxes (as described in Section 7.10(a)(6)) and Federal
Employment Taxes in respect of the Transferred Employees.

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.

“Pre-Closing Period Taxes” means any Taxes attributable to the Company for a
Pre-Closing Tax Period.

“Pre-Closing Straddle Period” means that portion of a Straddle Period that ends
on and includes the Closing Date.

“Pre-Closing Straddle Period Taxes” means for those Taxes attributable to the
Company for a Straddle Period: (a) with respect to Taxes imposed on or measured
by sales, use, value-

 

49



--------------------------------------------------------------------------------

added, income, receipts, profits or payment of wages, the portion of all such
Taxes that would have been due had the Straddle Period ended on and included the
Closing Date; and (b) with respect to all other Taxes, an amount equal to the
total of all other such Taxes multiplied by a fraction, the numerator of which
is the number of days in the Pre-Closing Straddle Period, and the denominator of
which is the number of days in the entire Straddle Period. For avoidance of
doubt, Pre-Closing Straddle Period Taxes shall not include Transfer Taxes (as
described in Section 7.10(a)(6)) or Federal Employment Taxes in respect of the
Transferred Employees.

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on
(and including) the Closing Date, or ending before the Closing Date.

“Purchase Price” has the meaning set forth in Section 1.2.

“Purchase Price Adjustment” has the meaning set forth in Section 1.4.

“Records” has the meaning set forth in Section 7.1.

“Referee” has the meaning set forth in Section 1.4(c).

“Reference Balance Sheet Date” has the meaning set forth in Section 3.5(b).

“Related Entity” has the meaning set forth in Section 3.10(e).

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, threat of release or other releasing of Hazardous
Substances into the environment, whether intentional or unintentional, and
including all releases as defined under Environmental Law.

“Review Period” has the meaning set forth in Section 1.4.

“Securities Act” means the Securities Act of 1933, as amended and the
regulations issued thereunder.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnified Parties” has the meaning set forth in Section 8.3.

“Seller’s Knowledge” means the actual knowledge of Michael Pound, Donald
Eichstadt, Frank Stec, Sandy Elick, Paul Witek and Barry Winters after due and
reasonable investigation (it being understood that in no circumstances shall
“reasonable investigation” require more than inquiry of responsible managerial
employees of Company).

“Seller” has the meaning set forth in the recitals.

“Specified Pre-Closing Liabilities” means any and all liabilities of the Company
or the Seller of any kind or nature whatsoever whether or not disclosed on the
Disclosure Schedules and regardless of when or by whom asserted relating to the
matters set forth on Schedule 10(b) of the Disclosure Schedules.

 

50



--------------------------------------------------------------------------------

“Specified Product Claims” means any and all liabilities of the Company of any
kind or nature whatsoever, whether or not disclosed on the Disclosure Schedules,
and relating to customer claims asserted in writing in respect of the subject
matter described in, and under the Contracts set forth on, Schedule 10(c) of the
Disclosure Schedules.

“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.

“Subsidiary” means with respect to any Person: (a) any corporation at least a
majority of whose outstanding voting stock is owned, directly or indirectly, by
such Person or by one or more of its Subsidiaries, or by such Person and one or
more of its Subsidiaries; (b) any general partnership, limited liability
company, joint venture or similar entity, at least a majority of whose
outstanding partnership or similar interests will at the time be owned by such
Person, or by one or more of its Subsidiaries, or by such Person and one or more
of its Subsidiaries; (c) any limited partnership of which such Person or any of
its Subsidiaries is a general partner; and (d) any limited liability company of
which such Person or any of its Subsidiaries is a managing member. For the
purposes of this definition, “voting stock” means Membership Interests,
interests, participations or other equivalents in the equity interest (however
designated) in such Person having ordinary voting power for the election of a
majority of the directors (or the equivalent) of such Person, other than
Membership Interests, interests, participations or other equivalents having such
power only by reason of contingency.

“Tax” means all taxes, payable to any federal, state, local or foreign taxing
authority, including (a) income, franchise, profits, gross receipts, ad valorem,
net worth, value added, sales, use, real or personal property, license, payroll,
withholding, employment, social security (or similar), disability, excise,
stamp, occupation, registration, alternative and add-on minimum, built-in gain,
estimated, and other Taxes of any kind whatsoever (including Tax (i) for which a
taxpayer is responsible by reason of Treasury Regulation Section 1.1502-6 and
any comparable provision of state, local or foreign Tax law, (ii) of Seller,
Koontz-Wagner Electric Company, Inc. or any Affiliate or (iii) which is, or may
become, a Lien on the assets of the Company for any Tax period (or portion
thereof) ending on (and including) the Closing Date, or ending before the
Closing Date) or as a successor by reason of contract, indemnity or otherwise,
and (b) in all cases, including interest, penalties, additional taxes and
additions to tax imposed with respect thereto, and any interest in respect of
such interest, penalties, additional taxes and additions.

“Tax Contest” has the meaning set forth in Section 7.10(a)(4).

“Tax Returns” means all returns (including information returns), statements,
reports, forms, declarations and other similar documents required to be filed or
delivered with respect to any Tax.

“Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.

“Third Party Claim” has the meaning set forth in Section 8.5.

“Transaction Expenses” means, without duplication, the collective amount due and
payable by the Company, and not paid by the Seller on behalf of the Company, for
(a) all fees

 

51



--------------------------------------------------------------------------------

and expenses of Gould & Ratner LLP, Livingstone Partners LLC, High Street
Capital, McGladrey & Pullen LLC and any other consultants or advisors that are
incurred by the Seller or the Company in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby; (b) all
fees incurred by the Seller or the Company in connection with any employment
arrangements, change of control, severance, bonus or transaction bonuses and not
otherwise reflected as a current liability for purposes of calculating the Net
Working Capital; (c) all internal expenses incurred by the Seller or the Company
in connection with the negotiation and execution of this Agreement and the
transactions contemplated hereby and (d) to the extent desired to be obtained by
Seller, the premium for directors and officers liability insurance covering the
current and former directors and officers of the Company and covering the period
commencing on the Closing Date and ending on the six year anniversary thereof
pursuant to the terms of Section 7.11 hereof.

“Transaction Tax Benefits” means the tax benefits realized or expected to be
realized related to or triggered by any of the transactions contemplated by this
Agreement, prepayment penalties or any other deductions associated with the
payoff of any Indebtedness of the Company, payment of Transaction Expenses,
employee bonuses, and any other deductions triggered by or related to the
transactions contemplated by this Agreement.

“Transfer Taxes” has the meaning set forth in Section 7.10(a)(6).

“Transferred Employees” all individuals who are employed by Seller or any of its
Affiliates immediately before Closing and who perform services or work for the
benefit of, or related to the work performed by, the Company immediately before
Closing, and who continue their employment with the Company as of the Closing
and after the Closing Date, all as are set forth on Schedule 7.14 of the
Disclosure Schedule.

“Transition Services Agreement” has the meaning set forth in Section 5.8.

“Treasury Regulations” means final and temporary regulations promulgated under
the Code.

“Unaudited Financial Statements” has the meaning set forth in Section 3.5(a).

“Unaudited Monthly Financial Statements” has the meaning set forth in
Section 3.5(a).

“Union” has the meaning set forth in Section 7.14(a).

“Update” has the meaning set forth in Section 7.9.

“Voorde Facility” has the meaning set forth in Section 2.5.

“Voorde Lease Agreement” has the meaning set forth in Section 5.8.

“Welfare Plan” means a welfare benefit plan within the meaning of Section 3(1)
of ERISA.

 

52



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

11.1. Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder will be in writing and will be sent by
nationally recognized overnight courier, registered mail or certified mail. Any
notice, request, demand, claim, or other communication required or permitted
hereunder will be deemed duly given, as applicable, (a) one business day
following the date sent when sent by personal delivery, overnight delivery,
facsimile transmission or electronic mail or (b) five business days following
the date mailed when mailed by registered or certified mail return receipt
requested and postage prepaid to the following address:

 

If to the Seller and/or High Street, to:

 

Mr. Joseph R. Katcha

High Street Capital III, Management, Inc.

11 South LaSalle Street, Floor 5

Chicago, IL 60603

Fax No.: 312-267-2861

E-Mail: Joe@HighStreetCapital.com

 

– with a copy (which shall not constitute notice) to –

 

Gould & Ratner LLP

222 North LaSalle Street, Suite 800

Chicago, IL 60601-1086

Fax No.: 312-236-3241

Attn: Fredric D. Tannenbaum, Esq.

E-Mail: ftannenbaum@gouldratner.com

 

If to the Buyer, to it at:

 

Global Power Equipment Group Inc.

400 E. Las Colinas Boulevard, Suite No. 400

Irving, TX 75039

Tel.: 214-574-2709

Fax: 214-853-4744

E-Mail: tpagliara@globalpower.com

Attention: Tracy D. Pagliara, General Counsel, Secretary and Vice President of
Business Development

 

– with a copy (which shall not constitute notice) to –

 

Thompson Hine LLP

335 Madison Avenue, 12th Floor

New York, NY 10017

Tel.: 212-908-3914

Fax: 212-344-6101

E-Mail: Stuart.Welburn@ThompsonHine.com

Attention: Stuart Welburn

 

53



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any party may send any notice, request, demand,
claim, or other communication required or permitted hereunder to the intended
recipient at the address set forth above using facsimile transmission or
electronic mail which shall also be mailed to the addressee using regular mail.
Any party may change the address to which notices, requests, demands, claims,
and other communications required or permitted hereunder are to be delivered by
giving the other party notice in the manner herein set forth.

11.2. Expenses of Transaction. Whether or not the transactions provided for
herein are consummated, each of the parties hereto will assume and bear all
expenses, costs and fees (including legal and accounting fees and expenses)
incurred by such party in connection with the preparation, negotiation and
execution of this Agreement and the transactions contemplated hereby; provided
that nothing in this Section 11.2 shall limit the ability of any party to
recover as part of its damages any such expenses, costs and fees in connection
with any claim brought with respect to this Agreement or the subject matter
hereof in addition to any other legal or equitable remedies available to the
Seller or the Buyer; provided further that it is understood and agreed that
Seller, on the one hand, and Buyer, on the other hand, shall each bear one-half
of the cost of environmental insurance policies to be obtained on the Closing
Date for the Leased Real Property being approximately $73,800, such policy being
identified and described on Schedule 3.12 hereto. Buyer has provided to Seller
all information in its possession regarding such policy quote. In the event that
Buyer obtains the policy, Buyer agrees to use reasonable efforts to cause Seller
to be named as an additional insured to such policy. In no event shall Seller be
responsible for any other premium or deductible with respect to such policy
except as required under Article 8.4

11.3. Entire Agreement. The agreement of the parties that is comprised of this
Agreement, the Exhibits and Schedules hereto sets forth the entire agreement and
understanding between the parties and supersedes any prior Contract, agreement
or understanding (other than the Confidentiality Agreement), whether oral or
written, relating to the subject matter of this Agreement.

11.4. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or under public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

11.5. Amendment. This Agreement may be amended by the parties hereto at any time
prior to the Closing, but only by an instrument in writing executed by each of
the Buyer and the Seller; provided, however, that the provisions of
Section 8.5(a) may not be amended without the consent of Seller.

 

54



--------------------------------------------------------------------------------

11.6. Parties in Interest. This Agreement will be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or will be construed to or will confer upon any other
Person any right, claim, cause of action, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, including, without limitation,
by way of subrogation.

11.7. Assignment. This Agreement will be binding upon and inure to the benefit
of and be enforceable by the successors and permissible assigns of the Seller
and the Buyer, including any Affiliates thereof. This Agreement and any rights
and obligations hereunder will not be assigned, hypothecated or otherwise
transferred by any party hereto (by operation of law or otherwise) without the
prior written consent of the other party hereto, which consent will not
unreasonably be withheld.

11.8. Governing Law. This Agreement, and all claims arising in whole or in part
out of, related to, based upon, or in connection herewith or the subject matter
hereof will be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware, without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
Laws of any other jurisdiction.

11.9. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, hereby (a) irrevocably submits to the exclusive jurisdiction of the
state courts of the State of Illinois, Cook County or the United States District
Court located in the Northern District of Illinois for the purpose of any and
all actions, suits or proceedings arising in whole or in part out of, related
to, based upon or in connection with this Agreement or the subject matter
hereof, (b) waives to the extent not prohibited by applicable Law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (c) agrees not to commence any such action
other than before one of the above-named courts nor to make any motion or take
any other action seeking or intending to cause the transfer or removal of any
such action to any court other than one of the above-named courts whether on the
grounds of inconvenient forum or otherwise. Each party hereby (i) consents to
service of process in any such action in any manner permitted by Delaware Law;
(ii) agrees that service of process made in accordance with clause (i) or made
by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 11.1 hereof, will constitute good and valid
service of process in any such action; and (iii) waives and agrees not to assert
(by way of motion, as a defense, or otherwise) in any such action any claim that
service of process made in accordance with clause (i) or (ii) does not
constitute good and valid service of process.

11.10. Waiver of Jury Trial. To the extent not prohibited by applicable Law that
cannot be waived, each party hereby waives, and covenants that it will not
assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any issue, claim, demand, action or cause of
action arising in whole or in part under, related to, based on or

 

55



--------------------------------------------------------------------------------

in connection with this Agreement or the subject matter hereof, whether now
existing or hereafter arising and whether sounding in tort or contract or
otherwise. Any party hereto may file an original counterpart or a copy of this
Section 11.10 with any court as written evidence of the consent of each such
party to the waiver of its right to trial by jury.

11.11. Reliance. Each of the parties hereto acknowledges that it has been
informed by each other party that the provisions of Sections 11.9 and 11.10
above constitute a material inducement upon which such party is relying and will
rely in entering into this Agreement, and each such party agrees that any breach
by such party of any of the provisions of Sections 11.9 or 11.10 above would
constitute a material breach of this Agreement.

11.12. Attorneys’ Fees. In any action or proceeding instituted by a party
arising in whole or in part under, related to, based on or in connection with
this Agreement or the subject matter hereof, the prevailing party will be
entitled to receive from the losing party reasonable attorney’s fees, costs and
expenses incurred in connection therewith, including any appeals therefrom.

11.13. Specific Enforcement. Each party acknowledges and agrees that the other
parties would be irreparably damaged in the event that this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that each party hereto will be entitled to seek an
injunction to specifically enforce the terms of this Agreement, in addition to
any other remedy to which such party may be entitled hereunder, at law or in
equity.

11.14. No Waiver. No failure or delay on the part of any party hereto in the
exercise of any right hereunder will impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor will any single or partial exercise of any such right
preclude any other or further exercise thereof or of any other right.

11.15. Negotiation of Agreement. Each of the parties acknowledges that it has
obtained independent counsel or has expressly waived representation by
independent counsel. Each party and its counsel, if any, cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto will be deemed the work product of the
parties and may not be construed against any party by reason of its preparation.
Accordingly, any rule of Law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the party that
drafted it is of no application and is hereby expressly waived.

11.16. Construction. The inclusion of any information in the Disclosure Schedule
will not be deemed an admission or acknowledgment, in and of itself and solely
by virtue of the inclusion of such information in the Disclosure Schedule, that
such information is required to be listed in the Disclosure Schedule or that
such items are material to the Company. The headings, if any, of the individual
sections of each of the Disclosure Schedule are inserted for convenience only
and will not be deemed to constitute a part thereof or a part of the Agreement.
The Disclosure Schedule is arranged in sections corresponding to those contained
in Sections 2, 3, 5, 7, and 10 merely for convenience, and the disclosure of an
item in one section of the Disclosure Schedule as an exception to a particular
covenant, representation or warranty will be deemed

 

56



--------------------------------------------------------------------------------

adequately disclosed as an exception with respect to all other covenants,
representations or warranties to the extent that the relevance of such item to
such other covenants, representations or warranties is reasonably apparent on
the face of such item, notwithstanding the presence or absence of an appropriate
section of the Disclosure Schedule with respect to such other covenants,
representations or warranties or an appropriate cross-reference thereto.

11.17. Headings. The headings contained in this Agreement are inserted only for
reference as a matter of convenience and in no way define, limit, or describe
the scope or intent of this Agreement, and will not affect in any way the
meaning or interpretation of this Agreement.

11.18. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which will be deemed an original for all purposes and all of which together
will constitute one and the same instrument.

[The remainder of this page is intentionally left blank. Signatures follow.]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their respective duly authorized officers as of the day and year first
written above.

 

The Buyer:   GLOBAL POWER EQUIPMENT GROUP INC.   By:  

/s/ Luis Manuel Ramírez

    Name: Luis Manuel Ramírez     Title: President and Chief Executive Officer
The Seller:   KOONTZ-WAGNER HOLDINGS, LLC   By:  

/s/ Joseph R. Katcha

    Name: Joseph R. Katcha     Title: President and Managing Director High
Street:   HIGH STREET CAPITAL III SBIC, L.P., (Solely for purposes of Sections
7.12(b)(2) and 7.12(c)     By:   HIGH STREET CAPITAL III PARTNERS, LLC, GP   By:
  HIGH STREET CAPITAL III MANAGEMENT, INC., Manager   By:  

/s/ Joseph R. Katcha

    Joseph R. Katcha, President

 

58



--------------------------------------------------------------------------------

Exhibit 1.2(e) - Illustrative Initial Purchase Price Calculation

 

1



--------------------------------------------------------------------------------

Exhibit A – Form of Escrow Agreement

ESCROW AGREEMENT

This Escrow Agreement dated this      day of              , 2012 (the “Escrow
Agreement”), is entered into by and among Global Power Equipment Group Inc., a
Delaware corporation (the “Buyer”), Koontz-Wagner Holdings LLC, a Delaware
limited liability company (“Seller”), and Wells Fargo Bank, National
Association, a national banking association, as escrow agent (the “Escrow
Agent”). Buyer and Seller are collectively referred to herein as the “Parties,”
and each individually as a “Party”.

RECITALS

A. Buyer, Seller and, solely with respect to Section 7.12(b)(2) and 7.12(c)
thereof, High Street Capital III SBIC, L.P., have entered into that certain
Membership Interest Purchase and Sale Agreement, dated as of July 14, 2012 (the
“MIPA”), a true and correct copy of which is attached hereto as Exhibit D.

B. The Parties intend to establish an escrow account with the Escrow Agent to
hold the Escrow Property (as defined in Section 1.1 below).

C. Buyer agrees to place in escrow certain funds and the Escrow Agent agrees to
hold and distribute such funds in accordance with the terms of this Escrow
Agreement.

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as set forth below. All
capitalized terms used in this Escrow Agreement but not otherwise defined herein
are given the meanings set forth in the MIPA.

ARTICLE 1

ESCROW DEPOSIT

Section 1.1. Receipt of Escrow Property. Upon execution hereof, Buyer shall
deliver Five Million Dollars ($5,000,000.00) (the “Escrow Amount”) by wire
transfer of immediately available funds to an account designated by the Escrow
Agent. Upon receipt, the Escrow Agent agrees to hold the Escrow Amount, together
with any and all proceeds thereof (including any and all interest, gains and
other income earned with respect thereto) (collectively, the “Escrow Property”),
in a separate and distinct escrow account (the “Escrow Account”) maintained by
the Escrow Agent, subject to the terms and conditions of this Escrow Agreement.
The Escrow Agent will not release or distribute the Escrow Property except in
accordance with the express terms and conditions of this Escrow Agreement.

Section 1.2. Investments.

(a) The Escrow Agent is authorized and directed to deposit, transfer, hold and
invest the Escrow Property as set forth in Exhibit A hereto, or as set forth in
any subsequent written



--------------------------------------------------------------------------------

instruction signed by an authorized representative of both Parties. Any
investment earnings and income on the Escrow Property shall become part of the
Escrow Property, and shall be disbursed in accordance with Section 1.3 or
Section 1.5 of this Escrow Agreement.

(b) The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Escrow Agreement. The Escrow Agent shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Escrow Agreement. The Escrow Agent is
hereby authorized, in making or disposing of any investment permitted by this
Escrow Agreement, to deal with itself (in its individual capacity) or with any
one or more of its affiliates, whether it or any such affiliate is acting as
agent of the Escrow Agent or for any third person or dealing as principal for
its own account. The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations, or advice.

Section 1.3. Disbursements. Except as otherwise provided in this Escrow
Agreement, no portion of the Escrow Property shall be disbursed until any of the
following conditions shall have occurred:

(a) (i) In the event that Buyer determines that Buyer is entitled to
indemnification under Section 8 of the MIPA, Buyer may give notice (a “Notice”)
to Seller, with a copy to Seller’s legal counsel and the Escrow Agent,
specifying in reasonable detail the nature and dollar amount of any claim (a
“Claim”) it may have under Article 8 of the MIPA and specifically directing that
the Escrow Agent release from the Escrow Account and deliver to Buyer an amount
equal to the Losses claimed under Article 8 of the MIPA (the “Claimed Loss”). If
the Escrow Agent shall not have received from the Seller, within twenty
(20) days after the date that the Notice is received by the Escrow Agent, a
counter notice (a “Counter Notice”) objecting to the claims set forth in the
Notice, then the Escrow Agent shall release from the Escrow Account and deliver
to Buyer funds in an equal to the Claimed Loss. The parties agree that a Notice
must be given to the Seller simultaneously or promptly after delivery to the
Escrow Agent and an Objection Notice must be given to Buyer simultaneously or
promptly after delivery to the Escrow Agent, in each case as provided for in
Section 4.3 of this Escrow Agreement. Notwithstanding anything to the contrary
contained in this Escrow Agreement, in the event that an Objection Notice is
delivered to the Escrow Agent in accordance with this Escrow Agreement, the
Escrow Property shall not be released by the Escrow Agent except in accordance
with another subsection of this Section 1.3 or as provided elsewhere in this
Escrow Agreement.

(ii) If the Escrow Agent shall have received an Objection Notice from the Seller
within twenty (20) days after the date that the Notice is received by the Escrow
Agent, the Escrow Agent shall continue to hold the Claimed Loss in the Escrow
Account until receipt of either (A) joint written instructions from Buyer and
the Seller reasonably satisfactory to the Escrow Agent; or (B) a final order,
writ, judgment or decree of a court of competent jurisdiction, provided the
Escrow Agent received a certified copy of such order, writ, judgment or decree,
and a certification to the effect that the time for appeal from such order,
writ, judgment or decree has expired without an appeal having been filed.

 

2



--------------------------------------------------------------------------------

(b) On the date which is fifteen months from and after the Closing Date (the
“Interim Release Date”), (i) the Escrow Agent shall immediately disburse to
Seller an amount equal to $2,000,000 less the sum of (A) all amounts previously
paid to Buyer in respect of every Claim and (B) the aggregate amount of each and
every other Claim which has not been paid or otherwise settled prior to the
Interim Release Date (the “First Required Escrow Balance”), if any (such amount,
the “Seller’s Interim Distribution Amount”). If at the time of the Interim
Release Date, the First Required Escrow Balance exceeds the then current balance
of the Escrow Account, no funds shall be distributed on the Interim Release Date
pursuant to this subsection of Section 1.3(b).

(c) On the date which is the second year anniversary of the Closing Date (the
“Final Release Date”), (i) the Escrow Agent shall immediately disburse to Seller
an amount equal to the balance of the Escrow Property (the “Seller’s
Distribution Amount”) less (ii) the aggregate amount of each and every other
Claim which has not been paid or otherwise settled prior to the Final Release
Date.

(d) If, at any time, a written notice signed by Buyer and the Seller is
delivered to the Escrow Agent specifically directing delivery of all or any
portion of the Escrow Property to Buyer or the Seller, then the Escrow Agent
shall release from the Escrow Account and deliver to Buyer or the Seller, as the
case may be, the Escrow Property in accordance with such notice.

(e) Except for Claims in respect of the Purchase Price Adjustment pursuant to
Section 1.4 of the MIPA, all Claims for Losses by Buyer must be made first
against the Escrow Account until such account is exhausted or claimed and then
Buyer shall be entitled to seek recovery from the Seller directly.

(f) In no event may Buyer recover Losses from the Escrow Property that exceed
the Indemnity Cap in respect of claims that are subject to the Indemnity Cap.

Section 1.4. Income Tax Allocation and Reporting.

(a) The Parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrow Property shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by Seller, whether or not such income was
disbursed during such calendar year.

(b) Concurrent with the execution hereof, the Parties shall provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents as the Escrow Agent may request.
The Parties understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Property.

(c) To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrow Property,
the Escrow Agent shall satisfy such liability to the extent possible from the
Escrow Property. The Parties, jointly and

 

3



--------------------------------------------------------------------------------

severally, shall indemnify, defend and hold the Escrow Agent harmless from and
against any tax, late payment, interest, penalty or other cost or expense that
may be assessed against the Escrow Agent on or with respect to the Escrow
Property and the investment thereof unless such tax, late payment, interest,
penalty or other expense was directly caused by the gross negligence or willful
misconduct of the Escrow Agent. The indemnification provided by this
Section 1.4(c) is in addition to the indemnification provided in Section 3.1 and
shall survive the resignation or removal of the Escrow Agent and the termination
of this Escrow Agreement.

Section 1.5. Termination. Upon the disbursement of all of the Escrow Property,
this Escrow Agreement shall terminate and be of no further force and effect
except that the provisions of Sections 1.4(c), 3.1 and 3.2 hereof shall survive
termination.

ARTICLE 2

DUTIES OF THE ESCROW AGENT

Section 2.1. Scope of Responsibility. Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Escrow Agreement. Under no circumstances will the Escrow Agent
be deemed to be a fiduciary to any Party or any other person under this Escrow
Agreement. The Escrow Agent will not be responsible or liable for the failure of
either Party to perform in accordance with this Escrow Agreement. The Escrow
Agent shall neither be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Escrow Agreement, whether or not an original or a copy of such agreement
has been provided to the Escrow Agent; and the Escrow Agent shall have no duty
to know or inquire as to the performance or nonperformance of any provision of
any such agreement, instrument or document. References in this Escrow Agreement
to any other agreement, instrument or document are for the convenience of the
Parties, and the Escrow Agent has no duties or obligations with respect thereto.
This Escrow Agreement sets forth all matters pertinent to the escrow
contemplated hereunder and no additional obligations of the Escrow Agent shall
be inferred or implied from the terms of this Escrow Agreement or any other
agreement.

Section 2.2. Attorneys and Agents. The Escrow Agent shall be entitled to rely on
and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed
as set forth in Section 3.1 for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. The
Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees.

Section 2.3. Reliance. The Escrow Agent shall not be liable for any action taken
or not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns. The Escrow
Agent shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority. Concurrent with the execution of this
Escrow Agreement, the Parties shall deliver to the Escrow Agent authorized
signers’ forms in the form of Exhibit B-1 and Exhibit B-2 to this Escrow
Agreement.

 

4



--------------------------------------------------------------------------------

Section 2.4. Right Not Duty Undertaken. The permissive rights of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.

Section 2.5. No Financial Obligation. No provision of this Escrow Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.

ARTICLE 3

PROVISIONS CONCERNING THE ESCROW AGENT

Section 3.1. Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent.

Section 3.2. Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

Section 3.3. Resignation or Removal. The Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) calendar days after the delivery of such
notice or upon the earlier appointment of a successor, and the Escrow Agent’s
sole responsibility thereafter shall be to safely keep the Escrow Property and
to deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order. If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) calendar days
following the delivery of such notice of resignation or removal, the Escrow
Agent may petition any court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief, and any such resulting
appointment shall be binding upon the Parties.

 

5



--------------------------------------------------------------------------------

Section 3.4. Compensation. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid fifty percent (50%) by Buyer and fifty percent
(50%) by Seller. The fee agreed upon for the services rendered hereunder is
intended as full compensation for the Escrow Agent’s services as contemplated by
this Escrow Agreement; provided, however, that in the event that the conditions
for the disbursement of funds under this Escrow Agreement are not fulfilled, or
the Escrow Agent renders any service not contemplated in this Escrow Agreement,
or there is any assignment of interest in the subject matter of this Escrow
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or the Escrow Agent is made a party to any litigation
pertaining to this Escrow Agreement or the subject matter hereof, then the
Escrow Agent shall be compensated for such extraordinary services and reimbursed
for all costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event. If any amount
due to the Escrow Agent hereunder is not paid within thirty (30) calendar days
of the date due, the Escrow Agent in its sole discretion may charge interest,
compounded monthly, at the rate of the Prime Rate as published in The Wall
Street Journal, Eastern Edition. The Escrow Agent shall have, and is hereby
granted, a prior lien upon the Escrow Property with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

Section 3.5. Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent may, at its option, retain the Escrow Property
until the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property, (ii) receives a written agreement executed by
each of the parties involved in such disagreement or dispute directing delivery
of the Escrow Property, in which event the Escrow Agent shall be authorized to
disburse the Escrow Property in accordance with such final court order,
arbitration decision, or agreement, or (iii) files an interpleader action in any
court of competent jurisdiction, and upon the filing thereof, the Escrow Agent
shall be relieved of all liability as to the Escrow Property and shall be
entitled to recover attorneys’ fees, expenses and other costs incurred in
commencing and maintaining any such interpleader action. The Escrow Agent shall
be entitled to act on any such agreement, court order, or arbitration decision
without further question, inquiry, or consent.

Section 3.6. Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

6



--------------------------------------------------------------------------------

Section 3.7. Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree it shall not be liable to any of the Parties or
to any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

Section 3.8 Force Majeure. The Escrow Agent shall not be responsible or liable
for any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.

ARTICLE 4

MISCELLANEOUS

Section 4.1. Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement. No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and the Escrow Agent and shall require the
prior written consent of the other Party and the Escrow Agent (such consent not
to be unreasonably withheld).

Section 4.2. Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.

Section 4.3. Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid. If any notice is
mailed, it shall be deemed given five (5) business days after the date such
notice is deposited in the United

 

7



--------------------------------------------------------------------------------

States mail. If notice is given to a party, it shall be given at the address for
such party set forth below. It shall be the responsibility of the Parties to
notify the Escrow Agent and the other Party in writing of any name or address
changes. In the case of communications delivered to the Escrow Agent, such
communications shall be deemed to have been given on the date received by the
Escrow Agent.

If to Buyer:

c/o Global Power Equipment Group Inc.

400 E. Las Colinas Boulevard, Suite No. 400

Irving, TX 75039

Attention: Tracy D. Pagliara, General Counsel, Secretary and Vice President of
Business Development

Tel.: 214-574-2709

Fax: 214-853-4744

E-Mail: tpagliara@globalpower.com

– with a copy (which shall not constitute notice) to –

Thompson Hine LLP

335 Madison Avenue, 12th Floor

New York, NY 10017

Attention: Stuart Welburn

Tel.: 212-908-3914

Fax: 212-344-6101

E-Mail: Stuart.Welburn@ThompsonHine.com

If to Seller:

Mr. Joseph R. Katcha

High Street Capital III, Management, Inc.

11 South LaSalle Street, Floor 5

Chicago, IL 60603

Fax No.: 312-267-2861

E-Mail: Joe@HighStreetCapital.com

– with a copy to (which shall not constitute notice) to –

Gould & Ratner

222 N. LaSalle Street, Suite 800

Chicago, IL 60601

Attention: Fred Tannenbaum

Fax: (312) 236-3241

E-Mail: ftannenbaum@gouldratner.com

 

8



--------------------------------------------------------------------------------

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

Corporate Municipal and Escrow Solutions

45 Broadway- 14th Floor

New York, NY 10006

Attention: Matthew Sherman

Telephone: (212) 515-1573

Facsimile: (212) 509 1716

Section 4.4. Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the Laws of any other jurisdiction.

Section 4.5. Entire Agreement. This Escrow Agreement sets forth the entire
agreement and understanding of the parties related to the Escrow Property.

Section 4.6. Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.

Section 4.7. Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

Section 4.8. Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

Section 4.9. Counterparts. This Escrow Agreement may be executed in one or more
counterparts and by facsimile signature, each of which when executed shall be
deemed to be an original, and such counterparts shall together constitute one
and the same instrument.

[The remainder of this page left intentionally blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

Buyer: GLOBAL POWER EQUIPMENT GROUP INC. By:  

 

Name:   Title:   Seller: KOONTZ-WAGNER HOLDINGS, LLC By:  

 

Name:   Title:   Escrow Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow
Agent By:  

 

Name:  

 

Title:  

 

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:

Wells Fargo Money Market Deposit Account (“MMDA”)

I understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(“FDIC”), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.

I acknowledge that I have full power to direct investments of the Account.

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

 

 

    

 

Authorized Representative      Authorized Representative Koontz-Wagner Holdings,
LLC      Global Power Equipment Group Inc.

 

    

 

Date:                     , 2012      Date:                     , 2012



--------------------------------------------------------------------------------

EXHIBIT B-1

Certificate as to Authorized Signatures

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Buyer and
are authorized to initiate and approve transactions of all types for the escrow
account or accounts established under the Escrow Agreement to which this Exhibit
B-1 is attached, on behalf of Buyer.

 

Name / Title      Specimen Signature

 

    

 

Title:                                                Signature

 

    

 

Title:                                               Signature



--------------------------------------------------------------------------------

EXHIBIT B-2

Certificate as to Authorized Signatures

The specimen signature shown below is the specimen signatures of the individual
who has been designated as authorized representative of Seller and is authorized
to initiate and approve transactions of all types for the escrow account or
accounts established under the Escrow Agreement to which this Exhibit B-2 is
attached, on behalf of Seller.

 

Name / Title

       

Specimen Signature

KOONTZ-WAGNER HOLDINGS, LLC

Seller

    

                                                                
                                      ,

Joseph Katcha, its Chairman



--------------------------------------------------------------------------------

EXHIBIT C

FEES OF ESCROW AGENT

 

Acceptance and Initial Account Set-up Fee:

     WAIVED   

Initial Fees as they relate to Wells Fargo Bank acting in the capacity of Escrow
Agent – includes examination of the document, acceptance of appointment; setting
up of Account(s) and accounting records; coordination of receipt of funds for
deposit to the Account(s); and due diligence performed on all parties to the
agreements.

 

Annual Administration Fee:

   $ 2,500   

For ordinary administration services as Escrow Agent and when funded – includes
daily routine account management; investment transactions; cash transaction
processing (including wires and check processing); monitoring claim notices
pursuant to the agreement; disbursement of the funds in accordance with the
agreement; and mailing of trust account statements to all applicable parties.
This fee also includes tax reporting for up to 15 parties.

The Annual Administration Fee is payable annually in advance, with the first
installment due at the time of Agreement execution. Except in the event of the
resignation of the Escrow Agent, the Annual Administration Fee will not be
prorated in case of early termination.

 

Out-of-Pocket Expenses:

     Billable at Cost   

We only charge for out-of-pocket expenses in response to specific tasks assigned
by the client. Therefore, we cannot anticipate what specific out-of-pocket items
will be needed or what corresponding expenses will be incurred. Possible
expenses would be, but are not limited to, express mail and messenger charges,
travel expenses to attend closing or other meetings. There are no charges for
indirect out-of- pocket expenses.

Wells Fargo’s fees are based on the following assumptions:

 

  •  

Number of Escrow Accounts to be established: One (1) account per escrow

 

  •  

Balances will be invested in a qualified money market deposit account or money
market fund for which Wells Fargo receives a fee for services provided to that
deposit account or fund

 

  •  

All funds will be received from or distributed to a domestic or an approved
foreign entity



--------------------------------------------------------------------------------

EXHIBIT D

MIPA

(see attached)



--------------------------------------------------------------------------------

Exhibit B – Form of Transition Services Agreement

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (together with the annexes and schedules
hereto, this “Agreement”), is entered into as of July     , 2012 (the “Effective
Date”) by and between Koontz-Wagner Custom Controls Holdings LLC, an Indiana
limited liability company (the “Company”), and Koontz-Wagner Holdings LLC, a
Delaware limited liability company (“Seller”). The Company and Seller are each a
“party” and collectively the “parties.”

INTRODUCTION

As set forth in the Membership Interest Purchase and Sale Agreement, dated as of
July     , 2012 (the “MIPA”), by and among Global Power Equipment Group Inc.
(the “Buyer”) and Seller, the Buyer is acquiring the Membership Interests of the
Company (the “Acquisition”).

Prior to the Acquisition, Seller provided certain managerial and related
services to the Company. To facilitate a smooth transition for a limited time
following the Acquisition, the Company desires to purchase from the Seller, and
the Seller is willing to provide, or to cause its Affiliates to provide, certain
transition services to the Company on the terms and conditions set forth herein.

In consideration of the premises and the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

Definitions. Capitalized terms used but not defined in this Agreement shall have
the meanings assigned to them in the MIPA.

Transition Services.

During the Term (as defined below), the Seller shall provide, or shall cause one
or more of its Affiliates to provide, the services set forth on Annex A hereto
(collectively, the “Services”) to the Company, and the Company or its designated
Affiliates shall use the Services for substantially the same purposes and in
substantially the same manner as the Company used the Services prior to the date
hereof. The Company or its Affiliates shall not resell any of the Services to
any person whatsoever or permit the use of the Services by any person other than
in the ordinary course consistent with past practice.

The Company acknowledges that neither the Seller nor its Affiliates are engaged
in the business of providing Services of the type provided hereunder to third
parties. Notwithstanding the foregoing, Seller and its Affiliates will provide
such Services to the Company in a professional and workmanlike manner, with the
level of skill, level of staffing and personnel, and care and with the response
times that are consistent with the Seller’s past practices and standards for the
provisions of such Services.

The Company acknowledges that the Seller and its Affiliates may be providing
similar services, and/or services that involve the same resources as those used
to provide the Services to Seller’s internal organizations and Seller’s
Affiliates. The Seller reserves the right to modify the Services in connection
with changes to Seller’s internal organizations and Seller’s Affiliates in the
ordinary course of business; provided, however, that (i) the Company will



--------------------------------------------------------------------------------

receive at least 45 days’ prior written notice of the modifications, (ii) no
such modifications materially diminish the Services without the prior written
consent of the Company and (iii) no such modifications shall be made in a
discriminatory manner.

The Company acknowledges that, in connection with providing the Services, the
Seller and its Affiliates will not be required to use their own funds for any
third party provided service or payment obligation owed specifically on behalf
of the Company or its Affiliates.

During the term of this Agreement, the Seller and each of its Affiliates
providing Services hereunder shall cause each of its employees (the “Personnel”)
to provide the Services in accordance with the terms and conditions of this
Agreement and shall provide the Company with access to the Personnel as may
reasonably be necessary to furnish the Services to the Company.

Certain Third Party Licenses.

Prior to the Closing Date, certain third party software or systems applications,
which are listed on Schedule 2(f) hereto, were used by the Seller under shared
licensing arrangements (the “Shared Licenses”) that covered Seller and its
Affiliates. To the extent that the Company or its Affiliates have not been able
to obtain separate licensing arrangements with respect to any third party
software or systems application described on Schedule 2(f), Seller will make
available to the Company and permit the Company to use, to the fullest extent
permitted under any such Shared License, in a manner consistent with past
practice, all applicable Services subject to such Shared Licenses. Except as
expressly set forth in this Agreement, the Company acknowledges that neither it
nor any of its Affiliates will acquire hereunder any right, title or interest
(including any license rights or rights of use) in any third party software or
systems application or the licenses therefor, made available by Seller by reason
of the provision of the Services provided in the previous sentence. The Company
shall not resell any Intellectual Property covered by the Shared Licenses to any
Person whatsoever, or use or permit the use of the Intellectual Property and/or
applications covered by the Shared Licenses by any Person other than the Company
(or its designated Affiliates) or for any purpose other than in connection with
the conduct of the Business in the ordinary course.

To the extent requested by the Company, Seller shall use commercially reasonable
efforts to assist the Company in its efforts to negotiate and obtain separate
licenses in respect of the Intellectual Property and/or applications covered by
the Shared Licenses.

(iii) Seller shall be liable to the Company for any and all Losses associated
with the inability on the part of the Seller to provide the services related to
the Kronos license described on Schedule 2(f).

Access; Coordination.

Subject to the terms of the MIPA and the obligations of confidentiality
hereunder, the Company shall make available on a timely basis to the Seller all
information and materials reasonably requested by the Seller or its Affiliates
to enable it to provide the Services hereunder. The Company shall give the
Seller and its Affiliates reasonable access, during regular business hours and
at such other times as are reasonably required (including as required under the
Voorde



--------------------------------------------------------------------------------

Lease Agreement) to the premises of its business for the purpose of providing
the Services hereunder. Failure to comply with the foregoing shall relieve the
Seller of any liability in connection with its provision of the Services to the
extent caused by such failure.

Promptly after the Closing Date, the Company and the Seller shall each designate
an individual with authority and an alternate to act in the absence of such
individual, to act as its coordinator (with respect to each party, such party’s
“Coordinator”). The Coordinators appointed for each of the parties will be
responsible for liaison between the Seller and the Company with respect to the
coordination and performance of all Services.

Payment. For the Services rendered under this Agreement, the Company will pay
the Seller fees (the “Fees”) equal to $17,500 per month at the end of each
calendar month (each, a “Payment Date”) during the Term of this Agreement;
provided, however, that such Fees may be adjusted, upward or downward based upon
any significant change in the number of employees of the Company, number of
e-mail accounts and ERP users over a period that has lasted, or is expected to
last, more than thirty (30) days. Upon either Party’s written notice to the
other Party of its desire to adjust the Fees, both Parties agree to negotiate in
good faith to reach an agreement as to the adjusted Fees amount. If the Parties
are unable to agree upon the adjusted Fees amount within thirty (30) days of the
receipt of such notice, the Parties agree to appoint a mutually agreed upon
third-party arbitrator to establish the appropriate adjusted Fees amount. Any
such arbitration shall be conducted in Chicago, Illinois in accordance with the
rules relating to commercial disputes promulgated by the American Arbitration
Association. The Parties will agree to document the specific changes in Services
and effective dates corresponding with any adjustment in Fees. Fees payable for
any partial month shall be prorated. If any Payment Date is not a business day,
the Fees shall be payable on the next business day. The Fees will be paid to an
account designated by the Seller.

Taxes. Any taxes (other than payroll and income taxes) assessed on the provision
of the Services hereunder shall be paid by the Company or its Affiliates subject
to its right to challenge same.

Term of Agreement. The term (“Term”) of this Agreement shall commence on the
date hereof and shall continue for a period ending on the earlier of (i) one
(1) year from the date first written above (the “Expiration Date”) and/or
(ii) the date on which all the Services have been terminated under Section 7.
The Company may extend this Agreement for a period of two (2) terms of one
(1) month each by delivering a written notice of such desire to extend at least
forty-five (45) days prior to the expiration of the then-existing term.

Termination. This Agreement may be terminated prior to the Expiration Date upon
written notice as set forth below:

by the Company, upon written notice to the Seller, if performance by the Seller
or its Affiliates under this Agreement has been rendered impossible or
impracticable by reason of the occurrence of any Force Majeure Event for thirty
(30) consecutive days (or the remaining days of the Term if there are less than
that period remaining in the Term);



--------------------------------------------------------------------------------

by the Seller, on the one hand, or the Company, on the other hand, if the other
party commits a breach of any material provision of this Agreement and such
breach continues for a period of thirty (30) days following a written request to
cure such breach (or the remaining days of the Term if there are less than that
period remaining in the Term);

by the Company, with respect to any Service or Services, on fifteen (15) days
written notice to Seller;

by the Seller, from and after one (1) year from the date first written above,
with respect to any Service or Services, on thirty (30) days written notice to
the Company;

by the Seller, on the one hand, or the Company, on the other hand, if the other
party files, or has filed against it, a petition for voluntary or involuntary
bankruptcy or pursuant to any other insolvency law or makes or seeks to make a
general assignment for the benefit of its creditors or applies for or consents
to the appointment of a trustee, receiver or custodian for it or a substantial
part of its property.

Upon termination, all Services shall cease and Company shall have no further
right to use or access any of the Services or assets previously provided by
Seller under this Agreement. Not in limitation of the foregoing, upon
termination of this Agreement, the information technology infrastructure and
fiber optic cables presently in place at the Company may not be used by the
Company.

Limitations on Damages.

Other than as results from the Seller’s or its Affiliates’ willful misconduct,
gross negligence or fraud, neither the Seller nor any of its Affiliates shall be
liable, whether in contract, in tort (including negligence and strict
liability), or otherwise, for any special, indirect, incidental or consequential
damages whatsoever, which in any way arise out of, relate to, or are a
consequence of, the Seller’s or any of its Affiliates’ performance or
nonperformance hereunder, or the provision of or failure to provide any of the
Services hereunder, including loss of profits, business interruptions and claims
of customers or employees of the Company or its business.

Other than as results from the Seller’s or its Affiliates’ gross negligence,
willful misconduct or fraud, the liability of the Seller with respect to this
Agreement, including the performance or breach hereof, or from the sale,
delivery, provision or use of any of the Services provided under or pursuant to
this Agreement, whether in contract, in tort (including negligence and strict
liability) or otherwise, shall not exceed the aggregate amount of Fees
previously paid to the Seller by the Company in respect of the Services provided
hereunder.

Indemnification. The Company hereby releases the Seller and each of its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents and representatives (the “Seller Indemnitees”) and agrees
to indemnify and hold harmless the Seller Indemnitees from and against any and
all claims, losses, damages, liabilities, obligations or expenses, including
reasonable third-party legal fees and expenses (collectively, “Third Party
Losses”), to the extent arising or resulting from third party claims arising or
resulting from the Seller’s or its Affiliates’ performance of the Services
hereunder, except to the extent such Third Party Losses



--------------------------------------------------------------------------------

are due to the Seller’s (i) gross negligence, fraud or willful misconduct in
performing the Services hereunder or (ii) inability to provide the services
relevant to the Kronos license described on Schedule 2(f) hereto. The Seller
hereby releases the Company and each of its Affiliates and each of their
respective officers, directors, employees, stockholders, members, partners,
agents and representatives (the “Buyer Indemnitees”) and agrees to indemnify and
hold harmless the Buyer Indemnitees from and against any and all Third Party
Losses, to the extent arising or resulting from third party claims arising or
resulting from the (i) Seller’s or its Affiliates’ gross negligence, fraud or
willful misconduct in the performance of the Services hereunder or (ii) the
Seller’s inability to provide the services relevant to the Kronos license
described on Schedule 2(f) hereto.

Assignment. Neither this Agreement nor any of the rights and obligations of the
parties hereunder may be assigned by either of the parties hereto without the
prior written consent of the other party hereto, except that the Seller may
assign any of its rights and obligations hereunder, upon written notice, to
(i) any of its Affiliates or (ii) third parties to the extent such third parties
are routinely used to provide the Services to Affiliates and businesses of the
Seller, in either case, without the prior written consent of the Company.
Notwithstanding the foregoing, each of the Seller and the Company shall remain
liable for all of their respective obligations under this Agreement. Subject to
the first sentence of this Section 10, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and no other person shall have any right, obligation or benefit
hereunder. Any attempted assignment or transfer in violation of this Section 10
shall be void.

No Third Party Beneficiaries. Except as provided in Section 9, this Agreement is
for the sole benefit of the parties hereto and their permitted assigns and
nothing herein expressed or implied shall give or be construed to give to any
person, other than the parties hereto and such assigns, any legal or equitable
rights hereunder.

Notices. All notices, requests, permissions, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given in
accordance with the MIPA addressed to a party at the address set forth for such
party in the MIPA.

Headings. The descriptive headings of the several Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement. All
references herein to “Sections” shall be deemed to be references to Sections
hereof unless otherwise indicated.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts of this Agreement delivered via
facsimile or PDF shall be deemed original copies for all purposes herein.

Integrated Contract. This Agreement, including the Annex hereto, any written
amendments to the foregoing satisfying the requirements of Section 21, the MIPA,
the other agreements and instruments to be executed and delivered in connection
with the MIPA, including in each case the schedules and exhibits thereto,
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any previous



--------------------------------------------------------------------------------

agreements and understandings between the parties with respect to such matters.
The Annexes hereto are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any terms used in the Annexes but not otherwise
defined therein shall be defined as set forth in this Agreement or the MIPA, as
the case may be. There are no restrictions, promises, representations,
warranties, agreements or undertakings of any party hereto with respect to the
transactions contemplated by this Agreement or the MIPA other than those set
forth herein or therein or in any other document required to be executed and
delivered hereunder or thereunder. In the event of any conflict between the
provisions of this Agreement (including the Annexes hereto), on the one hand,
and the provisions of the MIPA (including the schedules and exhibits thereto),
on the other hand, the MIPA shall control.

Severability. In the event that any provision contained in this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any
jurisdiction, such provision shall be ineffective as to such jurisdiction to the
extent of such invalidity, illegality or unenforceability without invalidating
or affecting the remaining provisions hereof or affecting the validity, legality
or enforceability of such provision in any other jurisdiction.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of law.

Jurisdiction. Except as provided in Section 4, each party irrevocably agrees
that any legal action, suit or proceeding against either of them with respect to
its obligations or liability under or arising out of or in connection with this
Agreement or the transactions contemplated by this Agreement or disputes
relating hereto (whether for breach of contract, tortious conduct or otherwise)
may be brought only in the federal or state courts located in Chicago, Illinois,
and hereby irrevocably accepts and submits to the exclusive jurisdiction and
venue of the aforesaid courts in personam, with respect to any such action, suit
or proceeding.

Service of Process. Each party agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth in the MIPA shall be effective service of process for any action, suit
or proceeding in Illinois with respect to any matters for which it has submitted
to jurisdiction pursuant to Section 18.

Waiver of Jury Trial. Each party hereby waives, to the fullest extent permitted
by Applicable Law, any right it may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated by this Agreement or disputes
relating hereto. Each party (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other party hereto have been induced
to enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 20.

Amendments and Waivers. This Agreement may be amended, modified, superseded or
canceled and any of the terms, covenants or conditions hereof may be waived only
by an instrument in writing signed by each of the parties hereto or, in the case
of a waiver, by or on behalf of the party waiving compliance.



--------------------------------------------------------------------------------

Independent Contractor. At all times during the term of this Agreement, the
Seller and each of its Affiliates shall be independent contractors in providing
the Services hereunder with the sole right to supervise, manage, operate,
control and direct the performance of the Services and the sole obligation to
employ, compensate and manage their employees and business affairs. Nothing
contained in this Agreement shall be deemed or construed to create a partnership
or joint venture, to create the relationships of employee/employer or
principal/agent, or otherwise create any liability whatsoever of any party with
respect to the indebtedness, liabilities, obligations or actions of the other
party or any of its respective officers, directors, employees, stockholders,
agents or representatives, or any other person or entity.

Survival. The provisions of Sections 4, 5, 8 and 9, as well as the related
provisions of Sections 10 through 25, shall survive the expiration or earlier
termination of this Agreement for any reason whatsoever.

Force Majeure. The Seller shall not be in default hereunder by reason of any
failure or delay in the performance of its obligations hereunder where such
failure or delay is due to any cause beyond its control, including strikes,
labor disputes, civil disturbances, riot, rebellion, invasion, epidemic,
hostilities, war, terrorism, embargo, natural disaster, acts of God, flood,
fire, sabotage, accident, delay in transportation, loss and destruction of
property, intervention by Governmental Entities, change in laws, regulations or
orders, other events or any other circumstances or causes beyond the Seller’s
control (“Force Majeure Events”), and the Seller shall be excused from such
performance to the extent such performance is prevented, restricted, interrupted
or suspended as a result of such Force Majeure Event.

Confidentiality.

As used in this Agreement, the “Confidential Information” of a party shall mean
all information concerning or related to the business, operations, financial
condition or prospects of such party or any of its Affiliates that is disclosed
to the other party (or to which the other party gains access pursuant to the
transactions contemplated under this Agreement), regardless of the form in which
such information appears and whether or not such information has been reduced to
a tangible form, and shall specifically include (i) all inventions, discoveries,
trade secrets, processes, techniques, methods, formulae, ideas and know-how, if
any, of such party and its Affiliates and (ii) all financial statements, audit
reports, budgets and business plans or forecasts of such party and its
Affiliates; provided, that the Confidential Information of a party shall not
include (A) information which is or becomes generally known to the public
through no act or omission of the other party and (B) information which has been
or hereafter is lawfully obtained by the other party from a third party so long
as, in the case of information obtained from a third party, to the knowledge of
such other party, such third party was or is not, directly or indirectly,
subject to an obligation of confidentiality owed to the party to whom such
Confidential Information belongs or any of its Affiliates at the time such
Confidential Information was or is disclosed to the other party.

Except as otherwise permitted by Section 25(c) below, each of Seller and the
Company agrees that it will not, without the prior written consent of the other
party, disclose or use for its own benefit any Confidential Information of the
other party. Except as otherwise permitted by Section 25(c) below, each party
will take reasonable precautions to prevent disclosure of its Confidential
Information to the other party and its agents.



--------------------------------------------------------------------------------

Notwithstanding Section 25(b) above, each of the parties shall be permitted to:
(i) disclose Confidential Information of the other party to its officers,
directors, employees, agents and Affiliates, but only to the extent reasonably
necessary in order for such party to perform its obligations and exercise its
rights and remedies under this Agreement, and such party shall take all such
action as shall be necessary or desirable in order to ensure that each of such
persons maintains the confidentiality of any Confidential Information that is so
disclosed; and (ii) disclose Confidential Information of the other party to the
extent, but only to the extent, required by applicable law or government
regulation; provided, that prior to making any such disclosure, the party
required to make such disclosure shall notify the other party of the same (to
the extent legally permissible), and the other party shall have the right to
participate with the disclosing party in determining the amount and type of
Confidential Information of the other party, if any, which must be disclosed in
order to comply with applicable law or government regulation (to the extent
legally permissible).

Each party agrees that if it shall commit or threaten to commit a breach of any
of the covenants and agreements contained in this Section 25, then the other
party shall have the right to seek and obtain, without posting any bond or
security, all appropriate injunctive and other equitable remedies therefor, in
addition to any other rights and remedies that may be available at law, it being
acknowledged and agreed that any such breach would cause irreparable injury to
the other party and that money damages would not provide an adequate remedy
therefor.

Upon the termination of this Agreement, at the request of either party, the
other party shall promptly (i) return, and cause to be returned all or any
requested portion of the requesting party’s Confidential Information, and
(ii) shall destroy, or cause to be destroyed, all copies (including electronic
versions), compilations, analyses, studies or other documents in its possession,
or in the possession of any of its Affiliates or representatives, containing or
reflecting such Confidential Information.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Transition Services Agreement
to be executed as of the date first set forth above.

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS, LLC By:  

 

Its  

 

KOONTZ-WAGNER HOLDINGS LLC By:  

 

  Joseph R. Katcha, Manager and President



--------------------------------------------------------------------------------

Annex A

Services

1. Seller will provide access to, and use of, the information technology
hardware (including peripherals), existing internal information technology and
the JD Edwards (ERP) financial suite (general accounting, accounts receivable,
accounts payable, job cost, fixed assets) and the human resource management
suite, inventory management suite, report writer suite and the payroll suite.
The ERP system is maintained at Seller’s business address at 3801 Voorde Drive,
South Bend, Indiana.

2. Seller has designated the following Coordinators (primary and secondary) for
the following services:

a. Information technology – Jeff Babcock and Rick Tribble

b. Financials, general accounting, accounts receivable, accounts payable, job
cost, fixed assets – Paul Witek and Kim Wagley.

c. Human resources/labor costing – Amy Ewing and Paul Witek

3. The Company has designated the following Coordinators (primary and secondary)
for the services provided by the Seller:

a. Information technology – Jason Cortassa and Kevin Rhinehart

b. Accounting – William Evans and Ramon Suarez

c. Human resources/labor costing – Lori McCauley and Kim Brown

4. Seller to provide the Company with a Koontz-Wagner Custom Controls Holdings
LLC email domain. Seller to provide full access to such email domain and
environment in order to allow the Company to properly extract email and/or data,
including archived information and email. Seller will have no Human Resources
responsibilities for the Company for hiring, termination or employee reporting.
To the extent that such records are not maintained at the Company, Seller will
provide the Company and its employees with appropriate availability to all past
employee benefit, human resources and employee benefit records.

5. Seller will provide the Company with access to its information technology
employees in order to allow the Company to fully transfer all functions required
for the Company to process its own payroll. The timing of electronic delivery of
this information and the format is to be agreed by the parties. The Company will
be responsible for payment of all payroll taxes, employee benefit withholdings
and all court mandated withholdings (garnishments and child support) for its
employees.

6. Seller will allow shared access to network infrastructure as needed
including, but not limited to, file shares, active directory, and Kronos. For
the purposes of this Agreement, “access” shall mean full access to such
infrastructure and information, including reading and writing capabilities on
any applications and file network infrastructure.



--------------------------------------------------------------------------------

7. The Company will be responsible for the planning and implementation and cost
(including labor) for the establishment of a dedicated internet connection after
the Closing Date. Until such time as the Company has established a dedicated
internet connection, Seller shall provide the Company with access to its
internet connection, network and information technology infrastructure.

8. Seller will provide accounts payable services. Seller and Company will agree
to procedures for adding vendors, matching invoices to purchase orders,
processing invoices, approving pay edits and generating checks or ACH files.

9. Information technology services related to the conversion and migration to
the Company or the Buyer of open and/or active files, books and records and
historical information in the Seller’s ERP system relating to the business,
assets and liabilities of the Company shall be deemed to be included as part of
the Company’s books and records and within the scope of transition services to
be provided by Seller to the Company under this Agreement. The parties shall
mutually agree on a detailed scope plan after the Closing Date.

10. Seller will maintain and have full access to the backup recovery AS400
system, files, shares, active directory, Kronos and the work stations maintained
at the Ameritech Drive facility through the duration of this Agreement.

11. Seller to provide the Company with the following information technology
services:

(i) tier 1 desktop support, including printer installation and support, help
desk and desktop support.

(ii) basic “break/fix” support including, but not limited to, shop floor bar
coding and equipment.

(iii) support during normal business hours 8am – 5pm ET (Monday –
Friday). Absent emergency, Seller will respond to all service needs communicated
during normal business hours within 60 minutes. Procedures for the Company to
communicate service needs and for the Seller to respond to these needs are to be
determined between the designated Information Technology Coordinators prior to
the date hereof.

(iv) installation of equipment, backups and maintenance after and before normal
business hours or on weekends and scheduled at least 48 hours in advance. Any
maintenance performed during normal business hours or on weekdays will be
communicated to all of the Company’s Information Technology Coordinators listed
in item #3 above.

12. Services related to data migration to the Company or the Buyer of closed or
non-active files, books and records and historical information in the Seller’s
ERP system relating to the business, assets and liabilities of the Company are
outside the scope of the fee arrangement of this Agreement. These services will
be provided at $75.00 per hour (for an agreed upon number of hours per
assignment) until this Agreement is terminated.

 

2



--------------------------------------------------------------------------------

13. In the event that there is any other service requested by the Company to be
performed by Seller which is also outside of the scope of services contemplated
herein, the parties shall negotiate in good faith whether Seller is capable and
willing to perform such services and if so, a fair and reasonable market rate.

 

3



--------------------------------------------------------------------------------

Schedule 2(f)

Third Party Licenses

 

1. JD Edwards World Solutions Company – ERP software

 

2. Kronos – time and attendance software

 

3. Microsoft Office Applications

 

4. Windows Operating Systems

 

4



--------------------------------------------------------------------------------

Exhibit C – Form of Voorde Lease Agreement

INDUSTRIAL BUILDING LEASE

 

LANDLORD:    Koontz-Wagner Indiana Real Estate Holdings LLC, an Indiana limited
liability company TENANT:    Koontz-Wagner Custom Controls Holdings LLC, an
Indiana limited liability company LEASED PREMISES:    3801 Voorde Drive, South
Bend, Indiana 46628 LEASE PREPARED BY:   

Stephen P. Sandler

Gould & Ratner LLP

222 N. LaSalle Street

Suite 800

Chicago, Illinois 60601

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS      1    2.   
POSSESSION      3    3.    PURPOSE      3    4.    RENT      5    5.   
IMPOSITIONS      6    6.    INSURANCE      8    7.    DAMAGE OR DESTRUCTION     
10    8.    CONDEMNATION      10    9.    MAINTENANCE AND ALTERATIONS      11   
10.    LIENS AND ENCUMBRANCES      19    11.    ASSIGNMENT AND SUBLETTING     
19    12.    UTILITIES      20    13.    INDEMNITY AND WAIVER      22    14.   
RIGHTS RESERVED TO LANDLORD      23    15.    QUIET ENJOYMENT      24    16.   
SUBORDINATION OR SUPERIORITY      24    17.    SURRENDER      25    18.   
REMEDIES      26    19.    SECURITY DEPOSIT      29    20.    MISCELLANEOUS     
30    21.    TERMINATION OPTION      34    22.    LIMITATION OF LIABILITY     
36   

 

i



--------------------------------------------------------------------------------

THIS LEASE is made this      day of         , 2012 (the “Effective Date”), by
and between KOONTZ-WAGNER INDIANA REAL ESTATE HOLDINGS LLC, an Indiana limited
liability company (hereinafter sometimes referred to as “Landlord”), and
KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC, an Indiana limited liability company
(hereinafter sometimes referred to as “Tenant”) covenant and agree as follows:

1. GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS

1.0 Grant. Landlord, for and in consideration of the rents herein reserved and
of the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant, and Tenant hereby lets from Landlord,
approximately 60,000 gross leaseable square feet of a 108,000 square foot
industrial building (“Building”) including the first floor of the front office,
approximately 70% of the back lay down/storage/parking area and office common
area, all as outlined on Exhibit “A”, attached hereto, commonly known as 3801
Voorde Drive, South Bend, Indiana 46628, and located on approximately 12.13
acres of land (hereinafter sometimes referred to as the “Real Estate”), together
with all improvements now located or to be located on said premises during the
Lease Term (as defined below), together with all appurtenances belonging to or
in any way pertaining to the said premises (such premises, improvements and
appurtenances hereinafter sometimes jointly or severally, as the context
requires, referred to as “Leased Premises”). Tenant shall also have the right to
use the adjacent loading dock in common with Landlord and/or other tenants of
the Real Estate.

Either Landlord or Tenant shall have the right to remeasure the Leased Premises
to determine the actual gross leaseable area of the Leased Premises within
thirty (30) days from the date Landlord Substantially Completes the Landlord
Work. Any such remeasurement shall be calculated from the exterior face of any
exterior walls and from the centerline of common walls, and shall be performed
by a licensed architect mutually acceptable to Landlord and Tenant, at the cost
and expense of the requesting party, and the results of such remeasurement shall
be binding upon Landlord and Tenant. The party obtaining the remeasurement shall
promptly provide the results of such remeasurement to the other party. If such
remeasurement results in a gross leaseable area different from the leaseable
area set forth in the preceding paragraph, then Landlord and Tenant will execute
an amendment to the Lease reflecting the actual gross leasable area of the
Leased Premises, adjusting the Rent (as defined below) and Tenant’s Pro Rata
Share (as defined below). In the event the remeasurement discloses that the
actual gross leasable area of the Leased Premises is either more or less than
the gross leasable area of the Leased Premises as set forth in the preceding
paragraph, all charges accruing under this Lease paid to Landlord by Tenant
prior to the remeasurement shall be adjusted in the manner provided below. If,
as a result of the remeasurement, it is determined that the actual gross
leasable area of the Leased Premises is more than the gross leasable area of the
Leased Premises as set forth above, Tenant shall pay to Landlord the difference
between the charges actually due and the charges actually paid within fifteen
(15) days after receipt of a statement therefor. If, as a result of the
remeasurement, it is determined that the actual gross leasable area of the
Leased Premises is less than the gross leasable area of the Leased Premises as
set forth above, Landlord shall credit the excess of each charge accruing under
this Lease against the amount of each such charge next becoming due.



--------------------------------------------------------------------------------

1.1 Term. The term of this Lease (the “Lease Term”) shall commence on the
Effective Date (hereinafter sometimes referred to as “Commencement Date”) and
shall end on the last day of Lease Year 7 (the “Expiration Date”), unless sooner
terminated as herein set forth.

1.2 Tenant’s Pro Rata Share. As used in this Lease, the term “Tenant’s Pro Rata
Share” shall mean: (i) fifty-five and 56/100 percent (55.56%) as to Impositions,
Landlord’s Insurance premiums (as described in Section 6.3), water and sewer
charges (as described in Section 12.0(a)) and Common Area Maintenance Charges
(as described in Section 9.0(b); (ii) seventy-five percent and 00/100
(75.00%) for snow removal as described in Section 9.0(e); and (iii) and fifty
percent and 00/100 (50.00%) for electricity supplied to the first floor office
portion of the Leased Premises. The calculations of Tenant’s Pro Rata Share in
this Section 1.2 shall be subject to adjustment, if any, resulting from any
remeasurement of the Leased Premises in accordance with Section 1.0 above.

1.3 Basic Lease Provisions.

 

  (a) Permitted Use (See Section 3.0): The Premises may be used for
manufacturing (including manufacturing of packaged control rooms for integrated
electrical systems and other manufacturing uses that are part of Tenant’s
business from time to time), warehousing, storage, shipping, with appurtenant
office uses relating to the operation of Tenant’s business.

 

  (b) Rent (See Section 4.0):

 

Period

   Rent PSF      Annual Rent      Monthly
Installments  

Lease Year 1

   $ 3.50       $ 210,000.00       $ 17,500.00   

Lease Year 2

   $ 3.54       $ 212,100.00       $ 17,675.00   

Lease Year 3

   $ 3.57       $ 214,221.00       $ 17,851.75   

Lease Year 4

   $ 3.61       $ 216,363.21       $ 18,030.27   

Lease Year 5

   $ 3.64       $ 218,526.84       $ 18,210.57   

Lease Year 6

   $ 3.68       $ 220,712.11       $ 18,392.68   

Lease Year 7

   $ 3.72       $ 222,919.23       $ 18,576.60   

 

  (c) Payee (See Section 4.0): Koontz-Wagner Indiana Real Estate Holdings LLC

 

  (d) Payee’s Address (See Section 4.0): 3801 Voorde Drive, South Bend, Indiana
46628.

 

  (e) Form of Insurance (See Section 6.1): The insurance specified in
subsections 6.0(a) and 6.0(c) of this Lease shall insure Landlord and Landlord’s
respective agents in addition to Tenant.

 

  (f) Base Insurance Premium (See Section 6.3): $-0-.

 

2



--------------------------------------------------------------------------------

  (g) Base Impositions (See Section 5.0: $-0-

 

  (h) Water and Sewerage Charge (See Section 12.0):    x  YES    ¨  NO

 

  (i) Security Deposit (See Section 19.0): $17,500.00

 

  (j) Tenant’s Address (for notices) (See Section 20.5): 3801 Voorde Drive,
South Bend, Indiana 46628; with a copy to Global Power Equipment Group Inc., 400
E. Las Colinas Boulevard, Suite No. 400, Irving, Texas 75039, Attention: Tracy
D. Pagliara, General Counsel, Secretary and Vice President of Business
Development.

 

  (k) Landlord’s Address (for notices) (See Section 20.5): 3801 Voorde Drive,
South Bend, Indiana 46628.

 

  (l) Number of Parking Spaces: Tenant shall have the exclusive right throughout
the Lease Term to use the 62 parking spaces in the area identified as “Tenant
Parking Area” on Exhibit “A”, which spaces shall be clearly marked for use by
Tenant, its employees and invitees only (using a different color striping).

 

  (m) Lease Year: As used herein, the term “Lease Year” means each twelve
(12) month period during the Term beginning on the Commencement Date and each
subsequent anniversary thereof; provided, that (i) if the Commencement Date is
not the first day of a calendar month, the first Lease Year shall include the
partial month in which the Commencement Date occurs and succeeding Lease Years
shall commence on the anniversary of the first day of the full calendar month
after the Commencement Date and (ii) the last Lease Year shall end on the
Expiration Date.

 

  (n) Landlord Contribution: $250,000.00

2. POSSESSION

2.0 Possession. Landlord shall deliver possession of the Leased Premises to
Tenant on or before the Commencement Date in their condition as of the execution
and delivery hereof, reasonable wear and tear excepted, but subject to the
subsequent completion of the Landlord Work (as defined below). If Landlord gives
possession prior to the Commencement Date, such occupancy shall be subject to
all the terms and conditions of this Lease (except that Tenant shall not be
required to pay Rent, under Section 4.0 hereof, during such occupancy).

3. PURPOSE

3.0 Purpose. The Leased Premises shall be used and occupied only for the
Permitted Use set forth in Section 1.3(a), or for other purposes as may be
approved by Landlord in writing, in its sole discretion.

 

3



--------------------------------------------------------------------------------

3.1 Uses Prohibited. Tenant will not permit the Leased Premises to be used in
any manner which would render the insurance thereon void or the insurance risk
more hazardous. Tenant shall not use or occupy the Leased Premises, or permit
the Leased Premises to be used or occupied, contrary to any statute, rule,
order, ordinance, requirement or regulation applicable thereto (“Applicable
Laws”); or in any manner which would violate any certificate of occupancy
affecting the same or the recorded declarations of protective covenants, if any
(as of the Effective Date), or which would cause structural injury to the
improvements; or which would constitute a public or private nuisance or waste.
Landlord hereby acknowledges and agrees that if Tenant uses the Leased Premises
for the Permitted Use and in accordance with Applicable Laws, then Tenant’s use
shall not be deemed to violate this Section 3.1.

3.2 Prohibition of Use. If the Permitted Use should at any time during the Lease
Term be prohibited by Applicable Laws, or prevented by injunction, and as a
result Tenant is permanently or indefinitely not able to use the Leased Premises
for the Permitted Use, provided that such prohibition or injunction is not
caused by the gross negligence or willful misconduct of Tenant, then this Lease
shall automatically be terminated as of the date on which the Permitted Use is
no longer allowed, in which event neither Landlord or Tenant shall have any
further rights or obligations hereunder, except for matters that expressly
survive the termination or expiration of this Lease.

3.3 Environmental Matters. In the event Tenant shall conduct or authorize the
generation, transportation, storage, treatment, or disposal at the Leased
Premises of any substance regulated under the Resource Conservation and Recovery
Act (RCRA), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (CERCLA), the Superfund Amendments and Reauthorization
Act of 1986, the Federal Water Pollution Control Act and all other federal,
state, and local laws relating to pollution or protection of the environment,
including, without limitation, laws relating to emissions, discharges, releases,
or threatened releases of industrial, toxic, or hazardous substances or wastes
of other pollutants, contaminants, petroleum products or chemicals (collectively
“Hazardous Substances”) into the environment (including, without limitation,
ambient air, surface water, ground water, land surface, or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of Hazardous Substances (the
“Environmental Laws”):

 

  (a) Tenant shall, at its own cost, comply with all applicable Environmental
Laws relating to Tenant’s use of the Leased Premises.

 

  (b) Tenant shall promptly provide Landlord with copies of all communications,
permits, or agreements with any governmental authority or agency (federal,
state, or local) or any private entity relating in any way to the presence,
release, threat of release, placement on or in the Leased Premises, or the
generation, transportation, storage, treatment, or disposal at the Leased
Premises, of any Hazardous Substance by Tenant in violation of applicable
Environmental Laws.

 

  (c)

In the event that Tenant causes a release of Hazardous Substances into the soil
or groundwater of the Leased Premises in violation of applicable

 

4



--------------------------------------------------------------------------------

  Environmental Laws, Tenant shall promptly notify Landlord of the same, and
Landlord shall have the right to cause Tenant to conduct appropriate tests, at
Tenant’s sole cost and expense, for the purposes of ascertaining that Tenant
complies with all Environmental Laws relating to the specific release of
Hazardous Substances on the Leased Premises.

If, as a result of Tenant’s action or the actions of Tenant’s agents, employees,
guests, invitees, or independent contractors, the presence, release, threat of
release, placement on or in the Leased Premises, or the generation,
transportation, storage, treatment, or disposal at the Leased Premises of any
Hazardous Substance by Tenant or by Tenant’s agents, employees, guests,
invitees, or independent contractors: (i) gives rise to liability (including,
but not limited to, a response action, remedial action, or removal action) under
applicable Environmental Law or any common law theory based on nuisance or
strict liability, (ii) causes a significant public health effect, or
(iii) pollutes or threatens to pollute the environment, Tenant shall promptly
take any and all remedial and removal action necessary to clean up the Leased
Premises and mitigate exposure to liability arising from the Hazardous
Substance, as required by applicable Environmental Law, except to the extent
relating to the actions of Landlord or any other third party.

Tenant hereby represents that the intended operation of Tenant’s business on the
Leased Premises is not currently subject to reporting under Section 312 of the
Federal Emergency Planning and Community Right-to-Know Act of 1986, and federal
regulations promulgated thereunder, and in the event Tenant’s business at any
time becomes subject to the afore-described Act and regulations Tenant shall
fully comply therewith and shall promptly provide Landlord with copies of all
reporting materials filed or submitted under such Act and regulations.

Subject to Section 6.2, Tenant shall indemnify, defend, and hold Landlord
harmless from all damages, costs, losses, expenses (including, but not limited
to, actual attorneys’ fees and engineering fees) arising from or attributable to
any breach by Tenant of any of the provisions of this Section. Tenant’s
obligations hereunder shall survive the termination of this Lease.

If, during the Lease Term, there are Hazardous Substances at the Leased Premises
in violation of Environmental Laws, then Landlord shall, at Landlord’s sole cost
and expense, cure such violation and remediate and/or encapsulate such Hazardous
Substances, to the extent required by Environmental Laws, except to the extent
that such violation existed or such Hazardous Substances were the same are
present as a result of the act or omission of Tenant, Tenant’s agents,
employees, guests, invitees, or independent contractors. Subject to Sections 6.2
and 13.2, Landlord shall indemnify, defend, and hold Tenant harmless from all
damages, costs, losses, expenses (including, but not limited to, actual
attorneys’ fees and engineering fees) arising from or attributable to any breach
by Landlord of any of the provisions of this Section. Landlord’s obligations
hereunder shall survive the termination of this Lease.

4. RENT

4.0 Rent. Beginning with the Commencement Date, Tenant shall pay to, or upon the
order of Payee at Payee’s Address, until otherwise notified in writing by
Landlord, as rent for the Leased Premises, the annual rental set forth in
Section 1.3(b) (“Rent”) payable monthly in

 

5



--------------------------------------------------------------------------------

advance in installments as set forth in Section 1.3(b). All payments of Rent
shall be made without deduction, set off, discount or abatement in lawful money
of the United States, except as otherwise set forth herein.

4.1 Interest on Late Payments. Each and every installment of Rent and, each and
every payment of other charges hereunder which shall not be paid when due, shall
bear interest from the date when the same is payable under the terms of this
Lease until the same shall be paid at an annual rate equal to twelve percent
(12%) per annum unless a lesser rate shall then be the maximum rate permissible
by law with respect thereto, in which event said lesser rate shall be charged
(as applicable, the “Interest Rate”).

4.2 Returned Checks. Tenant shall pay to Landlord, as additional rent, the sum
of Twenty-Five Dollars ($25.00) for each check returned to Landlord for any
reason including, but not limited to, insufficient funds, nonexistent or closed
account, or nonnegotiability.

5. IMPOSITIONS

5.0 Payment by Tenant. Tenant shall pay to Landlord, as additional rent
hereunder, for each calendar year all or any part of which falls within the term
of the Lease (“Adjustment Year”), Tenant’s Pro Rata Share of the amount by which
the Impositions (as defined below) for such Adjustment Year exceeds the Base
Impositions (“Imposition Adjustment”). Tenant shall make payments (“Estimated
Payments”) on account of the Imposition Adjustment effective as of the first day
of the term of this Lease and of the first day of each subsequent Adjustment
Year as follows:

 

  (a) Landlord may, prior to each Adjustment Year or from time to time during
the Adjustment Year, deliver to Tenant a written notice or notices (“Projection
Notice”) setting forth Landlord’s reasonable estimate of the Impositions for
such Adjustment Year and Tenant’s Estimated Payments for such Adjustment Year.

 

  (b) Until such time as Landlord notifies Tenant of the Estimated Payments for
an Adjustment Year, Tenant shall, at the time of each payment of monthly
installment of Rent, pay to Landlord a monthly installment of Estimated Payments
equal to the greater of the latest monthly installment of Estimated Payments or
one-twelfth (1/12) of Tenant’s latest determined Imposition Adjustment. On or
before the first day of the next calendar month following Landlord’s notice, and
on or before the first day of each month thereafter, Tenant shall pay to
Landlord one-twelfth (1/12) of the Estimated Payment shown in Landlord’s
Projection Notice. Within fifteen (15) days following receipt of Landlord’s
Projection Notice, Tenant shall also pay Landlord a lump sum equal to the
Estimated Payment shown in the Projection Notice less (1) any previous payments
on account of Estimated Payments made during such Adjustment Year and
(2) monthly installments on account of Estimated Payments due for the remainder
of such Adjustment Year.

 

6



--------------------------------------------------------------------------------

  (c) After Landlord shall have determined the actual amount of Impositions for
such Adjustment Year, Landlord shall notify Tenant in writing (“Landlord’s
Statement”) of such Impositions for such Adjustment Year. If the Imposition
Adjustment owed for such Adjustment Year exceeds the Estimated Payments paid by
Tenant for such Adjustment Year, then within thirty (30) days after receipt of
Landlord’s Statement, Tenant shall pay to Landlord an amount equal to the excess
of the Imposition Adjustment over the Estimated Payments paid by Tenant for such
Adjustment Year. If such Estimated Payments exceed the Imposition Adjustment
owed for such Adjustment Year, then Landlord shall refund the difference to
Tenant within fifteen (15) days after delivery of Landlord’s Statement.

 

  (d) If the Lease Term commences on any day other than the first day of an
Adjustment Year or ends on any day other than the last day of an Adjustment
Year, as the case may be, the Imposition Adjustment for such year payable by
Tenant shall be prorated based on the number of days in such Adjustment Year
included in the Lease Term.

 

  (e) No interest shall accrue or be payable with respect to Estimated Payments.

5.1 Definition of Impositions. As used herein the term “Impositions” shall mean
all ad valorem real estate taxes and assessments, general and special, water
rates and all other impositions, ordinary and extraordinary, of every kind and
nature whatsoever, which may be levied, assessed or imposed upon the Real
Estate, or any part thereof, or upon any improvements at any time situated
thereon, including, without limitation, any assessment by the association of
owners of property, if any. Impositions shall also include reasonable
out-of-pocket fees and costs incurred by Landlord for the purpose of contesting
or protesting tax assessments or rates. Impositions shall be reduced by any
deferral, abatement, or other tax-lowering adjustment received by Landlord from
the taxing authorities. If at any time during the Lease Term the method of
taxation prevailing at the Commencement Date shall be altered so that any new
tax, assessment, levy, imposition or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Lease, the Real Estate or
Leased Premises, or the Rent, additional rent or other income therefrom and
shall be imposed upon Landlord, then all such taxes, assessments, levies,
impositions or charges, or the part thereof, to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purposes hereof, to the extent that such Impositions would be payable if
the Real Estate were the only property of Landlord subject to such Impositions,
except as provided above. There shall be excluded from Impositions all federal
income taxes, federal excess profit taxes, franchise, capital stock and federal
or state estate or inheritance taxes of Landlord, as well as any fine, penalty,
cost or interest for any tax or assessment, or part thereof, which Landlord or
its lender failed to timely pay. All references herein to Impositions “for” a
particular year shall be deemed to refer to the Impositions levied, assessed or
otherwise imposed for such year without regard to when such Impositions are
payable, it being further acknowledged and agreed that in no event shall Tenant
have any responsibility for any Impositions relating to a period of time that is
not during the Lease Term. Landlord shall be responsible for the payment of all
real estate taxes as may be imposed or become a lien on any portion of the
Leased Premises and/or the Real Estate, and

 

7



--------------------------------------------------------------------------------

Landlord will pay all such Impositions in a timely manner. If the taxing
authority levying any Impositions provides a for a discount for early payment of
such Impositions, Landlord will make the applicable payments in the time period
required to obtain the largest discount available provided that Tenant has
timely paid to Landlord its Estimated Payments. Landlord represents and warrants
that to the best of its knowledge, as of the Effective Date, there are no
special assessments that are levied, assessed, imposed or due on the Leased
Premises.

6. INSURANCE

6.0 Kinds and Amounts. Tenant shall procure and maintain policies of insurance,
at its own cost and expense, insuring:

 

  (a) Landlord and Tenant from all claims, demands or actions for injury to or
death of any person in an amount of not less than $1,000,000.00, for injury to
or death of more than one person in any one occurrence in an amount of not less
than $2,000,000.00, and for damage to property in amount of not less than
$500,000.00 made by, or on behalf of, any person or persons, firm or corporation
arising from, related to or connected with the Leased Premises. Said insurance
shall comprehend full coverage of the indemnity set forth in Section 13.0
hereto;

 

  (b) Tenant from all workmen’s compensation claims;

 

  (c) Landlord and Tenant against breakage of all plate glass utilized in the
improvements on the Leased Premises;

 

  (d) All Alterations (but excluding the Landlord Work) and contents and
Tenant’s trade fixtures, machinery, equipment, furniture and furnishings in the
Leased Premises to the extent of at least ninety percent (90%) of their
replacement cost under standard fire and extended coverage insurance, including,
without limitation, vandalism and malicious mischief and sprinkler leakage
endorsements; and

 

  (e) Property of others including finished goods and consigned equipment under
Tenant care, custody and control.

6.1 Form of Insurance. The aforesaid insurance shall be in companies and in
form, substance and amount (where not stated above) satisfactory to Landlord and
any mortgagee of Landlord (“Lender”), shall contain standard mortgage clauses
satisfactory to Lender and shall have a maximum deductible of $50,000.00. The
aforesaid insurance may be furnished under a blanket policy, if, and only if,
said blanket policy contains an endorsement that references the Leased Premises
and guarantees a minimum limit available for the Leased Premises equal to the
amounts required under Section 6.0 above. Certificates of insurance evidencing
the policies to be carried by Tenant hereunder, shall be furnished by Tenant to
Landlord, at the Commencement Date and upon any renewals. Tenant shall promptly
notify Landlord if any policy which Tenant is required to carry by this Article
6 is terminated.

 

8



--------------------------------------------------------------------------------

6.2 Mutual Waiver of Subrogation Rights. Notwithstanding any provision of this
Lease to the contrary, whenever (a) any loss, cost, damage or expense resulting
from fire, explosion or any other casualty or occurrence is incurred by either
of the parties to this Lease, or anyone claiming by, through or under it, in
connection with the Leased Premises (even if such loss or damage shall be
brought about by the fault or negligence of the other party or its employees,
agents, or contractors, other than due to gross negligence or willful
misconduct), and (b) such party is then covered in whole or in part by insurance
with respect to such loss, cost, damage or expense, or is required under this
Lease to be so insured, then the party so insured (or so required) hereby
releases the other party from any liability said other party may have on account
of such loss, cost, damage or expense. This waiver and release is effective
regardless of whether the releasing party actually maintains the insurance
described above in this Article 6 and is not limited to the amount of insurance
actually carried, or to the actual proceeds received after a loss. Each party
shall have its insurance company that issues its property coverage waive any
rights of subrogation, and shall have the insurance company include an
endorsement acknowledging this waiver, if necessary.

6.3 Landlord’s Insurance Premiums. Landlord shall, during the Lease Term,
procure and maintain “all risk” property insurance covering the Building
(including without limitation the Landlord Work) in an amount not less than the
full replacement value (less commercially reasonable deductibles) excluding
foundation, footings and other below grade structural elements, rent loss
insurance and commercial general liability insurance with limits not less than
required to be carried by Tenant under this Lease (“Landlord’s Insurance”).
Tenant shall pay to Landlord, as additional rent for the Leased Premises,
Tenant’s Pro Rata Share of Landlord’s Insurance premiums paid annually by
Landlord with respect to the Real Estate during the Lease term over the Base
Insurance Premium. Tenant shall be obligated to pay its Pro Rata Share of only
those annual premiums which relate to insurance coverage during the Lease Term.
Tenant’s Pro Rata Share of such Landlord’s Insurance premiums shall be paid by
Tenant to Landlord in monthly installments in amounts estimated by Landlord. The
amount payable by Tenant shall be adjusted when the actual premium amount is
determined. Landlord shall furnish a certificate evidencing such insurance on
the Commencement Date, and, if so requested by Tenant, upon any renewal of the
initial Term of this Lease.

6.4 Fire Protection. Tenant shall conform with all applicable fire codes of any
governmental authority, and with the rules and regulations of Landlord’s fire
underwriters and their fire protection engineers, including, without limitation,
the installation of adequate fire extinguishers. Landlord shall at all times
during the Lease Term maintain, or cause to be maintained, a functioning
sprinkler system with respect to the Building in which the Leased Premises are
located, including the use of a monitoring system with direct connection to the
local fire department. Costs of maintaining the sprinkler system may be included
in Common Area Maintenance Charges in accordance with Section 9.0(b). Landlord
shall not be required to separate the sprinkler system serving the Leased
Premises from the system serving the remainder of the Building, as part of the
Landlord Work, unless required by any Applicable Laws in effect as of the date
of this Lease.

 

9



--------------------------------------------------------------------------------

7. DAMAGE OR DESTRUCTION

7.0 In the event the Leased Premises or any structures or improvements thereon
are damaged or destroyed during the Lease Term, Landlord shall, subject to
receipt of adequate insurance proceeds (provided that no repair obligation shall
be limited as a result of any deductible or self-insured retention under
Landlord’s insurance policies) cause the Leased Premises to be restored to a
condition substantially equivalent to the existing condition immediately
preceding the occurrence. Such repair and restoration shall be at Landlord’s
expense, excepting the cost of replacing or repairing Tenant’s fixtures or
personal property and Alterations. Notwithstanding the foregoing, if (a) (i) the
cost to repair such damage exceeds fifty percent (50%) of the replacement cost
of the Building, or (ii) such casualty event occurs during the last two
(2) years of the Lease Term and the cost to repair such damage exceeds
twenty-five percent (25%) of the replacement cost of the Building; then Landlord
shall have the right to terminate this Lease, effective as of the date of the
casualty, or (b) if such damage cannot be reasonably repaired within one hundred
eighty (180) days following the date of the casualty (as determined by a
reasonable commercial contractor selected by Landlord in its reasonable
discretion), then each of Landlord or Tenant shall have the right to terminate
this Lease effective as of the date of the casualty.

7.1 Within thirty (30) days following any damage to the Leased Premises or the
Building, Landlord will provide to Tenant an estimate from a reputable
commercial contractor which sets forth the estimated time and cost of completion
of repairs as well as the estimated replacement cost of the Building (the
“Repair Estimate”). If the Repair Estimate indicates that the condition in
(b) of Section 7.0 is met, then Tenant and Landlord shall each have thirty
(30) days following the date on which Landlord delivers the Repair Estimate to
Tenant to elect to terminate this Lease. If neither party delivers notice to the
other of its election to terminate this Lease on or before the thirtieth
(30th) day following Landlord’s delivery of the Repair Estimate to Tenant, then
both parties will be deemed to have elected not to terminate this Lease, and
Landlord will promptly proceed to complete the repairs. All insurance proceeds
from Landlord’s property insurance which relate to the Building and improvements
and not to Tenant’s contents shall be the property of Landlord. Landlord shall
abate the Rent and all other charges payable from the date of the casualty event
and during the period in which repairs and restoration are taking place. If
Landlord or Tenant shall elect to terminate this Lease, the Lease shall
terminate on the 30th day following notice from the other party and all amounts
payable by Tenant under this Lease shall be pro rated to the last date that the
Tenant shall have had use and occupancy of the Premises.

8. CONDEMNATION

8.0 Taking of Whole. If Landlord receives notice of the intention of any
authority to appropriate, take or condemn any portion of the Leased Premises or
the Real Estate for public or quasi-public use under any right of eminent
domain, condemnation or other law (collectively, “Taking”), Landlord shall
promptly notify Tenant thereof. If the whole of the Leased Premises shall be
subject to a Taking, or if such Taking relates to a portion of the Leased
Premises that as a result thereof the balance cannot be used for the same
purpose and with substantially the same utility to Tenant as immediately prior
to such Taking, then in either of such events, this Lease shall terminate upon
delivery of possession to the condemning authority, and any award,

 

10



--------------------------------------------------------------------------------

compensation or damages (hereinafter sometimes called the “award”) shall be paid
to and be the sole property of Landlord whether the award shall be made as
compensation for diminution of the value of the leasehold estate or the fee of
the Real Estate or otherwise and Tenant hereby assigns to Landlord all of
Tenant’s right, title and interest in and to any and all such award.
Notwithstanding the foregoing, Tenant shall have the right to recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded to Tenant, including the right to file a claim for and
receive compensation for moving expenses and costs or loss to which Tenant might
be put in removing Tenant’s equipment and inventory, provided that such claim
does not have the effect of reducing Landlord’s award. Tenant shall continue to
pay Rent and other charges hereunder until the Lease Term is terminated and any
excess Impositions and excess premiums or other charges prepaid by Tenant, or
which accrue prior to the termination, shall be adjusted between the parties
(based upon a daily proration).

8.1 Partial Taking. If only a part of the Leased Premises shall be subject to a
Taking, but the balance of the Leased Premises can still be used for the same
purpose and with substantially the same utility to Tenant as immediately prior
to such Taking, then this Lease shall not terminate and Landlord shall repair
and restore the Leased Premises and all improvements thereon, except that
Landlord shall not hereby be required to expend for repair and restoration any
sum in excess of the award. Any portion of the award which has not been expended
by Landlord for such repairing or restoration shall be retained by Landlord as
Landlord’s sole property. Rent shall be equitably abated following delivery of
possession to the condemning body. In addition, Rent shall be abated during any
period in which the business operations in the Premises are ceased for
Landlord’s restoration. Notwithstanding the foregoing: (x) if fifty percent
(50%) or more of the Building shall be so taken or condemned, then Landlord
shall have the right to terminate this Lease by giving written notice to Tenant
within sixty (60) days after such taking; and (y) if fifty percent (50%) or more
of the Building shall be so taken or condemned and the portion of the Leased
Premises subject to such a taking or condemnation prevents Tenant from using the
balance of the Leased Premises the same purpose and with substantially the same
utility to Tenant as immediately prior to such Taking, then Tenant may terminate
this Lease by giving written notice to Landlord within sixty (60) days after
such taking. In such event, the award shall be paid to or be the sole property
of Landlord.

9. MAINTENANCE AND ALTERATIONS

9.0 Landlord’s Maintenance.

 

  (a) Landlord shall, at its sole cost and expense, keep and maintain the
structural elements of the Leased Premises, which shall be deemed to include the
roof, joists, columns, footings, foundation, exterior walls (but not exterior
windows and doors and their frames), the structural elements of the loading dock
and receiving area, and the structural elements the Building of which the Leased
Premises are a part, in good order and repair, except for loss by fire or other
casualty, which loss is covered by Article 7 of this Lease.

 

  (b)

Landlord shall perform all exterior painting (at such intervals as Landlord
deems appropriate) and landscaping, and shall perform necessary

 

11



--------------------------------------------------------------------------------

  maintenance, repairs and replacements to the sprinkler system serving the
Building, and the common elements of the Real Estate and the improvements and
mechanical equipment thereon, including exterior windows and doors and their
frames, vehicle parking and other exterior common areas, common areas within the
Building (e.g. corridors, stairways, common rest room facilities, entrances,
etc.), common roadways, service areas, driveways, areas of ingress and egress,
sidewalks and other pedestrian ways, landscaped areas, utility systems serving
the common areas and the like, but shall not include the Premises (but shall
include utility lines serving the Premises to the point of connection to the
Leased Premises), and the HVAC systems serving the Building (including the
Leased Premises). Except as provided in subsection 9.0(a) and in Article 7
hereof, Tenant shall pay to Landlord Tenant’s Pro Rata Share of the cost and
expense incurred by Landlord in fulfilling its obligations under this subsection
9.0(b) (“Common Area Maintenance Charges”). Such payment shall be additional
Rent hereunder and shall be paid to Landlord within thirty (30) days after
Landlord bills Tenant therefor or, at Landlord’s election, in monthly
installments in amounts estimated by Landlord. If Landlord elects that Tenant
shall pay in estimated monthly installments, Landlord shall reasonably estimate
in advance the amount of the Common Area Maintenance Charges for any full or
partial calendar year, and Tenant shall pay Landlord one twelfth (1/12th) of
such estimate on the first day of each month during such year. Such estimate may
be revised by Landlord from time to time during the Term whenever it obtains
information relevant to making such estimate more accurate and the monthly
amount due from Tenant shall be adjusted accordingly in order to provide for the
full payment by Tenant during the relevant calendar year of Landlord’s estimate
of the Common Area Maintenance Charges applicable to such calendar year. On or
before the date which is sixty (60) days after the end of each calendar year
(all or a part of which occurred during the Term), Landlord shall deliver to
Tenant a report setting forth the actual Common Area Maintenance Charges for
such calendar year, the amount that Tenant has actually paid, and Landlord’s
estimate of the Common Area Maintenance Charges for the then current calendar
year. If the report shows that Tenant’s estimated payments of the Common Area
Maintenance Charges were less than Tenant’s actual obligations for same, then
within thirty (30) days after receipt of such report, Tenant shall pay to
Landlord such difference. If the report shows an increase in Tenant’s estimated
payments of Common Area Maintenance Charges for the then current calendar year,
Tenant shall pay the difference between the new and former estimates, for the
period from January 1 of the current calendar year through the month in which
the report is sent, within thirty (30) days after Tenant’s receipt of the
report. If Tenant’s estimated payments of the Common Area Maintenance Charges
exceed the amount due Landlord for such calendar year, Landlord shall apply such
excess as a credit against Rent next becoming due under

 

12



--------------------------------------------------------------------------------

  this Lease or, if the Term has already expired and provided Tenant is not then
in default hereunder, promptly refund such excess to Tenant, in either case
without interest to Tenant. Common Area Maintenance Charges shall not include:
(i) any management fee or an administrative fee in excess of three percent
(3%) of the of gross rents received from the operation of the Building during
any calendar year; (ii) costs and expenses of a capital nature, including
original or new construction or installation or any capital investments or
improvements (provided, however, that notwithstanding the foregoing, capital
expenditures: (a) for the resurfacing of parking areas; (b) made or installed
for the purpose of reducing the Common Area Maintenance Charges; or (c) made or
installed pursuant to any Applicable Law or insurance requirement not applicable
to the Real Estate as of the Effective Date, amortized on a straight line basis
over their useful life, may be included within Common Area Maintenance Charges);
(iii) any cost or expense for which Landlord is reimbursed by other parties;
(iv) costs and expenses incurred to the extent that the same are attributable to
Landlord’s gross negligence or willful misconduct; (v) costs in the nature of
fines or penalties; (vi) wages of Landlord’s employees (except to the extent
they are reasonably attributable to Landlord’s fulfillment of its obligations
hereunder but specifically excluding any general accounting or overhead costs
incurred by Landlord in connection the fulfillment of its obligations hereunder)
or any leased or contracted employees of any outside administrative or
management company for persons above the grade of Building Manger; (vii) any
costs which would have been reimbursed or paid for by insurance proceeds had
Landlord maintained the insurance required under this Lease; (viii) damage
awards (or settlement payments) or other costs paid by landlord arising form
Landlord’s breach of contract or tortious acts and penalties; (ix) reserves for
anticipated future expenses; or (x) any cost or expense paid for services,
supplies or repairs, to any related entity in excess of costs that would be
payable in an “arm’s length” or unrelated situation for comparable services,
supplies or repairs. The term “capital expenditure” as used herein shall mean an
capital expenditures as defined in accordance with generally accepted accounting
principals.

 

  (c) Landlord shall repair or replace any damage to the Real Estate, including,
without limitation, damage to the roof, landscaping, or exterior of the building
of which the Leased Premises are a part, and to truck dock doors caused by or
resulting from any negligent act or omission of Tenant, its agents, employees,
contractors, customers and invitees. Tenant shall reimburse Landlord for
Landlord’s costs and expenses incurred for repairs or replacements made pursuant
to this subsection 9.0(c), within thirty (30) days after Landlord bills Tenant
therefor; provided, however, this Section 9.0(c) shall be subject to Section 6.2
(Mutual Waiver of Subrogation Rights).

 

13



--------------------------------------------------------------------------------

  (d) Any such maintenance, repair or replacement by Landlord shall be performed
in such manner as will minimize interference with Tenant’s business operations

 

  (e) Landlord shall remove snow accumulations from the roof (if deemed
necessary by Landlord) and from the parking lot. Tenant shall pay Tenant’s Pro
Rata share of Landlord’s cost of such snow removal.

9.1 Tenant’s Maintenance.

 

  (a) Tenant shall keep and maintain the entire interior of the Leased Premises
(with the exception of items to be maintained, repaired and replaced by Landlord
pursuant to Section 9.0), the paved area on which KXL Pipeline is stored as
outlined on Exhibit “A” attached hereto (“Tenant Storage Area”) and the portion
of the exterior not to be maintained by Landlord pursuant to Section 9.0,
roof-mounted mechanical equipment used exclusively in connection with the Leased
Premises, pipes and conduits below the floor of the Leased Premises, and windows
on the interior and exterior of the Leased Premises clean and sanitary and in
good condition and repair, including, without limitation, any necessary
replacements, and further including, without limitation, carpet cleaning at
least once each year, necessary interior painting, and maintaining and repairing
of exterior doors in conformity with other exterior doors of the building or
buildings on the Real Estate. Tenant shall, to the extent possible, keep the
Leased Premises from falling temporarily out of repair or deteriorating. Tenant
shall fully comply with all health, safety and police regulations in force.
Tenant shall promptly remove any debris left by Tenant, its employees, agents,
contractors, or invitees in the parking area or other exterior areas of the Real
Estate.

 

  (b) At all times during the Lease Term, Tenant shall be responsible for the
expense of that portion of Landlord’s maintenance cost, or the portion of any
maintenance contract allocable to the heating, air conditioning and ventilating
equipment serving the Leased Premises (“HVAC Units”), and provides for necessary
repairs thereto.

 

  (c) In addition, and notwithstanding anything in Sections 9.0 and 9.1 to the
contrary, if at any time after the Commencement Date and during the Term
Landlord determines any HVAC Unit, or the compressor of such HVAC Unit, requires
replacement, Landlord shall replace such Unit, and the costs of such replacement
will be amortized over Landlord’s reasonable estimate of the useful life of such
replacement, and Tenant will pay as additional rent the portion of such
amortized costs allocable to the remainder of the Term.

9.2 Alterations. Tenant shall make all additions, improvements and alterations
(hereinafter “Alterations”) on the Leased Premises, and on and to the
appurtenances and

 

14



--------------------------------------------------------------------------------

equipment thereof, required by any governmental authority specifically as a
result of Tenant’s business operations, provided however, that notwithstanding
the foregoing any Alterations required to be made to the Leased Premises by any
governmental authorities as a result of the Landlord Work shall be made by
Landlord, at its sole cost and expense. Except as provided in the immediately
preceding sentence, Tenant shall not create any openings in the roof or exterior
walls, or make any other structural Alterations to the Leased Premises without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole discretion. Notwithstanding the foregoing, Tenant shall have the right,
without Landlord’s consent to perform non-structural Alterations to the Leased
Premises provided that Tenant complies with all Applicable Laws. As to any
Alterations which Tenant is required hereunder to perform or to which Landlord
consents, such work shall be performed strictly in accordance with plans and
specifications therefor first approved in writing by Landlord, which Landlord
shall provide in writing from Landlord to Tenant given within ten (10) days
after Landlord receives Tenant’s plans and specifications). Upon completion of
any Alterations by Tenant, Tenant shall provide Landlord with such documents as
Landlord may reasonably require (including, without limitation, sworn
contractors’ statements and supporting lien waivers) evidencing payment in full
for such work. In the event Tenant makes any Alterations not in compliance with
the provisions of this Section 9.2, Tenant shall, upon written notice from
Landlord, promptly remove such Alterations and restore the Leased Premises to
their condition immediately prior to the making thereof. If Tenant fails so to
remove such Alterations and restore the Leased Premises as aforesaid, Landlord
may, at its option, and in addition to all other rights or remedies of Landlord
under this Lease, at law or in equity, enter the Leased Premises and perform
said obligation of Tenant and Tenant shall reimburse Landlord for the cost to
Landlord thereof, immediately upon being billed therefor by Landlord. Such entry
by Landlord shall not be deemed an eviction or disturbance of Tenant’s use or
possession of the Leased Premises nor render Landlord liable in any manner to
Tenant, except to the extent of Landlord’s negligence or willful misconduct.

9.3 Landlord Work. As a material inducement for Tenant to enter into this Lease,
Landlord agrees to perform, at Landlord’s sole cost and expense, the work
described on Exhibit “B” as the same is depicted on plans and specifications
approved by Tenant in accordance with this Section 9.3 (the “Landlord Work”).
Landlord shall pay for the cost of the Landlord Work up to a maximum of the
Landlord Contribution. Tenant shall be responsible for the payment of the costs
of the Landlord Work in excess of the Landlord Contribution. If Landlord
estimates that the cost of the Landlord Work will exceed the Landlord
Contribution, then Tenant shall deposit with Landlord the amount of such
estimated excess prior to Landlord’s commencement of the Landlord Work (such
deposit, the “Construction Cost Deposit”). Tenant shall deliver the Construction
Cost Deposit to Landlord within ten (10) days of Landlord’s delivery of the a
writing setting forth the estimated excess costs and such documentation as
Tenant shall reasonably require supporting such estimate. Any portion of the
Construction Cost Deposit not applied by Landlord to the performance of the
Landlord Work shall be refunded to Tenant within fifteen (15) days of Landlord’s
completion of punch list items pursuant to Section 9.3 (c) provided no Event of
Default has occurred which is then continuing. If the costs of the Landlord Work
exceed the sum of the Landlord Contribution and the Construction Deposit, then
Tenant shall pay such additional costs to Landlord within ten (10) days of
Landlord’s written request. All such work shall be performed in a good
workmanlike manner in accordance with all Applicable Laws

 

15



--------------------------------------------------------------------------------

  (a) Within ten (10) business days from the Effective Date, Landlord shall
prepare and deliver to Tenant plans and specifications depicting and describing
the improvements to the Leased Premises and Real Estate described on Exhibit B,
in such detail as Landlord and Tenant shall mutually agree to be necessary.
Within ten (10) days following Tenant’s receipt of Landlord’s plans and
specifications Tenant will notify Landlord whether Landlord’s plans and
specifications are acceptable to Tenant. Tenant shall not unreasonably withhold
or conditions its consent to such plans. If Landlord’s plans and specifications
are not acceptable to Tenant, Tenant will advise Landlord of the required
modifications to Landlord’s plans and specifications. Landlord will modify and
deliver to Tenant its revised plans and specifications within five (5) days from
receipt of Tenant’s required modifications. Tenant and Landlord will continue
this process until Tenant has approved Landlord’s plans and specifications for
the Landlord Work. Within ten (10) days from receipt of Tenant’s approval of
Landlord’s plans and specifications, Landlord will apply for any and all permits
and other governmental approvals necessary to perform the Landlord Work and
Landlord will diligently pursue such application until approved. Landlord shall
not modify Landlord’s plans and specifications approved by Tenant without
Tenant’s prior written consent, provided however, that Tenant hereby consents to
any modifications to such plans and specifications which are required by
Applicable Laws to obtain necessary permits to the extent such modifications do
not materially and adversely affect Tenant use of the Leased Premises for the
Permitted Use.

 

  (b)

Promptly following the issuance of any building permit(s) required to complete
the Landlord Work, Landlord will commence construction of the improvements to
the Leased Premises and Real Estate in accordance with the plans and
specifications approved by Tenant. Landlord shall use commercially reasonable
efforts to complete the Landlord Work within one hundred twenty (120) days after
the later of (i) Tenant’s approval of the applicable plans and specifications
pursuant to Section 9.3(a), or (ii) the issuance of any applicable building
permits relating to the Landlord Work (such date, the “Target Completion Date”).
Landlord agrees to perform such work in a manner that will cause minimal
interference with Tenant’s operations, provided, however that the foregoing
shall not require Landlord to perform the Landlord Work at times other than
normal business hours. Landlord’s failure to complete the Landlord Work on or
before any particular date shall not subject Landlord to any liabilty hereunder,
except to the extent such failure arises from Landlord’s failure to use
commercially reasonable efforts to complete the Landlord’s Work or from
Landlord’s failure to pay for costs incurred by Landlord in connection with the
Landlord Work (excluding, however, a failure to pay as a result of a bona fide
dispute with any contractor, subcontractor, consultant or supplier retained in
connection with the Landlord Work), and this Lease shall remain in full force
and effect despite such failure.

 

16



--------------------------------------------------------------------------------

  Notwithstanding the foregoing if Landlord has not completed the Landlord Work
by the Target Completion Date, and such delay is not caused by force majeure or
Tenant delay, then Tenant shall have the right to defer the payment of Rent
first accruing on the date immediately following the Target Completion Date
until the date on which the Landlord Work is Substantially Completed (the
deferred during such period the “Deferred Rent”). Tenant shall pay the Deferred
Rent to Landlord within ten (10) days of the date on which the Landlord Work is
Substantially Completed.

 

  (c) Landlord will notify Tenant in writing when Landlord considers the
Landlord Work “Substantially Complete” (defined below), which notice will be
referred to as the “Notice of Punch List Inspection.” Landlord and Tenant will
promptly thereafter arrange to meet at the Premises to inspect the Landlord Work
together and to produce an initial punch list of remaining items to be completed
or corrected by Landlord. If the initial punch list reflects that the Landlord
Work is not Substantially Complete, Landlord will pursue completion of the punch
list items, and Landlord and Tenant will again inspect the Landlord Work
together and produce a final punch list of remaining construction items.
Landlord will use reasonable diligence to complete all final punch list items
within fifteen (15) days after the Landlord Work is determined to be
Substantially Complete, but in the event such punch list items cannot reasonably
be completed within fifteen (15) days, Landlord may have up to an additional
thirty (30) days to complete all final punch list items. As used in this Lease,
“Substantially Complete” means that (i) all of the Landlord Work has been
completed in accordance with the plans and specifications approved by Tenant
pursuant to this Section 9.3, to the point that only minor details remain to be
completed or corrected, all of which work remaining to be completed or corrected
would be considered minor by industry standards and none of which work would in
any way restrict Tenant from operating from within the Leased Premises, and
(ii) Landlord has obtained and delivered to Tenant a certificate of occupancy
(or its equivalent, such as a final “sign off”) issued by the governmental
authority that issued the building permit for the Landlord Work, if such a
governmental authority issues such a certificate or building permit, indicating
that the Landlord Work has been completed to the satisfaction of such authority.

 

  (d)

Notwithstanding any provision of this of this Section 9.3 to the contrary,
during the first forty-five days after the completion of Landlord’s Work (as
measured from the date Landlord completes the punch list items identified during
the Punch List Inspection), Tenant will be entitled to deliver to Landlord a
written list of items which Tenant may discover were not completed in accordance
with the approved plans and specifications, whether or not Tenant has previously
delivered a list of other deficiencies to be corrected by Landlord. Landlord
will commence correction of such deficiencies within fifteen (15) days after
Landlord’s receipt of such list and will complete the correction of such
deficiencies within thirty (30)

 

17



--------------------------------------------------------------------------------

  days of Tenant’s notice but in the event such items cannot reasonably be
completed within thirty (30) days, then Landlord may have up to an additional
fifteen (15) days to complete all final punch list items (such period the
“Target Punchlist Completion Date”). If Landlord has not completed the
correction of such items by the Target Punchlist Completion Date, then Tenant
shall have the right to defer the payment of Rent first accruing on the date
immediately following the Target Punchlist Completion Date until the date on
which the Landlord Work is Substantially Completed (the deferred during such
period the “Punch List Deferred Rent”). Tenant shall pay the Punch List Deferred
Rent to Landlord within ten (10) days of the date on which the Landlord Work is
Substantially Completed.

 

  (e) To the extent applicable, Landlord shall obtain from Landlord’s
contractors customary warranties and guaranties on all construction work
performed by Landlord in or on the Leased Premises, and Landlord shall, upon
completion of the Landlord Work, transfer to Tenant all of such warranties and
guaranties which relate to those items for which Tenant is responsible to repair
and maintain during the Lease Term.

 

  (f) If the Landlord Work has not been completed on or before the Commencement
Date, then, prior to the Commencement Date, Landlord will (at Landlord’s sole
cost and expense) erect a temporary barrier (such as an 8’ chain link fence)
separating the Leased Premises from the remainder of the building, the location
and material of such barrier shall be subject to the prior written approval of
Tenant, such approval shall not be unreasonably withheld.

 

  (g) Tenant acknowledges and agrees that the Landlord Work shall be performed
during normal business hours while Tenant is occupying the Leased Premises.
Landlord shall take commercially reasonable efforts to minimize any interference
with Tenant’s use of the Leased Premises but shall not be required to schedule
work at times other than normal business hours. Tenant shall not be entitled to
any abatement of Rent if Tenant’s use of the Leased Premises is disrupted as a
result of the performance of the Landlord Work, except in connection with a
casualty pursuant to Section 7.0.

 

  (h) Subject to the Section 6.2, Landlord will indemnify and hold Tenant
harmless from all claims, demands, losses, damages and expenses for injuries to
persons or property arising directly from the performance of the Landlord Work.

 

18



--------------------------------------------------------------------------------

10. LIENS AND ENCUMBRANCES

10.0 Encumbering Title. Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Leased Premises or the Real Estate,
nor shall the interest or estate of Landlord in the Leased Premises or the Real
Estate be in any way subject to any claim by way of lien or encumbrance, whether
by operation of law or by virtue of any express or implied contract by Tenant.
Any claim to, or lien upon, the Leased Premises or Real Estate arising from any
act or omission of Tenant shall accrue only against the leasehold estate of
Tenant and shall be subject and subordinate to the paramount title and rights of
Landlord in and to the Leased Premises and the Real Estate.

10.1 Liens and Right to Contest. Tenant shall not permit the Leased Premises or
the Real Estate to become subject to any mechanics’, laborers’ or materialmen’s
lien on account of labor or material furnished to Tenant or claimed to have been
furnished to Tenant in connection with work of any character performed or
claimed to have been performed on the Leased Premises by, or at the direction or
sufferance of, Tenant; provided, however, that Tenant shall have the right to
contest in good faith and with reasonable diligence, the validity of any such
lien or claimed lien if Tenant shall give to Landlord such security as may be
deemed satisfactory to Landlord to insure payment thereof and to prevent any
sale, foreclosure, or forfeiture of the Leased Premises or the Real Estate by
reason of non-payment thereof; provided further, however, that on final
determination of the lien or claim for lien, Tenant shall promptly pay any
judgment rendered, with all proper costs and charges, and shall have the lien
released and any judgment satisfied.

11. ASSIGNMENT AND SUBLETTING

11.0 Assignment and Subletting. Tenant may not assign this Lease or sublet the
Leased Premises without the written permission of Landlord, which will not be
unreasonably withheld, conditioned or delayed. Notwithstanding anything in this
Article 11 to the contrary, Tenant may conduct a transfer, whether by
assignment, operation of law or otherwise, (a) in connection with the sale of a
majority of the voting equity of Tenant or (b) in connection with the sale of
all or substantially all of the business and assets of Tenant, whether by sale
of equity, sale of assets, merger, consolidation or otherwise (each a “Permitted
Transfer”), in each case without the consent of Landlord provided that an Event
of Default is not then occurring and the assignee or transferee assumes all
liabilities and obligations of Tenant hereunder.

11.1 Tenant’s Financing. Tenant shall have the right, at any time and from time
to time, without the consent of Landlord, to encumber its interest in any
personal property located on or within the Leased Premises, (to the extent such
personal property is not owned by Landlord), through equipment or other
financing provided that Tenant shall not grant any right to remove permanent
fixtures that have become part of the Real Estate. Landlord shall reasonably
cooperate with Tenant, at Tenant’s expense, in order to assist Tenant in
obtaining such financing.

11.2 Waiver of Distraint. Landlord hereby waives, releases and relinquishes any
and all liens upon and rights of distraint, levy, attachment or recourse to
(whether arising by virtue of statute, common law or otherwise) the trade
fixtures, furnishings, signs, equipment, machinery, inventory and personal
property in the Leased Premises. Although the foregoing waiver, release

 

19



--------------------------------------------------------------------------------

and relinquishment shall be self-operative without the necessity for any further
instrument or document, Landlord hereby agrees to furnish Tenant or any of
Tenant’s mortgagees, vendors or other suppliers under any conditional sale,
chattel mortgage or other security arrangement, any consignor, any holder of
reserved title or any holder of a security interest, upon written request from
time to time, waivers of Landlord’s liens upon and right to distraint, levy,
attachment or recourse with respect thereto and exempting the same from
distraint, levy, attachment or recourse.

12. UTILITIES

12.0 Utilities.

 

  (a) Following the completion of the Landlord Work, Tenant shall purchase
electricity for the non-office portion of the Leased Premises from the utility
or municipality providing such service, and shall pay for such services when
such payments are due. Tenant shall also pay to Landlord fifty percent
(50%) percent of the cost of electrical service supplied to the office portion
of the Leased Premises until Landlord, in its sole discretion, elects to install
a separate meter for such portion of the Leased Premises. If subsection 1.3(i)
provides for a water and sewerage charge, then Tenant shall pay to Landlord
within thirty (30) days after receipt of a bill therefore, as additional rent
hereunder, Tenant’s Pro Rata Share of Landlord’s payments to the utility or
municipality for water or sewerage services.

 

  (b)

Tenant shall pay to Landlord, as additional rent for the Leased Premises, for
each calendar year during the term an amount equal to 55.56% of: (x) the total
natural gas charges paid by Landlord with respect to the Building during such
calendar year; less (y) (i) the sum of natural gas charges paid by Landlord with
respect to the Building during the months of June, July, August and September in
such calendar year times (ii) three (3) (the “Annual Gas Charge”). The foregoing
amount shall be prorated for any partial calendar year occurring during the
Term. Landlord shall estimate in advance the amount of the Annual Gas Charge due
for any full or partial calendar year, and Tenant shall pay Landlord one twelfth
(1/12th) of such estimate on the first day of each month during such year. Such
estimate may be revised by Landlord from time to time during the Term whenever
it obtains information relevant to making such estimate more accurate and the
monthly amount due from Tenant shall be adjusted accordingly in order to provide
for the full payment by Tenant during the relevant calendar year of Landlord’s
estimate of the Annual Gas Charge applicable to such calendar year. On or before
the date which is sixty (60) days after the end of each calendar year (all or a
part of which occurred during the Term), Landlord shall deliver to Tenant a
report setting forth the actual Annual Gas Charge for such calendar year, the
amount that

 

20



--------------------------------------------------------------------------------

  Tenant has actually paid, and Landlord’s estimate of the Annual Gas Charge for
the then current calendar year. If the report shows that Tenant’s estimated
payments of the Annual Gas Charge were less than Tenant’s actual obligations for
same, then within thirty (30) days after receipt of such report, Tenant shall
pay to Landlord such difference. If the report shows an increase in Tenant’s
estimated payments of the Annual Gas Charge for the then current calendar year,
Tenant shall pay the difference between the new and former estimates, for the
period from January 1 of the current calendar year through the month in which
the report is sent, within thirty (30) days after Tenant’s receipt of the
report. If Tenant’s estimated payments of the Annual Gas Charge exceed the
amount due Landlord for such calendar year, Landlord shall apply such excess as
a credit against Rent next becoming due under this Lease or, if the Term has
already expired and provided Tenant is not then in default hereunder, promptly
refund such excess to Tenant, in either case without interest to Tenant.

 

  (c) Tenant shall pay to Landlord, as additional rent for the Leased Premises,
Tenant’s Pro Rata Share of the charges, if any, for utilities used for areas of
common use by the tenants on the Real Estate. Such charges shall be paid by
Tenant to Landlord within thirty (30) days after Landlord bills Tenant therefor,
or, at Landlord’s election, in monthly installments in amounts estimated by
Landlord. If Landlord elects to have Tenant make such estimated monthly
payments, then such estimated amounts shall be adjusted to reflect the actual
amounts of such charges in the manner set forth with respect to the Annual Gas
Charge.

 

  (d)

Landlord shall not interrupt any utility services to the Leased Premises.
Notwithstanding anything to the contrary contained in this Lease, except for the
abatement of Rent in the event of a fire or other casualty set forth in
Section 7.1, and except as provided below, Tenant agrees that neither Landlord
nor any property manager hired by Landlord nor any of their respective agents,
members, or employees shall be liable for damage or injury to persons, property
or business or for loss or interruption of business, or for any other matter, in
the event there is any interruption of or diminution in the utility services
supplied to the Leased Premises, and such interruption or diminution shall be
deemed or constitute an eviction or disturbance of Tenant’s use or occupancy of
the Leased Premises, or entitle Tenant to any claim for set-off, abatement or
reduction of Rent, or otherwise render Landlord liable for damages or relive
Tenant from its obligations hereunder, provided however that notwithstanding the
foregoing, (i) if any failure, delay, interruption, diminution or discontinuance
of services renders all or a substantial portion of the Leased Premises
untenantable (an “Interruption Event”), (ii) such Interruption Event was not
caused by fire, casualty, condemnation or the negligence of Tenant, its
employees or contractors and was within the reasonable control of Landlord to
prevent, and (iii) such Interruption

 

21



--------------------------------------------------------------------------------

  Event continues for three (3) consecutive business days after written notice
to Landlord, then, commencing on the fourth (4th) consecutive business day of
the Interruption Event, Base Rent and Tenant’s obligation to Tenant’s Pro Rat
Share of Impositions, Common Area Charges, and Excess Insurance Premiums shall
abate proportionately for the period thereafter that the Leased Premises are
untenantable.

13. INDEMNITY AND WAIVER

13.0 Indemnity by Tenant. Subject to the terms of Section 6.2, Tenant will
protect, indemnify and save harmless Landlord and Landlord’s agents from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including without limitation, reasonable attorneys’
fees and expenses) (collectively, “Losses”) to the extent imposed upon or
incurred by or asserted against Landlord by reason of (a) any accident, injury
to or death of persons or loss of or damage to property occurring on or about
the Leased Premises resulting from any act or omission of Tenant or anyone
claiming by, through or under Tenant, other than Landlord; (b) any failure on
the part of Tenant to perform or comply with any of the terms of this Lease; or
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Leased Premises or any part thereof. If any
action, suit or proceeding is brought against Landlord and/or Landlord’s agents
by reason of any such occurrence, Tenant will, at Tenant’s expense, resist and
defend such action, suit or proceeding, or cause the same to be resisted and
defended by counsel reasonably approved by Landlord. Tenant’s obligations under
this Section 13.0 shall survive the termination of this Lease.

13.1 Indemnity by Landlord. Subject to the terms of Section 6.2 and
Section 13.2, Landlord will protect, indemnify and save harmless Tenant and
Tenant’s agents from and against Losses to the extent imposed upon or incurred
by or asserted against Tenant by reason of (a) any accident, injury to or death
of persons or loss of or damage to property occurring on or about the Real
Estate resulting from any negligent act or omission of Landlord or anyone
claiming by, through or under Landlord other than Tenant; or (b) any failure on
the part of Landlord to perform or comply with any of the terms of this Lease.
If any action, suit or proceeding is brought against Tenant and/or Tenant’s
agents by reason of any such occurrence, Landlord will, at Landlord’s expense,
resist and defend such action, suit or proceeding, or cause the same to be
resisted and defended by counsel reasonably approved by Tenant. Landlord’s
obligations under this Section 13.1 shall survive the termination of this Lease.

13.2 Waiver of Certain Claims. Tenant waives all claims it may have against
Landlord and Landlord’s agents for damage or injury to person or property
sustained by Tenant or any persons claiming through Tenant or by any occupant of
the Leased Premises, or by any other person, resulting from any part of the Real
Estate or any of its improvements, equipment or appurtenances becoming out of
repair, or resulting from any accident on or about the Real Estate or resulting
directly or indirectly from any act or neglect of any tenant or occupant of any
part of the Real Estate or of any other person, excluding Landlord. This
Section 13.2 shall include, but not by way of limitation, damage caused by
water, snow, frost, steam, excessive heat or cold sewage, gas, odors, or noise,
or caused by bursting or leaking of pipes or plumbing fixtures, and shall apply
equally whether any such damage results from the act or neglect of Tenant or of
other tenants, or occupants or any part of the Real Estate or of any other
person, excluding Landlord,

 

22



--------------------------------------------------------------------------------

and whether such damage be caused by or result from any thing or circumstance
above-mentioned or referred to, or to any other thing or circumstance whether of
a like nature or of a wholly different nature. All personal property belonging
to Tenant or any occupant of the Leased Premises that is in or on any part of
the Real Estate shall be there at the risk of Tenant or of such other person
only, and Landlord shall not be liable for any damage thereto or for the theft
or misappropriation thereof. Notwithstanding the foregoing, but subject to the
terms of Section 6.2 (Mutual Waiver of Subrogation Rights), nothing contained
herein shall be deemed to excuse Landlord from liability to the extent caused by
or arising out of the negligent acts or omissions or willful misconduct of
Landlord, its employees, agents or contractors.

14. RIGHTS RESERVED TO LANDLORD

14.0 Rights Reserved to Landlord. Without limiting any other rights reserved or
available to Landlord under this Lease, at law or in equity, Landlord, on behalf
of itself and its agent, reserves the following rights to be exercised at
Landlord’s election:

 

  (a) To inspect the Leased Premises, and to conduct such audits, tests and
assessments as Landlord in the future may determine to be reasonably necessary,
and to make repairs, additions or alterations to the Leased Premises or the
Building, which Tenant may neglect or refuse to make in accordance with the
covenants and agreements of this Lease, and, specifically including, but without
limiting the generality of the foregoing, to make repairs, additions or
alterations within the Leased Premises to mechanical, electrical, and other
facilities serving other premises in the Building or other parts of the Real
Estate;

 

  (b) To show the Leased Premises to prospective purchasers, mortgagees, or
other persons having a legitimate interest in viewing the same, and, at any time
within one (1) year prior to the expiration of the Lease Term, to persons
wishing to rent the Leased Premises;

 

  (c) During the last year of the Lease Term, to place and maintain the usual
“For Rent” sign on the exterior of the Building or elsewhere on the Real Estate;

 

  (d) During the last ninety (90) days of the Lease Term, if during or prior to
that time Tenant vacates the Leased Premises, to decorate, remodel, repair,
alter or otherwise prepare the Leased Premises for new occupancy; and

 

  (e) To place and maintain “For Sale” signs on the Real Estate and on the
exterior of the Building.

In exercising its rights above, Landlord may enter upon the Leased Premises for
any and all of said purposes and may exercise any and all of the foregoing
rights hereby reserved, during normal business hours upon not less than
twenty-four (24) hours’ advance notice (unless an emergency exists in which
event advance notice shall not be required), without being deemed guilty of any
eviction or disturbance of Tenant’s use or possession of the Leased Premises,
and

 

23



--------------------------------------------------------------------------------

without being liable in any manner to Tenant. In all instances of Landlord’s
entry upon the Leased Premises, Landlord will use commercially reasonable
efforts to minimize interference with Tenant’s business operations.

15. QUIET ENJOYMENT

15.0 Quiet Enjoyment. So long as Tenant is not in default under the covenants
and agreements of this Lease, Tenant’s quiet and peaceable enjoyment of the
Leased Premises shall not be disturbed or interfered with by Landlord or by any
person claiming by, through or under Landlord.

16. SUBORDINATION OR SUPERIORITY

16.0 Subordination or Superiority.

 

  (a) The rights and interest of Tenant under this Lease are and shall be
subject and subordinate to that certain Mortgage, Security Agreement, Assignment
of Rents and Fixture Filing dated as of August 22, 2008 in favor of The Private
Bank (the “Existing Mortgagee”), recorded against the Leased Premises, as
amended to date (the “Existing Mortgage”), and to all renewals, replacements,
and extensions thereof. Landlord shall use commercially reasonable efforts to
cause the Existing Mortgagee to execute and deliver to Tenant a subordination,
non-disturbance and attornment agreement (“SNDA”) substantially in the form
attached hereto as Exhibit “C” (or on such other commercially reasonable form as
the Existing Mortgagee shall require), provided that Landlord shall have no
liability to Tenant in the event it is unable to obtain any such agreement.
Tenant shall execute and deliver any such subordination, non-disturbance and
attornment agreement within ten (10) days after receipt thereof.

 

  (b) As a condition to any subordination of the rights and interest of Tenant
under this Lease to any future mortgage or deed of trust or ground lease which
may be recorded against the Leased Premises (any of the foregoing a “Future
Mortgage”, and the mortgagee, deed of trust beneficiary or ground lessor, as
applicable, the “Future Mortgagee”), and to all renewals, replacements, and
extensions thereof, Landlord shall deliver to Tenant for execution a
subordination, non-disturbance and attornment agreement substantially in the
form attached hereto as Exhibit “C”(or on such other commercially reasonable
form as a Future Mortgagee shall require which is reasonably acceptable to
Tenant). Tenant shall execute and deliver any such subordination,
non-disturbance and attornment agreement within ten (10) days after receipt
thereof.

 

  (c) Any Existing Mortgagee or Future Mortgagee may elect to give the rights
and interest of Tenant under this Lease priority over the Existing Mortgage or
any Future Mortgage.

 

24



--------------------------------------------------------------------------------

16.1 Attornment. If the Existing Mortgagee or any Future Mortgagee or any
assignee or successor thereof shall succeed to the rights of Landlord under this
Lease, whether through possession or foreclosure action or the delivery of a
deed in lieu of foreclosure, then at the request of such successor landlord and
upon such successor landlord’s written agreement to accept Tenant’s attornment
and to recognize Tenant’s interest under this Lease, Tenant shall be deemed to
have attorned to and recognized such successor landlord as Landlord under this
Lease. The provisions of this Section 16.1 are self-operative and require no
further instruments to give effect hereto; provided, however, that Tenant shall
promptly execute and deliver any instrument that such successor landlord may
reasonably request evidencing such attornment. Upon such attornment this Lease
shall continue in full force and effect as a direct lease between such successor
landlord and Tenant upon all of the terms, conditions and covenants set forth in
this Lease except that such successor landlord shall not be responsible for the
following (provided such successor landlord assumes in writing all obligations
of Landlord to the extent accruing from and after the date upon which such
successor landlord succeeds to the rights of Landlord hereunder), except to the
extent the following is modified by any subordination and non-disturbance
agreement entered into by and between such Existing or Future Mortgagee and
Tenant:

 

  (a) liable for any act or omission of Landlord (except to the extent such act
or omission continues beyond the date when such successor landlord succeeds to
Landlord’s interest and Tenant gives notice of such act or omission);

 

  (b) subject to any defense, claim, counterclaim, set-off or offsets which
Tenant may have against Landlord (as opposed to such successor landlord);

 

  (c) bound by any prepayment of more than 1 month’s Rent to any prior landlord;

 

  (d) liable for the repayment of any security deposit or surrender of any
letter of credit, unless and until such security deposit actually is paid or
such letter of credit is actually delivered to such successor landlord.

17. SURRENDER

17.0 Surrender. Upon the termination of this Lease, whether by forfeiture, lapse
of time or otherwise, or upon the termination of Tenant’s right to possession of
the Leased Premises, Tenant will at once surrender and deliver up the Leased
Premises, together with all improvements thereon, to Landlord in ordinary
condition and repair (taking into consideration the age and nature of the use of
the Building), reasonable wear and tear excepted and damage by casualty or
condemnation excepted. Said improvements shall include all plumbing, lighting,
electrical, heating, cooling and ventilating fixtures and equipment used in the
operation of the

 

25



--------------------------------------------------------------------------------

Leased Premises (as distinguished from operations incident to the business of
Tenant), together with all duct work. All Alterations, including without
limitation, additions, hardware, non-trade fixtures and all improvements,
temporary or permanent, in or upon the Leased Premises placed there by Tenant
shall, at Landlord’s election become Landlord’s property and shall remain upon
the Leased Premises upon such termination of this Lease by lapse of time or
otherwise, without compensation, allowance or credit to Tenant, or, Tenant shall
remove the same provided Landlord notified Tenant that such Alterations would be
required to be removed upon termination of the Lease when Landlord approved the
same in accordance with Section 9.2 (or would have notified Tenant that such
removal would be required if Tenant had complied with Section 9.2). In addition,
Tenant shall reimburse Landlord for 33.33% of the actual out-of-pocket cost
incurred by Landlord to repair and resurface Tenant’s Storage Area, within
thirty (30) days following the date on which Landlord delivers to Tenant
evidence, reasonably satisfactory to Tenant, documenting such costs and
Landlord’s payment thereof.

17.1 Removal of Tenant’s Property. Upon the expiration or earlier termination of
this Lease, Tenant may remove Tenant’s trade fixtures and all of Tenant’s
personal property and equipment; provided, however, that Tenant shall repair any
injury or damage to the Leased Premises which may result from such removals. If
Tenant does not remove Tenant’s furniture, machinery, trade fixtures and all
other items of personal property of every kind and description from the Leased
Premises within five (5) days following the date Tenant vacates the Leased
Premises, however ended, Landlord may, at its option, remove the same and
deliver the same to any other place of business of Tenant or warehouse the same,
and Tenant shall pay the cost of such removal (including the repair of any
injury or damage to the Leased Premises resulting from such removal), delivery
and warehousing to Landlord on demand, or Landlord may treat such property as
having been conveyed to Landlord with the Lease as a Bill of Sale, without
further payment or credit by Landlord to Tenant.

17.2 Holding Over. Any holding over by Tenant of the Leased Premises after the
expiration of this Lease shall operate and be construed to be tenancy from month
to month only, at a monthly rental of one hundred fifty percent (150%) of the
rate of Rent payable hereunder at the expiration of the Lease Term for the first
thirty (30) days and double the Rent payable hereunder at the expiration of the
Lease Term thereafter, unless Landlord and Tenant are in active negotiations to
extend the Lease Term, in which event Rent shall be the same as the Rent payable
at the expiration of the Lease Term during such negotiations. Nothing contained
in this Section 17.2 shall be construed to give Tenant the right to hold over
after the expiration of this Lease, and Landlord may exercise any and all
remedies at law or in equity to recover possession of the Leased Premises if
Tenant remains in possession of the Leased Premises for more than thirty
(30) days following Landlord’s notice terminating any month to month tenancy
created pursuant to this Section 17.2.

18. REMEDIES

18.0 Defaults. Tenant further agrees that any one or more of the following
events shall be considered an event of default (“Event of Default”) as said term
is used herein, that is to say, if

 

26



--------------------------------------------------------------------------------

  (a) Tenant shall be adjudged as involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any State, shall be entered, and any such decree
or judgment or order shall not have been vacated or stayed or set aside within
sixty (60) days from the date of the entry or granting thereof; or

 

  (b) Tenant shall file or admit the jurisdiction of the court and the material
allegations contained in any petition in bankruptcy or any petition pursuant or
purporting to be pursuant to the Federal bankruptcy laws now or hereafter
amended, or Tenant shall institute any proceedings or shall give its consent to
the institution of any proceedings for any relief of Tenant under any bankruptcy
or insolvency laws or any laws relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangements, composition or extension; or

 

  (c) Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or

 

  (d) The Leased Premises are levied upon by any revenue officer or similar
officer as a result Tenant’s acts or omissions; or

 

  (e) A decree or order appointing a receiver of the property of Tenant shall be
made and such decree or order shall not have been vacated, stayed or set aside
within sixty (60) days from the date of entry or granting thereof; or

 

  (f) Tenant shall abandon the Leased Premises during the Lease Term; provided,
however, that Tenant shall have no obligation to physically occupy the Premises
and Tenant shall not be deemed to have abandoned the Premises so long as Tenant
(i) continues to satisfy the insurance requirements set forth in Article 6
above, and (ii) adequately heats the Premises in the winter months to avoid
frozen pipes or other weather related damage that may result from failure to
heat the Premises.

 

  (g) Tenant shall default in any payment of Rent or other charge required to be
paid by Tenant hereunder when due as herein provided and such default shall
continue for five (5) business days after notice thereof in writing to Tenant;
or

 

  (h) If Tenant shall fail to contest the validity of any lien or claimed lien
and give security to Landlord to insure payment thereof, or having commenced to
contest the same and having given such security, shall fail to prosecute such
contest with diligence, or shall fail to have the same released and satisfy any
judgment rendered thereon, and such default continues for thirty (30) days after
notice thereof in writing to Tenant; or

 

27



--------------------------------------------------------------------------------

  (i) Tenant shall default in keeping, observing or performing any of the other
covenants or agreements herein contained to be kept, observed and performed by
Tenant, and such defaults shall continue to thirty (30) days after notice
thereof in writing to Tenant.

during any period of a continuing Event of Default, Landlord may terminate this
Lease. Upon termination of this Lease, Landlord may re-enter the Leased Premises
with or without process of law using such force as may be necessary, and remove
all persons, fixtures and chattels therefrom, and Landlord shall not be liable
for any damages resulting therefrom. Such re-entry and repossession shall not
work a forfeiture of the rents or other charges to be paid and covenants to be
performed by Tenant during the Lease Term. Upon such repossession of the Leased
Premises, Landlord shall be entitled to recover as liquidated damages, and not
as a penalty, a sum of money equal to the Rent to be paid by Tenant to Landlord
for the remainder of the Lease Term, less the fair rental value of the Leased
Premises for said period. Upon the happening of any one or more of the
above-mentioned Events of Default, Landlord may repossess the Leased Premises by
forcible entry or detainer suit, or otherwise, without demand or notice of any
kind to Tenant (except as hereinabove provided for) and without terminating this
Lease, in which event Landlord shall have the right but not the obligation to,
relet all or any part of the Leased Premises for such Rent and upon such terms
as shall be satisfactory to Landlord (including the right to relet the Leased
Premises for a term greater or lesser than that remaining under the Lease Term,
and the right to relet the Leased Premises as a part of a larger area, and the
right to change the character or use made of the Leased Premises).
Notwithstanding the foregoing, in connection with any Event of Default, Landlord
shall use commercially reasonable efforts to mitigate its damages, provided that
Landlord shall have no obligation to lease the Leased Premises prior to leasing
any other space in the Building. For the purpose of such reletting, Landlord may
make any repairs, changes, alterations or additions in or to the Leased Premises
that may be necessary to restore the Leased Premises to the condition that would
have been required upon the natural expiration of this Lease. If,
notwithstanding Landlord’s commercially reasonable efforts to mitigate its
damages, Landlord does not relet the Leased Premises, Tenant shall pay to
Landlord on demand as liquidated damages and not as a penalty a sum equal to the
amount of the Rent paid by Tenant for the remainder of the Lease Term. If the
Leased Premises are relet and sufficient sum shall not be realized from such
reletting after paying all of the expenses of such repairs, changes,
alterations, additions, reletting and the collection of the Rent accruing
therefrom (including, but not by way of limitation, attorneys’ fees and brokers’
commissions), to satisfy the Rent and other charges herein provided to be paid
for the remainder of the Lease Term, Tenant shall pay to Landlord on demand any
deficiency and Tenant agrees that Landlord may file suit to recover any sums
falling due under the terms of this Section from time to time. If an Event of
Default occur as a result of Tenant’s failure to comply with any covenant,
agreement, condition or undertaking herein contained to be kept, observed and
performed by Tenant, other than the making of any payments as herein provided,
which cannot with due diligence be cured within a period of thirty (30) days,
and if notice thereof in writing shall have been given to Tenant, and if Tenant,
prior to the expiration of thirty (30) days from and after the giving of such
notice, commences to eliminate the cause of such default and proceeds diligently
and with reasonable dispatch to take all steps and do all work required to cure
such default and does so cure such default, then Landlord shall not have the
right to declare an Event of Default while Tenant is attempting to cure.
Notwithstanding the foregoing, Landlord shall not be entitled to an acceleration
of the Rent and/or any other sums due hereunder for the

 

28



--------------------------------------------------------------------------------

balance of the Lease Term unless such sum is discounted to its present value
(using a discount rate of six percent (6.00%) (“Discount Rate”)) and there is
offset against such accelerated amount the present value (using the Discount
Rate) of the fair market rental value of the Leased Premises for the same
period. In no event shall Tenant be liable to Landlord for any indirect or
consequential damages.

18.1 Remedies Cumulative. No remedy herein or otherwise conferred upon or
reserved to Landlord shall be considered to exclude or suspend any other remedy
but the same shall be cumulative and shall be in addition to every other remedy
given hereunder, or now or hereafter existing at law or in equity or by statute,
and every power and remedy given by this Lease to Landlord may be exercised from
time to time and so often as occasion may arise or as may be deemed expedient.

18.2 No Waiver. No delay or omission of Landlord to exercise any right or power
arising from any default shall impair any such right or power or be construed to
be a waiver of any such default or any acquiescence therein. No waiver of any
breach of any of the covenants of this Lease shall be construed, taken or held
to be a waiver of any other breach or waiver, acquiescence in or consent to any
further or succeeding breach of the same covenant. The acceptance by Landlord of
any payment of Rent or other charges hereunder after the termination by Landlord
of this Lease or of Tenant’s right to possession hereunder shall not, in the
absence of agreement in writing to the contrary by Landlord, be deemed to
restore this Lease or Tenant’s right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Tenant to Landlord.

19. SECURITY DEPOSIT

19.0 Security Deposit. To secure the faithful performance by Tenant of all the
covenants, conditions and agreements in this Lease set forth and contained on
the part of the Tenant to be fulfilled, kept, observed and performed, including,
but without limiting the generality of the foregoing, such covenants, conditions
and agreements in this Lease which become applicable upon the expiration or
termination of the same or upon termination of Tenant’s right to possession
pursuant to Section 18.0 of the Lease, Tenant has deposited herewith the
Security Deposit with Landlord on the understanding: (a) that the Security
Deposit or any portion thereof not previously applied, or from time to time such
other portions thereof, may be applied to the curing of any default that may
then exist, without prejudice to any other remedy or remedies which the Landlord
may have on account thereof, and upon such application Tenant shall pay Agent on
demand the amount so applied which shall be added to the Security Deposit so the
same may be restored to its original amount; (b) that should the Leased Premises
be conveyed by Landlord, the Security Deposit or any portion thereof not
previously applied may be turned over to Landlord’s grantee, as the case may be,
and if the same be turned over as aforesaid (and acknowledged in a written
notice to Tenant from such grantee), the Tenant hereby releases the transferring
Landlord from any and all liability with respect to the Security Deposit and/or
its application or return, and the Tenant agrees to look to such grantee, as the
case may be, for such application or return; (c) that Landlord or its successor
shall not be obligated to hold said Security Deposit as a separate fund, but on
the contrary may commingle the same with its other funds; (e) that if an Event
of Default is not then occurring, the sum deposited or the part or portion
thereof not previously applied shall be returned to the Tenant without interest
no later

 

29



--------------------------------------------------------------------------------

than the date which is thirty (30) following: (1) the date Tenant has vacated
the Leased Premises and surrendered possession thereof to the Landlord; and
(2) Tenant has fulfilled its obligations under Sections 17.0 and 17.1 (provided,
however that Landlord may retain such unapplied portion of the Security Deposit
as Landlord deems reasonably necessary to secure Tenant’s payment of any
post-Term adjustments to Impositions, Common Area Maintenance Charges or other
similar estimated payments made during the Term); (f) in the event that Landlord
terminates the Lease or Tenant’s right to possession pursuant to Section 18.0 of
this Lease, Agent may apply the Security Deposit against all damages suffered to
the date of such termination and/or may retain the Security Deposit to apply
against such damages as may be suffered or shall accrue thereafter by reason of
Tenant’s default, and notwithstanding the foregoing, if Tenant fails to
reimburse Landlord for repair and resurfacing of the Tenant’s Storage Area in
accordance with Section 17.0 then Landlord may apply the Security Deposit
towards such costs; and (g) subject to Applicable Laws, in the event any
bankruptcy, insolvency, reorganization or other credit-debtor proceedings shall
be instituted by or against Tenant, or its successors or assigns, the Security
Deposit shall be deemed to be applied first to the payment of any rents and/or
other charges due Landlord for all periods prior to the institution of such
proceedings, and the balance, if any, of the Security Deposit may be retained or
paid to Landlord in partial liquidation of Landlord’s damages.

20. MISCELLANEOUS

20.0 Interpretation.

 

  (a) Within fifteen (15) days following Landlord’s request (and not more than
once in any calendar year), Tenant shall furnish to Landlord a copy of Tenant’s
most recent unaudited financial statements and then most recently completed
audited financial statements. Landlord covenants that the financial information
provided by Tenant shall be treated as confidential, except that Landlord may
disclose such information to any prospective purchaser, prospective or existing
lender or prospective or existing ground or underlying lessor or any prospective
or existing joint venture partner upon the condition that the prospective
purchaser, prospective or existing lender or underlying lessor, or prospective
or existing joint venture partner shall also covenant to treat such information
as confidential.

 

  (b) Wherever in this Lease the singular number is used, the same shall include
the plural and words of any gender shall include each other gender wherever the
context requires. The term “includes” or “including” or any variation thereof
shall be deemed to mean “includes, without limitation,” or “including, without
limitation,” and shall be construed as terms of illustration rather than terms
of limitation.

 

  (c) Whenever the time for performance of an obligation occurs or expires on a
day other than a “business day,” the time for performance thereof shall be
extended to the next business day. As used herein, the term “business day” shall
mean all days, excluding (i) Saturday and Sunday, and (ii) any day that is a
national holiday in the United States or a state holiday in the State in which
the Leased Premises is located.

 

30



--------------------------------------------------------------------------------

  (d) Landlord, Tenant, and their respective advisors acknowledge that this
Lease is the product of their mutual efforts, and that this Lease expresses
their mutual agreements and agree that this Lease shall not be interpreted in
favor of or against either party merely because of its efforts in preparing this
Lease.

20.1 Estoppel Certificates. Tenant shall at any time and from time to time (but
not more than twice in any calendar year) upon not less than fifteen
(15) business days prior written request from Landlord execute, acknowledge and
deliver to Landlord, a written statement certifying that Tenant has accepted the
Leased Premises, that this Lease is unmodified and in full force and effect (or
if there have been modifications, that the same is in full force and effect as
modified and stating the modifications), that Landlord is not in default
hereunder, that Landlord has performed any improvements and/or provided any
improvement allowances Landlord is required to provide hereunder, the date to
which the rental and other charges have been paid in advance, if any, or such
other accurate certification as may reasonably be required by Landlord, a
current or prospective Lender or prospective purchaser, and agreeing to give
copies to such Lender or prospective purchaser all notices sent by Tenant to
Landlord. It is intended that any such statement delivered pursuant to this
Section may be relied upon only by the parties to whom the statement is
specifically addressed.

20.2 Landlord’s Right to Cure. Landlord may, but shall not be obligated to, cure
any default by Tenant (beyond any applicable notice and cure period)
specifically including, but not only by way of limitation, Tenant’s failure to
pay Impositions, obtain insurance, make repairs, or satisfy lien claims, after
complying with the notice provisions established in Article 18; and whenever
Landlord so elects, all costs and expenses paid by Landlord in curing such
default, including reasonable attorneys’ fees, shall be so much additional rent
due on the next rent date after such payment together with interest (except in
the case of said attorneys’ fees) at the Interest Rate from the date of
advancement to the date of repayment by Tenant to Landlord.

20.3 Intentionally Deleted.

20.4 Amendments Must Be in Writing. None of the covenants, terms or conditions
of this Lease, to be kept and performed by either party, shall in any manner be
altered, waived, modified, changed or abandoned except by a written instrument,
duly signed, acknowledged and delivered by the other party; and no act or acts,
omission or omissions or series of acts or omissions, or waiver, acquiescence or
forgiveness by Landlord as to any default in or failure of performance, either
in whole or in part, by Tenant, of any of the covenants, terms and conditions to
this Lease, shall be deemed or construed to be a waiver by Landlord of the right
at all times thereafter to insist upon the prompt, full and complete performance
by Tenant of each and all the covenants, terms and conditions hereon thereafter
to be performed in the same manner and to the same extent as the same as herein
covenanted to be performed by Tenant.

20.5 Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder will be in writing and will be sent by
nationally recognized

 

31



--------------------------------------------------------------------------------

overnight courier, registered mail or certified mail. Any notice, request,
demand, claim, or other communication required or permitted hereunder will be
deemed duly given, as applicable, (a) one (1) business day following the date
sent when sent by personal delivery, overnight delivery, facsimile transmission
or electronic mail or (b) five (5) business days following the date mailed when
mailed by registered or certified mail return receipt requested and postage
prepaid to the addresses for Landlord and Tenant set forth in Sections 1.3(k)
and 1.3(l), respectively. Notwithstanding the foregoing, any party may send any
notice, request, demand, claim, or other communication required or permitted
hereunder to the intended recipient at the address set forth above using
facsimile transmission or electronic mail shall also be mailed to the addressee
using regular mail. Any party may change the address to which notices, requests,
demands, claims, and other communications required or permitted hereunder are to
be delivered by giving the other party notice in the manner herein set forth.

20.6 Short Form Lease. This Lease shall not be recorded, but the parties agree,
at the request of either of them, to execute a Short Form Lease for recording,
containing the name of the parties, the legal description and the term of the
Lease.

20.7 Time of Essence. Time is of the essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

20.8 Relationship of Parties. Nothing contained herein shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture by
the parties hereto, it being understood and agreed that no provision contained
in this Lease nor any acts of the parties hereto shall be deemed to create any
relationship other than the relationship of Landlord and Tenant.

20.9 Captions. The captions to this Lease are for convenience only and are not
to be construed as part of this Lease and shall not be construed as defining or
limiting in any way the scope or intent of the provisions hereof.

20.10 Severability. If any term or provision of this Lease shall to any extent
be held invalid or unenforceable, the remaining terms and provisions of this
Lease shall not be affected thereby, but each term and provision of this Lease
shall be valid and be enforced to the fullest extent permitted by law.

20.11 Law Applicable. This Lease shall be construed and enforced in accordance
with the laws of the state where the Leased Premises are located, without regard
to conflicts of laws principles

20.12 Covenants Binding on Successors. All of the covenants, agreements,
conditions and undertakings contained in the Lease shall extend, inure to and be
binding upon the heirs, executors, administrators, successors and assigns or the
respective parties hereto, the same as if they were in every case specifically
named, and wherever in this Lease reference is made to either of the parties
hereto, it shall be held to include and apply to, wherever applicable, the
heirs, executors, administrators, successors and assigns of such party. Nothing
herein contained shall be construed to grant or confer upon any person or
persons, firm, corporation or governmental authority, other than the parties
hereto, their heirs, executors, administrators, successors and assigns, any
right, claim or privilege by virtue of any covenant, agreement, condition or
undertaking in this Lease contained.

 

32



--------------------------------------------------------------------------------

20.13 Brokerage. Landlord and Tenant each warrant and represent that it has had
no dealings with any broker or agent in connection with this Lease. Landlord and
Tenant each covenant to pay, hold harmless and indemnify the other party from
and against any and all cost, expense or liability for any compensation,
commissions and charges claimed by any broker or other agent with respect to
this Lease or the negotiation thereof arising out of a breach of the foregoing
warranty and representation.

20.14 Landlord Means Owner. The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to and include only the owner or owners at the time in question of the fee of
the Real Estate, and in the event of any transfer or transfers of the title to
such fee, Landlord herein named (and in case of any subsequent transfer or
conveyances, the then grantor) shall be automatically freed and relieved, from
and after the date of such transfer or conveyance, of all liability as respects
the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed; provided that any funds in
the hands of such Landlord or the then grantor at the time of such transfer, in
which Tenant has an interest, shall be turned over to the grantee, and any
amount then due and payable to Tenant by Landlord or the then grantor under any
provision of this Lease, shall be paid to Tenant.

20.15 Intentionally Deleted.

20.16 Signs. Tenant shall install no additional exterior signage on the Leased
Premises or the Real Estate (in addition to the signage that exists as of the
Effective Date), without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. If Tenant desires to have
an identity sign included on the general directory sign for the building, Tenant
shall advise Landlord of the name and logo it desires to have on its sign, and
Landlord shall install a sign showing such name and logo, which shall be the
standard sign used by Landlord for tenants on the Real Estate. Tenant shall
reimburse Landlord for Landlord’s costs of producing and installing said sign
within thirty (30) days after being billed therefor by Landlord.

20.17 Intentionally Deleted.

20.18 Expenses. Landlord and Tenant each agrees to pay on demand the other
party’s expenses, including reasonable attorney’s fees, expenses and
administrative hearing and court costs incurred either directly or indirectly in
successfully enforcing any obligations of a non-performing party under this
Lease, in curing any default by such non-performing party, in connection with
appearing, defending or otherwise participating in any action or proceeding
arising from the filing, imposition, contesting, discharging or satisfaction of
any lien or claim for lien, in defending or otherwise participating in any legal
proceedings initiated by or on behalf of such non-performing party.

20.19 Intentionally Deleted.

 

33



--------------------------------------------------------------------------------

20.20 Waiver of Trial By Jury. Landlord and Tenant waive trial by jury in the
event of any action, proceeding or counterclaim brought by either Landlord or
Tenant against the other in connection with this Lease.

20.21 OFAC Representation. Tenant warrants, represents and covenants to Landlord
that neither Tenant nor any person or entity holding any legal or beneficial
interest whatsoever in Tenant (provided, however, that this Section 20.21 shall
not apply to the shareholders of any publicly traded corporation with a legal or
beneficial interest in Tenant) is or will become a person or entity with whom
Landlord is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including, but
not limited to, those named on OFAC’s Specially Designated and Blocked Persons
list) or under any statute, executive order (including but not limited to the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental actions, and Tenant further represents, warrants and
covenants that it shall not engage in any dealings or transactions or be
otherwise associated with such persons or entities. If the foregoing
representations or warranties are untrue at any time during the Term or if
Tenant breaches the foregoing covenants at any time during the Term, a Default
will deemed to have occurred, without the necessity of notice to Tenant.

20.22 Waiver of Certain Damages. Notwithstanding anything to the contrary
contained in this Lease, neither Landlord nor Tenant shall be liable for any
special, punitive, indirect, consequential damages under this Lease, except that
Landlord may pursue Tenant for consequential damages actually incurred by
Landlord in connection with Tenant’s failure to surrender possession of this
Leased Premises when required by the terms of this Lease.

21. TERMINATION RIGHT

21.0 From and after the second (2nd) anniversary of the Commencement Date,
provided (x) no Event of Default has occurred which is then continuing;
(y) Tenant has delivered a Termination Notice on or before the applicable
Termination Notice Deadline; and (z) Tenant shall have paid the applicable
Termination Fee when required by this Section 21, then Tenant shall have the
right to terminate this Lease (the “Termination Right”) on each of the dates set
forth in the chart below (each such date, an “Effective Early Termination
Date”). In the event that the Termination Right is validly exercised, Landlord
shall be entitled to, as consideration for the early termination of this Lease,
a cash payment (the “Termination Fee”) as set forth in the chart below.

[NOTE: ACTUAL DATES TO BE COMPLETED PRIOR TO LEASE EXECUTION WHEN COMMENCEMENT
DATE IS KNOWN.]

 

34



--------------------------------------------------------------------------------

Termination Notice Deadline [i.e. last date by which Tenant may deliver a
Termination Notice for the termination to be effective on the date set forth in
the column to immediately to the right]  

Effective Early

Termination Date:

  Termination Fee: 2nd Anniversary of Commencement Date   180 days following 2nd
Anniversary of Commencement Date   $214,221.00 180 days following 2nd
Anniversary of Commencement Date   Third Anniversary of Commencement Date  
$214,221.00 3rd Anniversary of Commencement Date   180 days following 3rd
Anniversary of Commencement Date   $216,363.21 180 days following 3rd
Anniversary of Commencement Date   4th Anniversary of Commencement Date  
$216,363.21 4th Anniversary of Commencement Date   180 days following 4th
Anniversary of Commencement Date   $109,263.40 180 days following 4th
Anniversary of Commencement Date   5th Anniversary of Commencement Date  
$109,263.40 5th Anniversary of Commencement Date   180 days following 5th
Anniversary of Commencement Date   $110,356.10 180 days following 5th
Anniversary of Commencement Date   6th Anniversary of Commencement Date  
$110,356.10 6th Anniversary of Commencement Date   180 days following 6th
Anniversary of Commencement Date   None. 180 days following 6th Anniversary of
Commencement Date   7th Anniversary of Commencement Date   None.

The Termination Fee shall be due and payable to Landlord not later than thirty
(30) days prior to the Termination Date.

 

35



--------------------------------------------------------------------------------

21.1 In addition to becoming obligated to pay the applicable Termination Fee,
the terms of this Lease shall continue to apply to Tenant and Tenant shall
continue to pay Base Rent, additional rent and all other amounts due under the
Lease first accruing prior to the applicable Early Effective Termination Date.
Tenant’s obligation to so pay Rent, additional rent and all other amounts due
under the Lease through the Early Effective Termination Date shall survive the
termination of this Lease pursuant to this Section 21. In addition, Tenant’s
exercise of its right to terminate this Lease pursuant to this Section 21 shall
not relieve Tenant of liability for: (i) post-Term adjustments to additional
rent applicable to the period prior to the Effective Termination Date;
(ii) unperformed obligations which accrued prior to Effective Termination; and
(iii) obligations which by their terms survive the expiration of the Term of
this Lease.

22. LIMITATION OF LIABILITY

22.0 Limitation of Liability. The liability of Landlord for Landlord’s
obligations under the Lease shall be limited to Landlord’s interest in the Real
Estate, the rents payable to Landlord with respect to the Real Estate and/or the
proceeds from the sale of the Real Estate) and Tenant shall not look to any
other property or assets of Landlord or the property or assets of any partner,
shareholder, manager, director, officer, principal, employee, or agent, directly
and indirectly, of Landlord (collectively, the “Parties”) in seeking either to
enforce Landlord’s obligations under the Lease or to satisfy a judgment for
Landlord’s failure to perform such obligations; and none of the Parties shall be
personally liable for the performance of Landlord’s obligations under the Lease.

[Signature Page to follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.

 

LANDLORD:

KOONTZ-WAGNER INDIANA REAL

ESTATE HOLDINGS, LLC,

an Indiana limited liability company

By:  

 

Name:

 

 

Title:

 

 

TENANT:

KOONTZ-WAGNER CUSTOM

CONTROLS HOLDINGS LLC,

an Indiana limited liability company

By:  

 

Name:  

 

Title:  

 

 

37



--------------------------------------------------------------------------------

STATE OF                        )        )   SS:    COUNTY OF                   
)     

BEFORE ME, a Notary Public in and for such County and State, personally appeared
                    , known to me to be the                     of KOONTZ-WAGNER
INDIANA REAL ESTATE HOLDINGS, LLC, an Indiana limited liability company, which
executed the foregoing instrument, who acknowledged that he/she did sign the
foregoing instrument for and on behalf of such national banking association
being thereunto duly authorized, and that the same is his/her free act and deed
as such officer and the free at and deed of such national banking association.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    ,                     this      day of             , 20    .

 

 

NOTARY PUBLIC

 

STATE OF                        )        )   SS:    COUNTY OF                   
)     

BEFORE ME, a Notary Public in and for such County and State, personally appeared
                    , known to me to be the                     of KOONTZ-WAGNER
CONTROLS CUSTOM HOLDINGS LLC, an Indiana limited liability company, which
executed the foregoing instrument, who acknowledged that he/she did sign the
foregoing instrument for and on behalf of such national banking association
being thereunto duly authorized, and that the same is his/her free act and deed
as such officer and the free at and deed of such national banking association.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    ,                     this      day of             , 20    .

 

 

Notary Public

 

38



--------------------------------------------------------------------------------

EXHIBIT “A”

LEASED PREMISES

[NOTE TO DRAFT: FOLLOWING IS AN APPROXIMATE DEPICTION TO BE

CONFIRMED REVISED PRIOR TO EXECUTION AS NECESSARY]

 

Exhibit A - 1



--------------------------------------------------------------------------------

LOGO [g351693s1.jpg]

 

Exhibit A - 2



--------------------------------------------------------------------------------

LOGO [g351693s2.jpg]

 

Exhibit A - 3



--------------------------------------------------------------------------------

EXHIBIT “B”

LANDLORD WORK

Landlord will complete the following work in accordance with plans and
specifications approved by Tenant in accordance with Section 9.3 of the Lease.
Landlord and Tenant acknowledge and agree that this Exhibit “B” is intended to
serve as a checklist of the items to be completed as a part of the Landlord
Work, but such work is to be more specifically addressed in Landlord’s plans and
specifications:

1. Demising Wall: Construct a steel framed demising wall (“Demising Wall”) from
floor to roof on the west side of Leased Premises in the approximate location
depicted on Exhibit “A”. Said wall will cut diagonally at back of facility to
include dock number 3. Landlord will construct a roll up door in diagonal wall
area to allow access (with badge controlled security access) to loading dock
number 3.

2. Exterior Fence; New Driveway Access Drive: Construct an eight (8) foot high
fence outside the back of the Building and construct an access drive between
rear storage/parking area and main employee parking area all as shown on Exhibit
“A”, if not currently in existence. In addition, Landlord will install
additional concrete pavement to facilitate access to the rear of the Building
from the Voorde Drive entrance to the Real Estate and truck access to the
loading docks.

3. New Entrance from N. Sheridan Street: In addition, following the removal of
the KXL Pipeline from Tenant’s Storage Area, Landlord shall construct a new
access point from N. Sheridan Street (at the location identified on Exhibit “A”,
and repair Tenant’s Storage Area allow for vehicular access to and from the
Leased Premises and the loading dock area serving the Leased Premises. Landlord
and Tenant acknowledge and agree that this work may be scheduled later than the
other components of the Landlord Work, and such work shall be completed as soon
as reasonably possible following the removal of the KXL Pipeline.

3. Utilities/Systems Split:

 

  •  

Electric service to the non-office portion of Leased Premises to be separated to
provide completely independent service. Electric system on Leased Premises side
of Demising Wall needs local disconnect. If breaker panel is now on Landlord’s
side, must have access to the disconnect for electrical service to comply with
OSHA and NEC requirements. Such work shall include the installation of separate
meters for the non-office portion of the Leased Premises and any and all related
costs and expenses if such meters do not exist at the Premises on the date
possession of the Premises is made available to Tenant.

 

  •  

Addition of electric service to Demising Wall including outlets and wiring as
set forth in the plans and specifications for the Landlord Work, but such
outlets shall not be required to provide more than the watts per rentable square
foot supplied to the Leased Premises as of the Commencement Date.

 

Exhibit B-1



--------------------------------------------------------------------------------

  •  

HVAC system reconfigured for proper services following installation of Demising
Wall.

 

  •  

Sprinkler System reconfigured to the extent necessary following installation of
Demising Wall. Sprinkler System is not required to be separated for Demised
Premises from the remainder of the Building, unless required by Applicable Laws.

4. Security/Access Control: Landlord to install access control system via badge
reader, in order to meet CTPAT requirements, including:

 

  •  

Equipment manufactured by Lenel or equal;

 

  •  

All exterior doors to have panic bars and closers installed;

 

  •  

All exterior doors to have card reader installed and special latch;

 

  •  

All card readers wired back to Computer closet;

 

  •  

Computer closet contains Power Distribution Center and Intelligent Access
Controller;

 

  •  

Intelligent controller connects with Tenant’s servers via Ethernet access;

 

  •  

Additional doors may have to be installed to eliminate access to Tenant’s office
areas by Landlords personnel; and

 

  •  

All overhead doors need to be equipped with a telescoping gate that can be
locked so access is controlled when doors are left open for ventilation, etc.

5. Computer Closet: Landlord to construct computer closet approximately 10’x10’,
closet to contain 4 dedicated 120V 20Amp circuits, dedicated ductless split AC
system with approximately 18,000 BRU cooling.

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

[NOTE TO DRAFT—FORM ATTACHED HERETO SUBJECT TO REVIEW BY EXISTING MORTGAGEE]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into this             day of             , 20    , by and
between KOONTZ-WAGNER INDIANA REAL ESTATE HOLDINGS LLC, an Indiana limited
liability company (“Landlord”), THE PRIVATE BANK (“Lender”), and KOONTZ-WAGNER
CUSTOM HOLDINGS LLC, an Indiana limited liability company (“Tenant”).

RECITALS

WHEREAS, Tenant entered into that certain Industrial Building Lease dated
            , 20     with Landlord for a portion a of a 108,000 square foot
industrial building (“Premises”) located at 3801 Voorde Drive, South Bend,
Indiana 46629 (the “Real Estate”), more particularly described in Exhibit A
attached to this Agreement and incorporated herein by reference, which such
Industrial Building Lease and all amendments and modifications thereto are
hereinafter referred to as the “Lease”; and

WHEREAS, Landlord has assigned or will assign to Lender and Lender’s successors
and assigns, Landlord’s interest in, to and under the Lease as a portion of the
collateral security for a loan made or to be made by Lender to Landlord and
secured or to be secured by a mortgage or deed of trust (“Mortgage”) and an
assignment of leases and rents (“ALR”).

AGREEMENT

NOW THEREFORE, for and in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby expressly acknowledged, the undersigned parties hereby agree as
follows:

1. The Lease and all of Tenant’s rights under the Lease are and will remain
subject and subordinate to the lien of the Mortgage and all of Lender’s rights
under the Mortgage and Tenant will not subordinate the Lease to any other lien
against the Property without Lender’s prior consent.

2. This Agreement constitutes notice to Tenant of the Mortgage and the ALR and,
upon receipt of notice from Lender, Tenant will pay the Rent as and when due
under the Lease to Lender and the payments will be credited against the Rent due
under the Lease. Landlord irrevocably releases Tenant of any liability to
Landlord for all payments made to Lender pursuant to this Paragraph 2.

 

1



--------------------------------------------------------------------------------

3. Tenant and Lender agree that if Lender exercises its remedies under the
Mortgage or the ALR and if Tenant is not then in default under this Agreement
and if Tenant is not then in default beyond any applicable grace and cure
periods under the Lease as would entitle Landlord under the Lease to seek to
terminate the Lease, or would entitle Landlord to seek to dispossess Tenant
thereunder:

(a) Lender will not name Tenant as a party to any judicial or non-judicial
foreclosure or other proceeding to enforce the Mortgage unless joinder is
required under applicable law but in such case Lender will not seek affirmative
relief against Tenant, the Lease will not be terminated and Tenant’s possession
of the Leased Space will not be disturbed;

(b) If Lender or any other entity (a “Successor Landlord”) acquires the Property
through foreclosure, by other proceeding to enforce the Mortgage or by
deed-in-lieu of foreclosure (a “Foreclosure”), Tenant’s possession of the Leased
Premises will not be disturbed and the Lease will continue in full force and
effect between Successor Landlord and Tenant; and

(c) If, notwithstanding the foregoing, the Lease is terminated as a result of a
Foreclosure, a lease between Successor Landlord and Tenant will be deemed
created, with no further instrument required, on the same terms as the Lease
except that the term of the replacement lease will be the then unexpired term of
the Lease. Successor Landlord and Tenant will execute a replacement lease at the
request of either.

Upon Foreclosure, Tenant will recognize and attorn to Successor Landlord as the
landlord under the Lease for the balance of the term. Tenant’s attornment will
be self-operative with no further instrument required to effectuate the
attornment except that at Successor Landlord’s request, Tenant will execute
instruments reasonably satisfactory to Successor Landlord confirming the
attornment.

4. Successor Landlord will not be:

(a) liable for any act or omission of Landlord (except to the extent such act or
omission continues beyond the date when such successor landlord succeeds to
Landlord’s interest and Tenant gives notice of such act or omission);

(b) subject to any defense, claim, counterclaim, set-off or offsets which Tenant
may have against Landlord (as opposed to such successor landlord);

(c) bound by any prepayment of more than 1 month’s Rent to any prior landlord;

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such successor landlord succeeded to Landlord’s
interest;

(e) bound by any obligation to perform any work or to make improvements to the
Leased Premises except for (x) the Landlord Work (as defined in the Lease),
(y) repairs and maintenance required to be made by Landlord under the Lease, and
(z) repairs

 

Exhibit D-2



--------------------------------------------------------------------------------

to the Leased Premises as a result of damage by fire or other casualty or a
partial condemnation pursuant to the provisions of this Lease, but only to the
extent that such repairs can reasonably be made from the net proceeds of any
insurance or condemnation awards, respectively, actually made available to such
successor landlord (provided, however, that such limitation shall not apply
unless the such successor landlord maintains the level of insurance coverage
required to be carried by Landlord under the Lease);

(f) bound by any amendment of this Lease, which changes the term of the Lease,
changes the size or location of the Leased Premises or changes the Rent, which
amendment is made without the written consent of Lender, such consent not to be
unreasonably withheld;

(g) liable for the repayment of any security deposit or surrender of any letter
of credit, unless and until such security deposit actually is paid or such
letter of credit is actually delivered to such successor landlord; or

(h) liable for the payment of any unfunded tenant improvement allowance,
refurbishment allowance or similar obligation.

5. Lender will have the right, but not the obligation, to cure any default by
Landlord, as landlord, under the Lease. Tenant will notify Lender of any default
that would entitle Tenant to terminate the Lease or abate the Rent and any
notice of termination or abatement will not be effective unless Tenant has so
notified Lender of the default and Lender has had a 30-day cure period (or such
longer period as may be necessary if the default is not susceptible to cure
within 30 days) following the date on which Lender receives the notice required
by this paragraph.

6. Any claim by Tenant against Successor Landlord under the Lease or this
Agreement will be satisfied solely out of Successor Landlord’s interest in the
Property (and the rents and/or other proceeds relating thereto) and Tenant will
not seek recovery against or out of any other assets of Successor Landlord.
Successor Landlord will have no liability or responsibility for any obligations
under the Lease that arise subsequent to any transfer of the Property by
Successor Landlord.

7. Tenant certifies that: the Lease represents the entire agreement between the
landlord under the Lease and Tenant regarding the Leased Premises; the Lease is
in full force and effect; neither party is in default under the Lease beyond any
applicable grace and cure periods and no event has occurred which with the
giving of notice or passage of time would constitute a default under the Lease.

8. The provisions of Section 20.5 of the Lease will govern the giving of any
notice required or permitted to be given under this Agreement. Unless otherwise
provided below or changed by notice, the addresses for notices to Landlord and
Tenant will be as set forth in the Lease. Unless changed by notice, the address
for notices to Lender will be as follows:

 

 

 

    

 

    

 

    

 

  

 

Exhibit D-3



--------------------------------------------------------------------------------

9. If there is a conflict between the terms of the Lease and this Agreement, the
terms of this Agreement will prevail as between Successor Landlord and Tenant.

10. This Agreement binds and inures to the benefit of Lender and Tenant and
their respective successors, assigns, heirs, administrators, executors, agents
and representatives.

11. This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

12. This Agreement will be governed by and construed in accordance with the laws
of the State of the location of the Premises.

13. This Agreement contains the entire agreement between Lender and Tenant with
respect to the subject matter of this Agreement.

14. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute and be
construed as one and the same instrument.

15. The effective date of this Agreement will be the date of execution by the
last party to sign this Agreement provided an executed copy of this Agreement is
thereafter delivered to all other parties to this Agreement.

16. IN THE EVENT THIS AGREEMENT IS NOT FULLY EXECUTED BY ALL PARTIES HERETO
WITHIN 45 DAYS OF THE EARLIEST DATE OF EXECUTION BY ANY PARTY HERETO AS SHOWN
BELOW, THIS AGREEMENT WILL SELF-OPERATIVELY BECOME NULL AND VOID.

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Agreement
as of the day and year first above written.

 

ADDRESS OF MORTGAGEE:     LENDER:

 

   

 

 

    By:  

 

 

       

 

        Attention:  

 

      Name:  

 

        Title:  

 

ADDRESS OF TENANT:     TENANT:

 

 

   

KOONTZ-WAGNER CUSTOM CONTROLS

HOLDINGS LLC, an Indiana limited liability

company

 

       

 

    By:  

 

Attention:  

 

      Name:  

 

        Title:  

 

 

Exhibit D-4



--------------------------------------------------------------------------------

ADDRESS OF LANDLORD:     LANDLORD:

 

   

 

    KOONTZ-WAGNER INDIANA REAL ESTATE HOLDINGS LLC, an Indiana limited liability
company

 

 

    By:  

 

Attention:  

 

      Name:  

 

        Title:  

 

 

Exhibit D-5



--------------------------------------------------------------------------------

STATE OF                 )

                                     )SS:

COUNTY OF             )

BEFORE ME, a Notary Public in and for such County and State, personally appeared
                    , known to me to be the                      of
                    , a                     , which executed the foregoing
instrument, who acknowledged that he/she did sign the foregoing instrument for
and on behalf of such national banking association being thereunto duly
authorized, and that the same is his/her free act and deed as such officer and
the free at and deed of such national banking association.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    ,                      this      day of             ,
20    .

 

 

Notary Public

STATE OF                 )

                                     )SS:

COUNTY OF             )

BEFORE ME, a Notary Public in and for such County and State, personally appeared
                    , known to me to be the                      of
                    , a                     , which executed the foregoing
instrument, who acknowledged that he/she did sign the foregoing instrument for
and on behalf of such national banking association being thereunto duly
authorized, and that the same is his/her free act and deed as such officer and
the free at and deed of such national banking association.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    ,                      this      day of             ,
20    .

 

 

Notary Public

 

Exhibit D-6



--------------------------------------------------------------------------------

STATE OF                 )

                                     )SS:

COUNTY OF             )

BEFORE ME, a Notary Public in and for such County and State, personally appeared
                    , known to me to be the                     of
                    , a                     , which executed the foregoing
instrument, who acknowledged that he/she did sign the foregoing instrument for
and on behalf of such national banking association being thereunto duly
authorized, and that the same is his/her free act and deed as such officer and
the free at and deed of such national banking association.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    ,                      this      day of             ,
20    .

 

 

Notary Public

 

Exhibit D-7



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF THE REAL ESTATE

 

Exhibit D-8



--------------------------------------------------------------------------------

Exhibit D – Intentionally Deleted

 

1



--------------------------------------------------------------------------------

Exhibit E – Form of Intellectual Property License Agreement

INTELLECTUAL PROPERTY LICENSE AGREEMENT

THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (the “Agreement”) is entered into
as of July             , 2012 (the “Effective Date”) by and between
Koontz-Wagner Custom Controls Holdings LLC, an Indiana limited liability company
(the “Licensor”), and Koontz-Wagner Holdings LLC, a Delaware limited liability
company (the “Licensee”), with each of Licensor and Licensee being sometimes
referred to herein as a “Party” and collectively as the “Parties.”

INTRODUCTION

A. As set forth in the Membership Interest Purchase and Sale Agreement, dated as
of July             , 2012 (the “MIPA”), by and between Global Power Equipment
Group Inc. (“Global Power”) and Licensee, Global Power is acquiring the
Membership Interests of Licensor as set forth in the MIPA (the “Acquisition”).

B. In connection with the Acquisition, Licensee is transferring certain
Intellectual Property (as defined in the MIPA) to Licensor on the condition that
this Agreement is entered into contemporaneously with the closing of the
Acquisition.

C. Licensor desires to license to Licensee, and Licensee desires to license back
from Licensor, certain of the trademarks, tradenames and logos constituting that
portion of the Intellectual Property set forth on Exhibit A attached hereto and
made a part hereof (such Intellectual Property, the “Licensed IP”), for use in
the manufacturing, subcontracting, marketing, advertising, sale, import, export,
and provision of Licensee’s products and services as such activities were
constituted prior to the Acquisition, but exclusive of any such activities
conducted principally by the Licensor prior to the Acquisition, (as recited and
subsequently limited, the “Non-Acquired Business”), on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, including that stated in
the MIPA, the receipt and sufficiency of which are hereby acknowledged, Licensor
and Licensee, intending to be legally bound hereby, agree as follows:

1. Grant of Licenses.

(a) Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee:

(i) a non-exclusive, transferable (except as provided in Section 16 below),
royalty-free and perpetual right and license for Licensee and its Affiliates (as
defined in the MIPA) to use the Licensed IP set forth in Exhibit A, Group I and
Group I-A on and in connection with Licensee’s and its Affiliates’ conduct of
the Non-Acquired Business in the Territory (as defined below).



--------------------------------------------------------------------------------

(ii) a non-exclusive, non-transferable, and royalty-free right and license for
Licensee to use the Licensed IP set forth in Exhibit A, Group II on and in
connection with Licensee’s and its Affiliates’ conduct of the Non-Acquired
Business for a period of one (1) year subsequent to the Acquisition. Licensor
and Licensee shall cooperate in administering and, where applicable, operating
the resources hosting the subject matter of this part (ii) so as to update
content provided thereunder in accordance with Section 3 hereof and to
transition away content applying to the Non-Acquired Business.

(iii) “Territory” shall mean (a) with respect to the Licensed IP set forth in
Exhibit A, Group I, the States where such Intellectual Property is now being or
in the past 36 months has been used by Licensee and its Affiliates in the
conduct of the Non-Acquired Business, and (b) with respect to the Licensed IP
set forth in Exhibit A, Group I-A, the States of Illinois, Indiana, Michigan and
Ohio.

(iv) The license set forth in this Agreement shall also grant Licensee and its
Affiliates the right to use the Licensed IP in connection with any security
promotional materials, track records of financial performance, tax returns and
other legal and financial documentation or reports.

(b) Licensee shall have the right to grant sublicenses of its rights with
respect to the Licensed IP set forth in Exhibit A, Groups I and I-A to
resellers, agents, distributors, dealers and similar persons and entities solely
in connection with the conduct of the Non-Acquired Business in the Territory.

2. Quality Standards. Licensee agrees that the nature and quality of all goods
and services provided by Licensee, its Affiliates, and any sublicensees under or
in association with the Licensed IP shall conform to such reasonable guidelines
and standards as are provided from time to time by Licensor in writing and with
reasonable prior notice.

3. Form of Use of Licensed IP. Licensee agrees that the Licensed IP shall be
displayed only (i) in such form and manner as was used in the Non-Acquired
Business immediately prior to the Effective Date or as shall be specifically
approved by Licensor, such approval not to be unreasonably withheld or delayed,
and (ii) according to reasonable specifications provided from time to time by
Licensor in writing and with reasonable prior notice. Licensee also agrees that,
to the extent reasonably practicable, Licensee shall cause to appear on all
advertisements, promotions and other displays on or in connection with which the
Licensed IP is used such legends, markings and notices as Licensor may
reasonably require in order to give appropriate notice of any trademark rights
therein. Licensee agrees to submit to Licensor, on a periodic basis as
reasonably requested by Licensor, representative samples of any advertisements,
promotions and other displays bearing the Licensed IP.

4. Ownership and Goodwill. Licensee acknowledges that, as between Licensor and
Licensee, Licensor is the sole and exclusive owner of all right, title and
interest in and to the Licensed IP, and Licensee undertakes not to challenge the
validity of the Licensed IP or ownership of the Licensed IP, and agrees that it
will do nothing inconsistent with such ownership except as expressly set forth
in this Agreement. Licensee agrees that nothing in this Agreement

 

2



--------------------------------------------------------------------------------

shall give Licensee any right, title or interest in or to the Licensed IP other
than the right to use the Licensed IP in the manner contemplated by this
Agreement. Licensee agrees that all use of the Licensed IP by Licensee, its
Affiliates, and any sublicensees shall inure to the benefit of the Licensor for
the purposes of ownership, registration, and maintenance of the Licensed IP.

5. Infringement.

(a) In the event that Licensee becomes aware of any unauthorized use of the
Licensed IP, or of any uses of confusingly or substantially similar trademarks,
service marks, or trade names on or in connection with the marketing,
advertising or provision of similar goods or services in the Territory (each, an
“Unauthorized Use”), Licensee shall promptly provide Licensor with written
notice thereof. Licensee shall be deemed to be aware of an Unauthorized Use
requiring notice to Licensor under this Section 5(a) only if (i) one of its
headquarters senior executives or (ii) its general manager of the Territory (or
one of his/her direct reports) has or acquires actual knowledge thereof.

(b) Licensor shall have the right, but not the obligation, to challenge and
attempt to eliminate each Unauthorized Use. Licensee, at Licensor’s expense,
shall reasonably cooperate with Licensor in investigating, prosecuting and
settling any infringement action instituted by Licensor against any person or
entity engaging in an Unauthorized Use. Licensee shall have the right to approve
the settlement of any infringement action instituted by Licensor, or any other
agreement between Licensor and a third party, concerning an Unauthorized Use
only to the extent such settlement or other agreement is inconsistent with, or
otherwise imposes additional limitations or restrictions upon, the license
rights granted to Licensee under this Agreement. In the event that Licensor
chooses not to timely defend or prosecute any Unauthorized Use, Licensee may do
so at its own expense.

(c) Except to the extent provided in Section 5(b) above, Licensee shall not have
the right to prosecute or settle an infringement action against any person or
entity who engages in an Unauthorized Use.

6. Indemnification.

(a) Licensee shall indemnify and hold harmless Licensor and its officers,
directors, stockholders, members, employees and agents from and against any and
all losses, claims, damages, liabilities, obligations, penalties, judgments,
awards, costs, and expenses, including without limitation the costs and expenses
(including reasonable attorney’s fees), as and when incurred, of investigating,
preparing or defending any action, suit, proceeding or investigation asserted by
a third party (“Losses”), caused by, relating to, based upon, arising out of or
in connection with: (i) any claim that any goods or services of Licensee or any
Affiliate thereof violate, infringe or misappropriate any trademark, copyright,
or other intellectual property or proprietary rights of any third party, except
(x) as provided in Section 6(b) of this Agreement, or (y) to the extent such
claim arises out of Licensee’s or any of its Affiliate’s use of the Licensed IP
in the conduct of the Non-Acquired Business; or (ii) the use of any Licensed IP
outside of the license rights granted herein.

 

3



--------------------------------------------------------------------------------

(b) Licensor shall indemnify and hold harmless Licensee and its officers,
directors, stockholders, members, employees and agents from and against any and
all Losses caused by, relating to, based upon, arising out of or in connection
with: (i) claims by third parties that Licensee’s use of the Licensed IP in
accordance with this Agreement constitutes trademark, service mark or trade
dress infringement (or infringement of any other intellectual property or other
proprietary right owned by a third party), dilution, unfair competition,
misappropriation or false/misleading advertising, except in each case to the
extent relating to a matter for which Licensee is obligated to provide
indemnification under Section 6(a) hereof; (ii) any third party claims as to the
lack of validity or enforceability of (A) the registrations of the Licensed IP,
or (B) Licensor’s ownership rights in the Licensed IP; or (iii) any lack of
validity or enforceability of this Agreement caused by Licensor or any of its
respective Affiliates.

7. Filing, Prosecution and Maintenance. Licensor shall be responsible for and
shall use commercially reasonable efforts to file, prosecute and maintain all
trademark and related registrations and registration applications for the
Licensed IP in the Territory.

8. Assignment. Licensee hereby assigns to Licensor any and all goodwill Licensee
may have accrued through any use it may have made of the Licensed IP to date.

9. Term and Termination. This Agreement shall commence as of the Effective Date
and shall continue in perpetuity. Notwithstanding the foregoing:

(a) This Agreement may be terminated at any time by mutual written agreement of
the Parties.

(b) Licensee may terminate this Agreement at any time upon delivering written
notice to Licensor.

(c) Licensor shall have the right to terminate this Agreement by written notice
to Licensee if Licensee breaches any of its obligations under this Agreement
with respect to any specific item of Licensed IP and fails to cure such breach
within thirty (30) days of the giving of notice of such breach by Licensor to
Licensee.

10. Effect of Termination. Upon proper termination of this Agreement, all rights
of Licensee and any sublicensee or assignee to use the Licensed IP in the manner
provided for in this Agreement shall revert automatically to Licensor, and
Licensee and all sublicensees and assignees shall immediately discontinue all
use of the Licensed IP and shall destroy all materials bearing the Licensed IP.
Notwithstanding the foregoing, neither Licensee nor its Affiliates shall be
required to destroy any inventory in stock or on order at the time of
termination bearing the Licensed IP, provided that such inventory is relabeled
or otherwise modified to conceal the Licensed IP thereon prior to the offering
of such inventory for sale.

11. Specific Performance. Each Party acknowledges and agrees that the other
Parties would be irreparably damaged in the event that this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that each Party hereto will be entitled to seek an
injunction to specifically enforce the terms of this Agreement, in addition to
any other remedy to which such Party may be entitled hereunder, at law or in
equity.

 

4



--------------------------------------------------------------------------------

12. Governing Law; Forum. This Agreement, and all claims arising in whole or in
part out of, related to, based upon, or in connection herewith or the subject
matter hereof will be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware, without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
Laws of any other jurisdiction.

13. Consent to Jurisdiction. Each Party to this Agreement, by its execution
hereof, hereby (a) irrevocably submits to the exclusive jurisdiction of the
state courts of the State of Illinois, Cook County or the United States District
Court located in the Northern District of Illinois for the purpose of any and
all actions, suits or proceedings arising in whole or in part out of, related
to, based upon or in connection with this Agreement or the subject matter
hereof, (b) waives to the extent not prohibited by applicable Law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (c) agrees not to commence any such action
other than before one of the above-named courts nor to make any motion or take
any other action seeking or intending to cause the transfer or removal of any
such action to any court other than one of the above-named courts whether on the
grounds of inconvenient forum or otherwise. Each Party hereby (i) consents to
service of process in any such action in any manner permitted by Delaware Law;
(ii) agrees that service of process made in accordance with clause (i) or made
by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 18 hereof, will constitute good and valid service
of process in any such action; and (iii) waives and agrees not to assert (by way
of motion, as a defense, or otherwise) in any such action any claim that service
of process made in accordance with clause (i) or (ii) does not constitute good
and valid service of process.

14. Waiver of Jury Trial. To the extent not prohibited by applicable Law that
cannot be waived, each Party hereby waives, and covenants that it will not
assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any issue, claim, demand, action or cause of
action arising in whole or in part under, related to, based on or in connection
with this Agreement or the subject matter hereof, whether now existing or
hereafter arising and whether sounding in tort or contract or otherwise. Any
Party hereto may file an original counterpart or a copy of this Section 14 with
any court as written evidence of the consent of each such Party to the waiver of
its right to trial by jury.

15. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or under public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is

 

5



--------------------------------------------------------------------------------

invalid, illegal or incapable of being enforced, the Parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the successors and assigns of the Licensor
and the Licensee, including any Affiliates thereof. This Agreement and the
rights and obligations hereunder will not be assigned, hypothecated or otherwise
transferred by any Party hereto (by operation of law or otherwise) or pledged by
such Party without the prior written consent of the other Party hereto, which
consent will not unreasonably be withheld provided that no consent shall be
required for any assignment or transfer of the rights under this Agreement by
Licensee to Koontz-Wagner Construction Services LLC, Koontz-Wagner Maintenance
Services LLC or Tennessee Associated Electric Holdings, LLC (each, a “Permitted
Assignee”) or to any subsequent purchaser of all or substantially all of the
assets of Licensee or such Permitted Assignee (or by any such subsequent
purchaser to its affiliates and to any and all future and subsequent purchasers
of all or substantially all of the assets of such businesses).

17. Further Assurances. The Parties hereto shall do and perform or cause to be
done and performed all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments or documents, as
the other Party may reasonably request in order to carry out the intent and
purposes of this Agreement.

18. Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder will be in writing and will be sent by
nationally recognized overnight courier, registered mail or certified mail. Any
notice, request, demand, claim, or other communication required or permitted
hereunder will be deemed duly given, as applicable, (a) one business day
following the date sent when sent by personal delivery, overnight delivery,
facsimile transmission or electronic mail or (b) five business days following
the date mailed when mailed by registered or certified mail return receipt
requested and postage prepaid to the following address:

If to the Licensee, to it at:

Mr. Joseph R. Katcha

High Street Capital III, Management, Inc.

11 South LaSalle Street, Floor 5

Chicago, IL 60603

Fax No.: 312-267-2861

E-Mail: Joe@HighStreetCapital.com

– with a copy (which shall not constitute notice) to –

Gould & Ratner LLP

222 North LaSalle Street, Suite 800

Chicago, IL 60601-1086

Fax No.: 312-236-3241

Attn: Fredric D. Tannenbaum, Esq.

E-Mail: ftannenbaum@gouldratner.com

 

6



--------------------------------------------------------------------------------

If to the Licensor, to it at:

Global Power Equipment Group Inc.

400 E. Las Colinas Boulevard, Suite No. 400

Irving, TX 75039

Tel.: 214-574-2709

Fax: 214-853-4744

E-Mail: tpagliara@globalpower.com

Attention: Tracy D. Pagliara, General Counsel, Secretary and Vice President of

Business Development

Notwithstanding the foregoing, any Party may send any notice, request, demand,
claim, or other communication required or permitted hereunder to the intended
recipient at the address set forth above using facsimile transmission or
electronic mail shall also be mailed to the addressee using regular mail. Any
Party may change the address to which notices, requests, demands, claims, and
other communications required or permitted hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.

19. No Waiver. No failure or delay on the part of any Party hereto in the
exercise of any right hereunder will impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor will any single or partial exercise of any such right
preclude any other or further exercise thereof or of any other right.

20. Entire Agreement; Construction. This Agreement contains the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and supersedes all prior understandings and agreements of the Parties, whether
oral or written, with respect thereto. In the event that any provision contained
in this Agreement (including without limitation the indemnification provisions
of Section 6 hereof) conflict or are otherwise inconsistent with the provisions
of the MIPA (including without limitation the indemnification provisions
thereof) or the other agreements to be executed and delivered thereunder, the
provisions of this Agreement shall control.

21. Headings. The headings contained in this Agreement are inserted only for
reference as a matter of convenience and in no way define, limit, or describe
the scope or intent of this Agreement, and will not affect in any way the
meaning or interpretation of this Agreement.

22. No Agency. Nothing herein shall be construed as creating any agency,
partnership or other form of joint enterprise between Licensor and Licensee.

23. Survival. The provisions of Sections 4, 6, 10, 12-15, and 18-23 shall
survive the termination or expiration of this Agreement and continue in full
force and effect thereafter.

 

7



--------------------------------------------------------------------------------

24. Counterparts. This Agreement may be executed in any number of counterparts,
and by the different Parties hereto in separate counterparts, each of which will
be deemed an original for all purposes and all of which together will constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the Effective Date.

 

THE LICENSOR:     KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS, LLC     By:  

 

   

Name:

Title:

  THE LICENSEE:     KOONTZ-WAGNER HOLDINGS LLC     By:  

 

    Name:       Title:  

 

8



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED IP

GROUP I

“Koontz-Wagner” name and stylization:

 

LOGO [g351693imga119.jpg]

GROUP I-A

U.S. Trademark Registration Application 85/645,014 and “Cracked K” logo
generally:

 

LOGO [g351693imgb119.jpg]

GROUP II

koontzwagner.com domain

koontzwagnerelectric.com domain

koontzwagnerholdings.com domain

koontzwagnerjobs.com domain

koontz-wagner.com domain

www.koontz-wagner.com website

Koontz-Wagner Holdings LLC Facebook account

http://www.facebook.com/pages/South-Bend-IN/Koontz-Wagner-Holdings-

LLC/#!/pages/Koontz-Wagner-Holdings-LLC/362968257205

Koontz-Wagner (Holdings) LinkedIn account

http://www.linkedin.com/company/koontz-wagner-holdings-llc